Exhibit 10.1

 

EXECUTION VERSION

 

 

 

EIGHTH AMENDED AND RESTATED

SENIOR SECURED CREDIT AGREEMENT

 

dated as of

 

March 30, 2018

 

between

 

ARES CAPITAL CORPORATION

 

The LENDERS Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

SUNTRUST BANK

BANK OF AMERICA, N.A.,

BANK OF MONTREAL,

SUMITOMO MITSUI BANKING CORPORATION

as Syndication Agents

 

BANK OF MONTREAL,

SUMITOMO MITSUI BANKING CORPORATION

as Documentation Agents

 

$2,132,500,000

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.

SUNTRUST ROBINSON HUMPHREY, INC.

MERRILL LYNCH, PIERCE, FENNER & SMITH INC.

BMO CAPITAL MARKETS CORP.

SUMITOMO MITSUI BANKING CORPORATION

as Joint Bookrunners and Joint Lead Arrangers

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

DEFINITIONS

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

37

SECTION 1.03.

Terms Generally

37

SECTION 1.04.

Accounting Terms; GAAP

38

SECTION 1.05.

Currencies; Currency Equivalents

38

 

 

ARTICLE II

 

THE CREDITS

 

 

SECTION 2.01.

The Commitments

40

SECTION 2.02.

Loans and Borrowings

40

SECTION 2.03.

Requests for Borrowings

42

SECTION 2.04.

Letters of Credit

43

SECTION 2.05.

Funding of Borrowings

49

SECTION 2.06.

Interest Elections

49

SECTION 2.07.

Termination, Reduction or Increase of the Commitments

51

SECTION 2.08.

Repayment of Loans; Evidence of Debt

54

SECTION 2.09.

Prepayment of Loans

56

SECTION 2.10.

Fees

61

SECTION 2.11.

Interest

62

SECTION 2.12.

Market Disruption and Alternate Rate of Interest

63

SECTION 2.13.

Increased Costs

65

SECTION 2.14.

Break Funding Payments

66

SECTION 2.15.

Taxes

67

SECTION 2.16.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

70

SECTION 2.17.

Defaulting Lenders

73

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders

74

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

 

SECTION 3.01.

Organization; Powers

76

SECTION 3.02.

Authorization; Enforceability

76

SECTION 3.03.

Governmental Approvals; No Conflicts

76

SECTION 3.04.

Financial Condition; No Material Adverse Change

76

SECTION 3.05.

Litigation

77

 

--------------------------------------------------------------------------------


 

SECTION 3.06.

Compliance with Laws and Agreements

77

SECTION 3.07.

Sanctions and Anti-Corruption Laws

77

SECTION 3.08.

Taxes

78

SECTION 3.09.

ERISA

78

SECTION 3.10.

Disclosure

78

SECTION 3.11.

Investment Company Act; Margin Regulations

78

SECTION 3.12.

Material Agreements and Liens

79

SECTION 3.13.

Subsidiaries and Investments

79

SECTION 3.14.

Properties

80

SECTION 3.15.

Affiliate Agreements

80

SECTION 3.16.

Security Documents

80

SECTION 3.17.

EEA Financial Institutions

80

 

 

ARTICLE IV

 

CONDITIONS

 

 

SECTION 4.01.

Restatement Effective Date

81

SECTION 4.02.

Each Credit Event

82

 

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

 

SECTION 5.01.

Financial Statements and Other Information

83

SECTION 5.02.

Notices of Material Events

86

SECTION 5.03.

Existence; Conduct of Business

86

SECTION 5.04.

Payment of Obligations

86

SECTION 5.05.

Maintenance of Properties; Insurance

86

SECTION 5.06.

Books and Records; Inspection Rights

87

SECTION 5.07.

Compliance with Laws; Anti-Corruption; Sanctions

87

SECTION 5.08.

Certain Obligations Respecting Subsidiaries; Further Assurances

87

SECTION 5.09.

Use of Proceeds

89

SECTION 5.10.

Status of RIC and BDC

90

SECTION 5.11.

Investment and Valuation Policies

90

SECTION 5.12.

Portfolio Valuation and Diversification, Etc.

90

SECTION 5.13.

Calculation of Borrowing Base

94

 

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

 

SECTION 6.01.

Indebtedness

100

SECTION 6.02.

Liens

102

SECTION 6.03.

Fundamental Changes and Dispositions of Assets

103

SECTION 6.04.

Investments

105

SECTION 6.05.

Restricted Payments

106

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.06.

Certain Restrictions on Subsidiaries

107

SECTION 6.07.

Certain Financial Covenants

107

SECTION 6.08.

Transactions with Affiliates

108

SECTION 6.09.

Lines of Business

108

SECTION 6.10.

No Further Negative Pledge

108

SECTION 6.11.

Modifications of Certain Documents

108

SECTION 6.12.

Payments of Other Indebtedness

109

SECTION 6.13.

Specified Debt

109

 

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

ARTICLE IX

 

MISCELLANEOUS

 

 

SECTION 9.01.

Notices; Electronic Communications

117

SECTION 9.02.

Waivers; Amendments

119

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

122

SECTION 9.04.

Successors and Assigns

123

SECTION 9.05.

Survival

127

SECTION 9.06.

Counterparts; Integration; Effectiveness; Electronic Execution

128

SECTION 9.07.

Severability

128

SECTION 9.08.

Right of Setoff

128

SECTION 9.09.

Governing Law; Jurisdiction; Etc.

129

SECTION 9.10.

WAIVER OF JURY TRIAL

129

SECTION 9.11.

Judgment Currency

130

SECTION 9.12.

Headings

130

SECTION 9.13.

Treatment of Certain Information; Confidentiality

130

SECTION 9.14.

USA PATRIOT Act

132

SECTION 9.15.

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

132

SECTION 9.16.

No Fiduciary Duty

132

SECTION 9.17.

German Bank Separation Act

133

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE I

—

Commitments

SCHEDULE II

—

Material Agreements and Liens

SCHEDULE III

—

Permitted Indebtedness outstanding on the Restatement Effective Date

SCHEDULE IV

—

Subsidiaries and Investments

SCHEDULE V

—

Transactions with Affiliates

SCHEDULE VI

—

Moody’s Industry Classification Group List

SCHEDULE VII

—

Approved Dealers and Approved Pricing Services

SCHEDULE VIII

—

Excluded Assets

SCHEDULE IX

—

Letter of Credit Commitments

 

EXHIBIT A

-

Form of Assignment and Assumption

EXHIBIT B

-

Form of Guarantee and Security Agreement Confirmation

EXHIBIT C

-

Form of Opinion of Maryland Counsel to the Borrower

EXHIBIT D

-

Form of Opinion of Counsel to JPMCB

EXHIBIT E

-

Form of Borrowing Base Certificate

EXHIBIT F

-

Form of Borrowing Request

EXHIBIT G

-

Form of Interest Election Request

 

iv

--------------------------------------------------------------------------------


 

EIGHTH AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT dated as of
March 30, 2018 (this “Agreement”), between ARES CAPITAL CORPORATION, the LENDERS
party hereto, and JPMORGAN CHASE BANK, N.A. as Administrative Agent.

 

Ares Capital Corporation, the “Lenders” party thereto, (the “Existing Lenders”)
and the Administrative Agent, are parties to a Senior Secured Revolving Credit
Agreement dated as of December 28, 2005 as amended and restated as of January 4,
2017 (the “Existing Credit Facility”).

 

Each of the Existing Lenders and each other lender party hereto shall become or
continue as a “Lender” under the Existing Credit Facility as amended and
restated by this Agreement.

 

The Borrower has requested that the Lenders provide the credit facilities
described herein under this Agreement which shall amend and restate the Existing
Credit Facility in its entirety on the terms specified herein to, inter alia,
extend credit to the Borrower in an initial aggregate principal or face amount
not exceeding $2,132,500,000 at any one time outstanding.  The Lenders are
prepared to amend and restate the Existing Credit Facility in its entirety upon
the terms and conditions hereof, and, accordingly, the parties hereto agree as
follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“2016 Non-Extending Lender” means Lloyds Bank plc and any successor or assign of
a 2016 Non-Extending Lender in accordance with this Agreement, other than any
2016 Non-Extending Lender that becomes an Extending Lender as provided in the
definition thereof.

 

“2018 Non-Extending Lender” means Santander Bank, N.A. and any successor or
assign of a 2018 Non-Extending Lender in accordance with this Agreement, other
than any 2018 Non-Extending Lender that becomes an Extending Lender as provided
in the definition thereof.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.

 

“Additional Debt Amount” means, as of any date, the greater of (a) $50,000,000
and (b) an amount equal to 5% of Shareholders’ Equity plus the principal amount
of any repayment after the Restatement Effective Date of the Borrower’s
unsecured notes described in clauses (i) through (vi) of the definition of
“Covered Debt Amount”; provided that the maximum amount of additional debt
allowed under this clause (b) shall not exceed 10% of Shareholders’ Equity.

 

--------------------------------------------------------------------------------


 

“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period, provided, that, if
the Adjusted LIBO Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

 

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Rate” has the meaning assigned to such term in Section 5.13.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor in the ordinary
course of business.

 

“Affiliate Agreements” means collectively, (a) the Restated Investment Advisory
and Management Agreement dated as of June 6, 2011 between the Borrower and Ares
Capital Management, (b) the Amended and Restated Administration Agreement dated
as of June 1, 2007, between the Borrower and Ares Operations LLC, (c) the
Trademark License Agreement dated as of September 30, 2004 between Ares Capital
Corporation and Ares Management LLC and (d) other than for purposes of
Section 6.11, the CP Facility Documents and the JB Facility Documents.

 

“Agreed Foreign Currency” means, at any time, any of CAD, GBP, EUR and, with the
agreement of each Multicurrency Lender and Issuing Bank, any other Foreign
Currency, so long as, in respect of any such specified Foreign Currency or other
Foreign Currency, at such time (a) such Foreign Currency is dealt with in the
London interbank deposit market, or in the case of CAD, the relevant local
market for obtaining quotations, and (b) no central bank or other governmental
authorization in the country of issue of such Foreign Currency (including, in
the case of the Euro, any authorization by the European Central Bank) is
required to permit use of such Foreign Currency by any Multicurrency Lender for
making any Revolving Loan hereunder or to permit any Issuing Bank to issue (or
to  make payment under) any Letter of Credit denominated in such

 

2

--------------------------------------------------------------------------------


 

Foreign Currency and/or to permit the Borrower to borrow and repay the principal
thereof and to pay the interest thereon (or to repay any LC Disbursement under a
Letter of Credit denominated in such Foreign Currency), unless such
authorization has been obtained and is in full force and effect.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the New York Fed Bank Rate in
effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00
a.m. London time on such day, subject to the interest rate floor set forth in
the definition of the term “LIBO Rate”.  Any change in the Alternate Base Rate
due to a change in the Prime Rate, the New York Fed Bank Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the New York Fed Bank Rate or the Adjusted LIBO Rate,
respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to money laundering, bribery or corruption.

 

“Applicable Margin” means, for any day, (a) if the Borrowing Base (as of the
most recently delivered Borrowing Base Certificate) is equal to or greater than
1.85 times the Combined Debt Amount, (i) with respect to any ABR Loan, 0.75% and
(ii) in the case of any Eurocurrency Loan, 1.75%, and (b)  if the Borrowing Base
(as of the most recently delivered Borrowing Base Certificate) is less than 1.85
times the Combined Debt Amount, (i) for the Extending Lenders, (A) with respect
to any ABR Loan, 0.875%, and (B) in the case of any Eurocurrency Loan, 1.875%,
and (ii) for any 2016 Non-Extending Lender or 2018 Non-Extending Lender,
(A) with respect to any ABR Loan, 1.00%, and (B) in the case of any Eurocurrency
Loan, 2.00%, (c) with respect to the commitment fees payable under
Section 2.10(a) hereunder, 0.375%.  Any change in the Applicable Margin due to a
change in the ratio of the Borrowing Base to the Combined Debt Amount as set
forth in any Borrowing Base Certificate shall be effective from and including
the day immediately succeeding the date of delivery of such Borrowing Base
Certificate; provided that if any Borrowing Base Certificate has not been
delivered in accordance with Section 5.01(d), then from and including the day
immediately succeeding the date on which such Borrowing Base Certificate was
required to be delivered, the Applicable Margin shall be the Applicable Margin
set forth in clause (b) above to and including the date on which the required
Borrowing Base Certificate is delivered.

 

“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Lender’s Multicurrency Commitment.  If the Multicurrency Commitments have
terminated or expired, the Applicable Multicurrency Percentages shall be
determined based upon the Multicurrency Commitments most recently in effect,
giving effect to any assignments.

 

3

--------------------------------------------------------------------------------


 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
aggregate Term Loans and total Revolving Commitments of such Lender.  If the
Revolving Commitments have terminated or expired, the Applicable Percentages
previously based on such Revolving Commitments shall be determined based upon
the existing Revolving Exposure.

 

“Approved Dealer” means (a) in the case of any Portfolio Investment that is not
a U.S. Government Security, a bank or a broker-dealer registered under the
Securities Exchange Act of 1934 of nationally recognized standing or an
Affiliate thereof, (b) in the case of a U.S. Government Security, any primary
dealer in U.S. Government Securities, and (c) in the case of any foreign
Portfolio Investment, any foreign broker-dealer of internationally recognized
standing or an Affiliate thereof, in the case of each of clauses (a), (b) and
(c) above, as set forth on Schedule VII or any other bank or broker-dealer
acceptable to the Administrative Agent in its reasonable determination.

 

“Approved Pricing Service” means a pricing or quotation service as set forth in
Schedule VII or any other pricing or quotation service approved by the Board of
Directors of the Borrower and designated in writing to the Administrative Agent
(which designation shall be accompanied by a copy of a resolution of the Board
of Directors of the Borrower that such pricing or quotation service has been
approved by the Borrower).

 

“Approved Third Party Appraiser” means each of (a) Houlihan Lokey Howard & Zukin
Inc., (b) Lincoln International LLC (formerly known as Lincoln Partners LLC),
(c) Duff & Phelps Corporation, (d) Valuation Research Corporation, and (e) any
other third party appraiser selected by the Borrower in its reasonable
discretion.

 

“Ares Capital CP” means Ares Capital CP Funding LLC, a wholly owned Subsidiary
of the Borrower.

 

“Ares Capital CP Holdings” means Ares Capital CP Funding Holdings LLC, a wholly
owned Subsidiary of the Borrower.

 

“Ares Capital JB” means Ares Capital JB Funding LLC, a wholly owned Subsidiary
of the Borrower.

 

“Ares Capital Management” means Ares Capital Management LLC, a Delaware Limited
Liability Company.

 

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis,
without duplication, in accordance with GAAP, of (a) the value of total assets
of the Borrower and its Subsidiaries, less all liabilities (other than
outstanding Indebtedness, including outstanding Indebtedness hereunder) of the
Borrower and its Subsidiaries, to (b) the aggregate amount of Indebtedness of
the Borrower and its Subsidiaries.  For the purposes of calculating the Asset
Coverage Ratio, Indebtedness of an SBIC Subsidiary

 

4

--------------------------------------------------------------------------------


 

outstanding as of the date of such calculation shall be excluded from the
calculation of Asset Coverage Ratio to the extent and in the manner that such
Indebtedness may be excluded from the asset coverage requirements of sections
18(a) and 61(d) of the Investment Company Act pursuant to an effective exemptive
order issued by the US Securities and Exchange Commission.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Assuming Lender” has the meaning assigned to such term in Section 2.07(e).

 

“Availability Period” means, with respect to any Revolving Commitments, the
period from and including the Restatement Effective Date to but excluding the
earlier of the Commitment Termination Date and the date of termination of such
Revolving Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Basel III” means the agreements on capital requirements, leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on 16 December 2010, each as amended,
supplemented or restated.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Ares Capital Corporation, a Maryland corporation.

 

“Borrowing” means (a) all ABR Loans of the same Class made, converted or
continued on the same date, (b) all Eurocurrency Loans of the same
Class denominated in the same Currency that have the same Interest Period and/or
(c) a Pro-Rata Borrowing, as applicable.

 

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

 

5

--------------------------------------------------------------------------------


 

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit E and appropriately completed.

 

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 substantially in the form of Exhibit F.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurocurrency Loan for a LIBOR
Quoted Currency, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in Dollars in London; and in
addition, with respect to any date for the payment or purchase of, or the fixing
of an interest rate in relation to, any Local Rate Currency, the term “Business
Day” shall also exclude any day on which banks are not open for international
business in the principal financial center of the country of that currency; and,
if the Borrowing or LC Disbursements which are the subject of a borrowing,
drawing, payment, reimbursement or rate selection are denominated in Euro, the
term “Business Day” shall also exclude any day on which the TARGET2 payment
system is not open for the settlement of payments in Euro.

 

“CAD” and “C$” denote the lawful currency of Canada.

 

“CAD Screen Rate” has the meaning assigned to such term in the definition of
“CDOR Rate”.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars which is a freely convertible currency.

 

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

 

(a)                                 U.S. Government Securities, in each case
maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper or other
short-term corporate obligations maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A-1 from S&P and at least P-1 from Moody’s;

 

6

--------------------------------------------------------------------------------


 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 180 days from the date of
acquisition thereof (i) issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof or under the laws of the jurisdiction or any constituent jurisdiction
thereof of any Agreed Foreign Currency, provided that such certificates of
deposit, banker’s acceptances and time deposits are held in a securities account
(as defined in the Uniform Commercial Code) through which the Collateral Agent
can perfect a security interest therein and (ii) having, at such date of
acquisition, a credit rating of at least A-1 from S&P and at least P-1 from
Moody’s;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days from the date of acquisition thereof for
U.S. Government Securities and entered into with (i) a financial institution
satisfying the criteria described in clause (c) of this definition or (ii) an
Approved Dealer having (or being a member of a consolidated group having) at
such date of acquisition, a credit rating of at least A-1 from S&P and at least
P-1 from Moody’s;

 

(e)                                  a Reinvestment Agreement issued by any bank
(if treated as a deposit by such bank), or a Reinvestment Agreement issued by
any insurance company or other corporation or entity, in each case, at the date
of such acquisition having a credit rating of at least A-1 from S&P and at least
P-1 from Moody’s; provided that such Reinvestment Agreement may be unwound at
the option of the Borrower at any time without penalty;

 

(f)         money market funds that have, at all times, credit ratings of “Aaa”
and “MR1+” by Moody’s and “AAAm” or “AAAm-G” by S&P, respectively; and

 

(g)        any of the following offered by U.S. Bank National Association (or
any successor custodian or other entity acting in a similar capacity with
respect to the Borrower) (I) money market deposit accounts, (II) eurodollar time
deposits, (III) commercial eurodollar sweep services or (IV) open commercial
paper services, in each case having, at such date of acquisition, a credit
rating of at least A-1 from S&P and at least P-1 from Moody’s and maturing not
later than 270 days from the date of acquisition thereof,

 

provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities or repurchase
agreements) shall not include any such investment of more than 10% of total
assets of the Obligors in any single issuer; and (iv) in no event shall Cash
Equivalents include any obligation that is not denominated in Dollars or an
Agreed Foreign Currency.

 

7

--------------------------------------------------------------------------------


 

“CDOR Rate” means, with respect to any Interest Period, the average rate for
bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal to such Interest Period, displayed on CDOR
page of the Reuters screen  (or, in the event such rate does not appear on such
Reuters page or screen, on any successor or substitute page on such screen or
service that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; the “CAD Screen Rate”) at
or about 11:00 a.m. (Toronto, Ontario time) on the Quotation Day for such
Interest Period, provided, that, if the CDOR Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Restatement Effective
Date), of shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
requisite members of the board of directors of the Borrower nor (ii) appointed
by a majority of the directors so nominated; or (c) the acquisition of direct or
indirect Control of the Borrower by any Person or group other than Ares Capital
Management or any Affiliate of Ares Capital Management that is organized under
the laws of a jurisdiction located in the United States of America and in the
business of managing or advising clients.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Restatement Effective Date, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the Restatement Effective Date or (c) compliance by any Lender or any Issuing
Bank (or, for purposes of Section 2.13(b), by any lending office of such Lender
or by such Lender’s or such Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Restatement Effective Date;
provided that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”.

 

8

--------------------------------------------------------------------------------


 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Term Loans or Revolving
Loans and, in the case of a Revolving Loan, whether such Loan, or the Loans
constituting such Borrowing, are Dollar Loans or Multicurrency Loans; when used
in reference to any Lender, refers to whether such Lender is a Term Lender or a
Revolving Lender and, in the case of any Revolving Lender, whether such Lender
is a Dollar Lender or a Multicurrency Lender; and, when used in reference to any
Commitment, refers to whether such Commitment is a Term Commitment or Revolving
Commitment and, in the case of any Revolving Commitment, whether such Commitment
is a Dollar Commitment or Multicurrency Commitment.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

 

“Collateral Agent” means JPMCB in its capacity as Collateral Agent under the
Guarantee and Security Agreement, and includes any successor Collateral Agent
thereunder.

 

“Collateral Pool” means, at any time, each Portfolio Investment that has been
Delivered (as defined in the Guarantee and Security Agreement) to the Collateral
Agent and is subject to the Lien of the Guaranty and Security Agreement, and
then only for so long as such Portfolio Investment continues to be Delivered as
contemplated therein and in which the Collateral Agent has a first-priority
perfected Lien as security for the Secured Obligations (subject to any Lien
permitted by Section 6.02 hereof), provided that in the case of any Portfolio
Investment in which the Collateral Agent has a first-priority perfected security
interest pursuant to a valid Uniform Commercial Code filing (and for which no
other method of perfection with a higher priority is possible), such Portfolio
Investment may be included in the Borrowing Base so long as all remaining
actions to complete “Delivery” are satisfied in full within 7 days of such
inclusion.

 

“Combined Debt Amount” means, as of any date, (i) the aggregate amount of
Revolving Commitments as of such date (or, if greater, the Revolving Credit
Exposures of all Lenders as of such date) plus (ii) the aggregate outstanding
amount of Term Loans as of such date plus (iii) the aggregate amount of
outstanding Designated Indebtedness and, without duplication, unused Designated
Indebtedness Commitments (as each such term is defined in the Guarantee and
Security Agreement).

 

“Commitment” means, collectively, the Term Commitments and the Revolving
Commitments.

 

“Commitment Increase” has the meaning assigned to such term in Section 2.07(e).

 

9

--------------------------------------------------------------------------------


 

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.07(e).

 

“Commitment Termination Date” means March 30, 2022.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Foreign Corporation” means any Subsidiary which is (i) a “controlled
foreign corporation” (within the meaning of Section 957 of the Code), (ii) a
subsidiary substantially all the assets of which consist of equity in
Subsidiaries described in clause (i) of this definition, or (iii) an entity
treated as disregarded for U.S. federal income tax purposes that owns more than
65% of the voting stock of a Subsidiary described in clause (i) or (ii) of this
definition.

 

“Conversion Rights” means, collectively, the rights set forth in Article 13 of
the Indentures (such conversion rights, including Physical Settlement, Cash
Settlement and/or Combination Settlement, as each such term is defined in the
respective Indentures).

 

“Covered Debt Amount” means, on any date, (a) all of the Credit Exposures of all
Lenders on such date plus (b) the aggregate amount of outstanding Permitted
Indebtedness on such date plus (c) the aggregate amount of any Indebtedness
incurred pursuant to Section 6.01(g)  and 6.01(i) minus (d) the LC Exposures
fully cash collateralized on such date pursuant to Section 2.04(k) and the last
paragraph of Section 2.08(a); provided that the aggregate principal amount of
(i) the Borrower’s 4.875% notes due November 2018, (ii) the Borrower’s 4.375%
convertible notes due January 2019, (iii) the Borrower’s 3.875% notes due
January 2020, (iv) the Borrower’s 3.625% notes due January 2022, (v) the
Borrower’s 3.750% convertible notes due February 2022, (vi) the Borrower’s
3.500% notes due February 2023, (vii) the Borrower’s 4.250% notes due
March 2025, (viii) the Borrower’s 6.875% notes due April 2047, and (ix) all
Unsecured Indebtedness and Special Longer Term Unsecured Indebtedness (other
than Excess Special Longer Term Unsecured Indebtedness) shall be excluded from
the calculation of the Covered Debt Amount, in each case, to the extent then
outstanding, until the date that is 9 months prior to the scheduled maturity
date of such notes, Unsecured Indebtedness, or Special Longer Term Unsecured
Indebtedness as applicable, provided that to the extent, but only to the extent,
any portion of Unsecured Indebtedness or Special Longer Term Unsecured
Indebtedness referred to in clause (ix) above is subject to a contractually
scheduled amortization payment, other principal payment or redemption earlier
than 6 months after the Maturity Date (in the case of Unsecured Indebtedness),
or earlier than the original final maturity date of such

 

10

--------------------------------------------------------------------------------


 

Indebtedness (in the case of Special Longer Term Unsecured Indebtedness), such
portion of such Indebtedness, to the extent then outstanding, shall be included
in the calculation of the Covered Debt Amount beginning upon the date that is
the later of (i) 9 months prior to such scheduled amortization payment, other
principal payment or redemption and (ii) the date the Borrower becomes aware
that such Indebtedness is required to be paid or redeemed; provided further that
in the case of notes referred to in clauses (i) through (v) above, such notes,
to the extent then outstanding, shall be included in the Covered Debt Amount at
all times after the Commitment Termination Date.  For the avoidance of doubt,
for purposes of calculating the Covered Debt Amount, any convertible securities
will be included at the then outstanding principal balance thereof.

 

“CP Facility” means the credit facility dated January 22, 2010 between, among
others, Ares Capital CP and Wells Fargo Securities, LLC pursuant to the CP
Facility Documents.

 

“CP Facility Documents” means, collectively, (a) the Amended and Restated
Purchase and Sale Agreement, dated as of January 22, 2010 between the Borrower
and Ares Capital CP Holdings, (b) the Amended and Restated Purchase and Sale
Agreement, dated as of January 22, 2010 between Ares Capital CP Holdings and
Ares Capital CP, (c) the Amended and Restated Sale and Servicing Agreement,
dated as of January 22, 2010 by and among the Borrower, Ares Capital CP, Wells
Fargo Bank, National Association, as the note purchaser, Wells Fargo Securities,
LLC, as the administrative agent and U.S. Bank National Association, as the
collateral custodian, trustee and the bank and (d) the Amended and Restated
Intercreditor and Concentration Account Agreement, dated as of December 28,
2005, by and among the Borrower, U.S. Bank National Association as the trustee
and the concentration account bank, JPMCB, the note purchaser and each
securitization agent party thereto from time to time.  It is understood that the
term “CP Facility Documents” shall not include the exhibits and schedules
thereto.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Term Loans and Revolving Credit
Exposure at such time.

 

“Currency” means Dollars or any Foreign Currency.

 

“Custodian Agreement” means the Amended and Restated Custodian Agreement dated
as of May 15, 2009 between the Borrower and U.S. Bank National Association.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

11

--------------------------------------------------------------------------------


 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, unless, in the case of any Loans, such Lender’s failure is
based on such Lender’s reasonable determination that the conditions precedent to
funding such Loan under this Agreement have not been met, such conditions have
not otherwise been waived in accordance with the terms of this Agreement and
such Lender has advised the Administrative Agent in writing (with reasonable
detail of those conditions that have not been satisfied) prior to the time at
which such funding was to have been made, (b) notified the Borrower, the
Administrative Agent, any Issuing Bank or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit (unless such writing or public statement
states that such position is based on such Lender’s commercially reasonable
determination that a condition precedent to funding or extension of credit
(which condition precedent, together with the applicable default, if any, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrower),
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, (e) (i) become
or is insolvent or has a parent company that has become or is insolvent or
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian, appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
(f) become the subject of a Bail-In Action; provided that a Lender shall not be
a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

 

12

--------------------------------------------------------------------------------


 

“Designated Subsidiary” means:

 

1.                                An SBIC Subsidiary; or

 

2.                                (a)                                 a direct
or indirect Subsidiary of the Borrower designated by the Borrower as a
“Designated Subsidiary” which meets the following criteria:

 

(i)                                     to which any Obligor sells, conveys or
otherwise transfers (whether directly or indirectly) Portfolio Investments,
which engages in no material activities other than in connection with the
purchase or financing of such assets;

 

(ii)                                  no portion of the Indebtedness or any
other obligations (contingent or otherwise) of such Subsidiary (A) is Guaranteed
by any Obligor (other than Guarantees in respect of Standard Securitization
Undertakings), (B) is recourse to or obligates any Obligor in any way other than
pursuant to Standard Securitization Undertakings or (C) subjects any property of
any Obligor (other than property that has been contributed or sold, purported to
be sold or otherwise transferred to such Subsidiary), directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings or any Guarantee thereof,

 

(iii)                               with which no Obligor has any material
contract, agreement, arrangement or understanding other than on terms no less
favorable to such Obligor than those that might be obtained at the time from
Persons that are not Affiliates of any Obligor, other than fees payable in the
ordinary course of business in connection with servicing receivables or
financial assets, and

 

(iv)                              to which no Obligor has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results, other than pursuant to Standard
Securitization Undertakings; or

 

(b)    a direct or indirect Subsidiary of the Borrower designated by the
Borrower as a “Designated Subsidiary” and which satisfies each of the foregoing
criteria set forth in clauses (2)(a)(ii), (iii) and (iv).

 

Any such designation under this clause (2) by the Borrower shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such officer’s knowledge, such designation complied with the foregoing
conditions set forth in clauses (2)(a) or (2)(b).  For the avoidance of doubt,
in the case of clause (2)(a), the Borrower shall be in compliance with
Section 6.03(d) after giving effect to any such designation.  Each Subsidiary of
a Designated Subsidiary shall be deemed to be a Designated Subsidiary and shall
comply with the foregoing requirements of this definition.  The parties hereby
agree that the Subsidiaries identified as Designated Subsidiaries on Schedule IV
hereto shall each constitute a Designated Subsidiary so long as they comply with
the foregoing requirements of this definition.

 

13

--------------------------------------------------------------------------------


 

“Dollar Commitment” means, with respect to each Dollar Lender, the commitment of
such Dollar Lender to make Revolving Loans denominated in Dollars hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Dollar Credit Exposure permitted hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Dollar
Commitment is set forth on Schedule I, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Dollar Commitment, as
applicable.  The aggregate amount of the Lenders’ Dollar Commitments as of the
Restatement Effective Date is $18,750,000.

 

“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent offers to sell such Foreign Currency for Dollars in the
London foreign exchange market at approximately 11:00 a.m., London time, for
delivery two Business Days later.

 

“Dollar Lender” means the Persons listed on Schedule I as having Dollar
Commitments and any other Person that shall have become a party hereto pursuant
to an Assignment and Assumption that provides for it to assume a Dollar
Commitment or to acquire Revolving Dollar Credit Exposure, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
or otherwise in accordance with the terms hereof.

 

“Dollar Loan” means a Revolving Loan made pursuant to the Dollar Commitments.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary other than a Controlled Foreign
Corporation.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

14

--------------------------------------------------------------------------------


 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Sections 412 and
430 of the Code or Sections 302 and 303 of ERISA) applicable to such Plan;
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
under Section 4041 of ERISA or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to a withdrawal from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA,
or a complete withdrawal or partial withdrawal (within the meanings of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice from any Multiemployer Plan
concerning the imposition of Withdrawal Liability on the Borrower or any ERISA
Affiliate or a determination that a Multiemployer Plan is insolvent (within the
meaning of Section 4245 of ERISA) or in reorganization (within the meaning of
Section 4241 of ERISA).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“EUR”, “€” and “Euro” denote the single currency of the Participating Member
States.

 

15

--------------------------------------------------------------------------------


 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excess Special Longer Term Unsecured Indebtedness” means any Special Longer
Term Unsecured Indebtedness in excess of $750,000,000 at any one time
outstanding.

 

“Excluded Assets” means the entities identified as Excluded Assets in Schedule
VIII hereto, any CDO Securities and finance lease obligations, and each
Designated Subsidiary, and any similar assets or entities in which any Obligor
holds an interest on or after the Restatement Effective Date, and, in each case,
their respective Subsidiaries.

 

“Excluded Asset Lien” has the meaning set forth in Section 6.02(e).

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor (determined
after giving effect to Section 3.10 of the Guarantee and Security Agreement and
any other “Keepwell, support or other agreement” for the benefit of such
Guarantor) or the grant of such security interest becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or that are Other Connection Taxes, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.18(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or

 

16

--------------------------------------------------------------------------------


 

designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law described in
clause (a) or (b) of the definition of Change in Law) to comply with
Section 2.15(e) or (g), except to the extent, other than in a case of failure to
comply with Section 2.15(e), that such Foreign Lender’s (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.15(a), (d) any United States federal
withholding Taxes imposed under FATCA and (e) in the case of any Lender or any
Issuing Bank that is not a Foreign Lender, any withholding tax that is imposed
as a result of such Lender’s or such Issuing Bank’s failure or inability to
comply with Section 2.15(f).

 

“Existing Lenders” has the meaning set forth in the recitals.

 

“Extending Lenders” means (a) each Existing Lender that has agreed to extend its
Commitment as set forth on Schedule I, (b) each Non-Extending Lender that has
agreed after the Restatement Effective Date to become an “Extending Lender”
(which agreement shall be in form and substance reasonably satisfactory to the
Borrower and the Administrative Agent and, in the case of any assignee of a
Non-Extending Lender, may be included in the Assignment and Assumption Agreement
pursuant to which such assignee assumed the Revolving Commitment or Revolving
Credit Exposure of a Non-Extending Lender), (c) any Assuming Lender and (d) any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption that provides for it to assume any Revolving Commitment or to acquire
Revolving Credit Exposure from any such Existing Lender, as applicable, or other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption or otherwise in accordance with the terms hereof.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
New York Fed based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the New York Fed shall set forth
on its public website from time to time) and published on the next succeeding
Business Day by the New York Fed as the federal funds effective rate, provided,
that, if the Federal Funds Effective Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

“Financial Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer, chief accounting officer,
treasurer, assistant treasurer, controller or assistant controller of the
Borrower.

 

“Foreign Currency” means at any time any Currency other than Dollars.

 

17

--------------------------------------------------------------------------------


 

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

 

“Foreign Lender” means any Lender or any Issuing Bank that is organized under
the laws of a jurisdiction other than that in which the Borrower is located. 
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“GBP”, “£” and “sterling” denote the lawful currency of the United Kingdom.

 

“GBSA” has the meaning assigned to such term in Section 9.17.

 

“GBSA Consultation Notice” has the meaning assigned to such term in
Section 9.17.

 

“GBSA Consultation Period” has the meaning assigned to such term in
Section 9.17.

 

“GBSA Final Notice” has the meaning assigned to such term in Section 9.17.

 

“GBSA Initial Notice” has the meaning assigned to such term in Section 9.17.

 

“GBSA Lender” has the meaning assigned to such term in Section 9.17.

 

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working

 

18

--------------------------------------------------------------------------------


 

capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantee and Security Agreement” means that certain Amended and Restated
Guarantee and Security Agreement dated as of May 4, 2012 between the Borrower,
the Subsidiary Guarantors, the Administrative Agent, each holder (or a
representative or trustee therefor) from time to time of any Other Secured
Indebtedness, and the Collateral Agent.

 

“Guarantee and Security Agreement Confirmation” means a Guarantee and Security
Agreement Confirmation between the parties to the Guarantee and Security
Agreement substantially in the form of Exhibit B.

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Administrative Agent and an entity that, pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request,
consistent with the requirements of Section 5.08).

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.07(e).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by any Lien
on property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such

 

19

--------------------------------------------------------------------------------


 

Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.  For the avoidance of doubt, Indebtedness shall
not include non-recourse liabilities for participations sold by any Person in
any Bank Loan.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indentures” means, collectively, the Indenture dated July 19, 2013 by and
between U.S. Bank National Association and the Borrower, the Indenture dated
January 27, 2017 by and between U.S. Bank National Association and the Borrower,
and any other indenture entered into by the Borrower with Similar Conversion
Rights.

 

“Independent Valuation Provider” has the meaning set forth in 5.12(b)(iii)(A).

 

“Industry Classification Group” means (a) any of the Moody’s classification
groups set forth in Schedule VI hereto, together with any such classification
groups that may be subsequently established by Moody’s and provided by the
Borrower to the Lenders and (b) up to three additional industry group
classifications established by the Borrower pursuant to Section 5.12.  For the
avoidance of doubt, CDO Securities shall be treated as belonging to the
“Structured Finance” Industry Classification Group.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06 substantially in the form
of Exhibit G.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date, and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period.

 

“Interest Period” means, for any Eurocurrency Loan or Borrowing (a) in a LIBOR
Quoted Currency, the period commencing on the date of such Loan or Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter, and (b) in CAD, the period commencing on
the date of such Borrowing and ending on the numerically corresponding day in
the calendar month that is one, two, three or six months thereafter; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
and (ii) any Interest Period (other than an Interest Period pertaining to a
Eurocurrency Borrowing denominated in a Foreign Currency that ends on the
Maturity Date that is permitted to be of less than one month’s duration as
provided in this definition) that commences on the last Business Day of a
calendar month (or on a day

 

20

--------------------------------------------------------------------------------


 

for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Loan
initially shall be the date on which such Loan is made and thereafter shall be
the effective date of the most recent conversion or continuation of such Loan,
and the date of a Borrowing comprising Loans that have been converted or
continued shall be the effective date of the most recent conversion or
continuation of such Loans.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the applicable Screen Rate (for the longest period for which the
applicable Screen Rate is available for the applicable currency) that is shorter
than the Impacted Interest Period and (b) the applicable Screen Rate for the
shortest period (for which such Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.

 

“Investment” means, for any Person:  (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); or (c) Hedging Agreements.

 

“Investment Policies” has the meaning assigned to such term in Section 3.11(c).

 

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

 

“Issuing Banks” means JPMCB, SunTrust Bank and Bank of America, N.A., in their
capacity as the issuers of Letters of Credit hereunder, and their respective
successors in such capacity as provided in Section 2.04(j).

 

“JB Facility” means the credit facility established on January 20, 2012 between,
among others, Ares Capital JB and Sumitomo Mitsui Banking Corporation pursuant
to the JB Facility Documents.

 

“JB Facility Documents” means, collectively, (a) the Purchase and Sale
Agreement, dated as of January 20, 2012 between the Borrower and Ares Capital JB
and (b) the Loan and Servicing Agreement, dated as of January 20, 2012 between
Ares Capital JB, the Borrower, Sumitomo Mitsui Banking Corporation as the
administrative agent, the collateral agent and the lender and U.S. Bank National
Association as the collateral custodian and the bank.  It is understood that the
term “JB Facility Documents” shall not include the exhibits and schedules
thereto.

 

21

--------------------------------------------------------------------------------


 

“Joint Lead Arrangers” means JPMCB, SunTrust Robinson Humphrey, Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), BMO Capital Markets Corp. and
Sumitomo Mitsui Banking Corporation.

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time (including any Letter of Credit
for which a draft has been presented but not yet honored by any Issuing Bank)
plus (b) the aggregate amount of all LC Disbursements in respect of such Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time.  The LC Exposure of any Lender at any time shall be its Applicable
Multicurrency Percentage of the total LC Exposure at such time.

 

“Lenders” means, collectively, the Term Lenders, Dollar Lenders and the
Multicurrency Lenders.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.04(k).

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

 

“LIBO Rate” means, with respect to (A) any Eurocurrency Borrowing in any LIBOR
Quoted Currency and for any applicable Interest Period, the London interbank
offered rate administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for such LIBOR Quoted
Currency for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or

 

22

--------------------------------------------------------------------------------


 

LIBOR02 of the Reuters screen or, in the event such rate does not appear on such
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion (the “LIBOR Screen Rate”) at
approximately 11:00 a.m., London time, on the Quotation Date for such Interest
Period and (B) any Eurocurrency Borrowing denominated in any Local Rate Currency
and for any applicable Interest Period, the applicable Local Screen Rate for
such Local Rate Currency; provided, that, if a LIBOR Screen Rate or a Local
Screen Rate, as applicable, shall not be available at the applicable time for
the applicable Interest Period (the “Impacted Interest Period”), then the LIBO
Rate shall be the Interpolated Rate at such time, subject to Sections 2.12 and
2.13, as applicable, and provided further, that, if the LIBO Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“LIBOR” means, for any Currency, the rate at which deposits denominated in such
Currency are offered to leading banks in the London interbank market (or, in the
case of Pounds Sterling, in the eurocurrency market).

 

“LIBOR Quoted Currency” means USD, EUR and GBP.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value so long as in the case of any Portfolio Investment,
the Value used in determining the Borrowing Base is not greater than the call
price), except in favor of the issuer thereof (and in the case of Portfolio
Investments that are securities, excluding customary drag along, tag along,
right of first refusal and other similar rights in favor of the equity holders
of the same issuer).

 

“Lien Restricted Investment” means a Portfolio Investment consisting of an
Obligor’s equity investment in an entity that holds Investments subject to
underlying agreements that restrict the granting of a direct Lien on such
Investments under this Agreement; provided that (A) there are no greater
restrictions or limitations in any material respect on the ability of the
Borrower to liquidate such entity or its Investments therein (including any
material redemption restrictions or penalties) and use the proceeds thereof than
would be applicable if each Investment held by such entity was held directly as
a Portfolio Investment by the Borrower and (B) there is no leverage employed by
such entity.

 

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents and the Security Documents.

 

23

--------------------------------------------------------------------------------


 

“Loans” means the loans of any Class made hereunder, including the Revolving
Loans and the Term Loans.

 

“Local Rate” means, for Loans in CAD, the CDOR Rate.

 

“Local Rate Currency” means CAD.

 

“Local Screen Rates” mean the CAD Screen Rate.

 

“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board of Governors of the Federal Reserve System.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments and other assets, liabilities and financial condition of
the Borrower and its Subsidiaries taken as a whole (excluding in any case a
decline in the net asset value of the Borrower or a change in general market
conditions or values of the Investments of the Borrower and its Subsidiaries),
or (b) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent and the Lenders thereunder.

 

“Material Indebtedness” means (a) Indebtedness (other than the Loans, Letters of
Credit and Hedging Agreements), of any one or more of the Borrower and its
Subsidiaries in an aggregate principal amount exceeding $100,000,000 and
(b) obligations in respect of one or more Hedging Agreements under which the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower and the Subsidiaries would be required to pay if such Hedging
Agreement(s) were terminated at such time would exceed $100,000,000.

 

“Maturity Date” means the earliest to occur of (a) March 30, 2023 and (b) the
date on which all Commitments have been terminated and the aggregate amount of
Loans outstanding has been repaid in full and all other obligations of the
Borrower hereunder have been indefeasibly paid in full (other than any
indemnities and similar contingent obligations that are not then due and that
survive the termination of this Agreement).

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multicurrency Commitment” means, with respect to each Multicurrency Lender, the
commitment of such Multicurrency Lender to make Revolving Loans, and to acquire
participations in Letters of Credit denominated in Dollars and in Agreed Foreign
Currencies hereunder, expressed as an amount representing the maximum aggregate

 

24

--------------------------------------------------------------------------------


 

amount of such Lender’s Revolving Multicurrency Credit Exposure permitted
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The aggregate amount
of each Lender’s Multicurrency Commitment as of the Restatement Effective Date
is set forth on Schedule I, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Multicurrency Commitment, as
applicable.  The aggregate amount of the Lenders’ Multicurrency Commitments as
of the Restatement Effective Date is $1,700,000,000.

 

“Multicurrency Lender” means the Persons listed on Schedule I as having
Multicurrency Commitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption that provides for it to assume a
Multicurrency Commitment or to acquire Revolving Multicurrency Credit Exposure,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption or otherwise in accordance with the terms hereof.

 

“Multicurrency Loan” means any Revolving Loan made pursuant to the Multicurrency
Commitments.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA in respect of which the Borrower or any ERISA
Affiliate makes any contributions.

 

“National Currency” means the currency, other than the Euro, of a Participating
Member State.

 

“New York Fed” means the Federal Reserve Bank of New York.

 

“New York Fed Bank Rate” means, for any day, the greater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day; provided that if both such rates are not so
published for any day that is a Business Day, the term “New York Fed Bank Rate”
means the rate quoted for such day for a federal funds transaction at 11:00
a.m. on such day received by the Administrative Agent from a Federal funds
broker of recognized standing selected by it; provided, further, that if any of
the aforesaid rates shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“Non-Extending Lenders” means, collectively, any 2016 Non-Extending Lender and
any 2018 Non-Extending Lender, and any other Person that shall have become a
party hereto pursuant to an Assignment and Assumption that provides for it to
assume any Revolving Commitment or to acquire Revolving Credit Exposure from any
such Non-Extending Lender, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption or otherwise in accordance with
the terms hereof.

 

25

--------------------------------------------------------------------------------


 

“Obligor” means, collectively, the Borrower and the Subsidiary Guarantors.

 

“Other Connection Taxes” means, with respect to any recipient of any payment to
be made by or on account of any obligation of the Borrower hereunder, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of any Obligor’s business which
are not overdue for a period of more than 90 days or which are being contested
in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of any Obligor’s business in connection with its purchasing of
securities, derivatives transactions, reverse repurchase agreements or dollar
rolls to the extent such transactions are permitted under the Investment Company
Act and the Investment Policies, provided that such Indebtedness does not arise
in connection with the purchase of Portfolio Investments other than Cash
Equivalents and U.S. Government Securities and (c) Indebtedness in respect of
judgments or awards that have been in force for less than the applicable period
for taking an appeal so long as such judgments or awards do not constitute an
Event of Default under clause (l) of Article VII.

 

“Other Secured Indebtedness” means, as at any date, Indebtedness (other than
Indebtedness hereunder) of an Obligor (which may be Guaranteed by one or more
other Obligors) that (i) (a) has no amortization prior to (other than for
amortization in an amount not greater than 1% of the aggregate initial principal
amount of such Indebtedness per annum, provided that amortization in excess of
1% per annum shall be permitted so long as the amount of such amortization in
excess of 1% is permitted to be incurred pursuant to Section 6.01(g) hereof,
and, in the case of any term loan, other than for any customary mandatory
prepayment required by the terms thereof, it being understood that if any
mandatory prepayment is required under such Other Secured Indebtedness
constituting a term loan that is not required pursuant to
Section 2.09(c) hereof, the Borrower shall offer to repay Loans (and/or provide
cover for LC Exposure as specified in Section 2.04(k)) in an amount at least
equal to the aggregate Revolving Credit Exposure’s ratable share (such ratable
share being determined based on the outstanding principal amount of the
Revolving Credit Exposures as compared to the Other Secured Indebtedness being
paid), provided the Borrower shall only be required to make an offer to repay
the Loans (or provide cover for LC Exposure) to the extent of any amounts that
the Borrower would not be permitted to borrow as a new Loan hereunder at such
time), and has a final maturity date not earlier than, six months after the
Maturity Date, (b) has terms substantially comparable to market terms for
substantially similar debt of other similarly situated borrowers as determined
by the Borrower in good faith

 

26

--------------------------------------------------------------------------------


 

and (c) is not secured by any assets of any Obligor other than pursuant to the
Security Documents and the holders of which have agreed, in a manner
satisfactory to the Administrative Agent and the Collateral Agent, to be bound
by the provisions of the Security Documents, or (ii) is permitted pursuant to
Section 6.01(g) hereof  and that has been designated by the Borrower as
“Designated Indebtedness” in accordance with the requirements of Section 6.01 of
the Guaranty and Security Agreement.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar transactions by U.S.—managed
banking offices of depository institutions (as such composite rate shall be
determined by the New York Fed as set forth on its public website from time to
time) and published on the next succeeding Business Day by the New York Fed as
an overnight bank funding rate (from and after such date as the New York Fed
shall commence to publish such composite rate).

 

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Conversion Feature” means, collectively, the Conversion Rights or any
Similar Conversion Rights.

 

“Permitted Indebtedness” means, collectively, Other Secured Indebtedness,
Unsecured Indebtedness and any Indebtedness outstanding on the Restatement
Effective Date and set forth on Schedule III.

 

“Permitted Liens” means: (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, storage and repairmen’s Liens and other
similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money); (d) Liens incurred or
pledges or deposits made to secure obligations incurred in the ordinary course
of business under workers’

 

27

--------------------------------------------------------------------------------


 

compensation laws, unemployment insurance or other similar social security
legislation (other than in respect of employee benefit plans subject to ERISA)
or to secure public or statutory obligations; (e) Liens securing the performance
of, or payment in respect of, bids, insurance premiums, deductibles or
co-insured amounts, tenders, government or utility contracts (other than for the
repayment of borrowed money), surety, stay, customs and appeal bonds and other
obligations of a similar nature incurred in the ordinary course of business,
provided that all Liens on any Collateral that is permitted pursuant to this
clause (e) shall have a priority that is junior to the Liens of the Security
Documents; (f) Liens arising out of judgments or awards that have been in force
for less than the applicable period for taking an appeal so long as such
judgments or awards do not constitute an Event of Default under clause (l) of
Article VII; (g) customary rights of setoff and liens upon (i) deposits of cash
in favor of banks or other depository institutions in which such cash is
maintained in the ordinary course of business, (ii) cash and financial assets
held in securities accounts in favor of banks and other financial institutions
with which such accounts are maintained in the ordinary course of business and
(iii) assets held by a custodian in favor of such custodian in the ordinary
course of business securing payment of fees, indemnities and other similar
obligations; (h) Liens arising solely from precautionary filings of financing
statements under the Uniform Commercial Code of the applicable jurisdictions in
respect of operating leases entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business; (i) deposits of money that are
not Collateral securing leases to which the obligor is a party as the lessee
made in the ordinary course of business, (j) easements, rights of way, zoning
restrictions and similar encumbrances on real property and minor irregularities
in the title thereto that do not (i) secure obligations for the payment of money
or (ii) materially impair the value of such property or its use by any Obligor
or any of its Subsidiaries in the normal conduct of such Person’s business;
(k) Liens in favor of any escrow agent solely on and in respect of any cash
earnest money deposits made by any Obligor in connection with any letter of
intent or purchase agreement (to the extent that the acquisition or disposition
with respect thereto is otherwise permitted hereunder); and (l) precautionary
Liens, and filings of financing statements under the Uniform Commercial Code,
covering assets sold or contributed to any Person not prohibited hereunder.

 

“Permitted SBIC Guarantee” means a guarantee by one or more Obligors of
Indebtedness of an SBIC Subsidiary on the SBA’s then applicable form.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which the Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

28

--------------------------------------------------------------------------------


 

“Portfolio Investment” means any Investment held by the Obligors in their asset
portfolio (and solely for purposes of determining the Borrowing Base, and of
Sections 6.02(d) and 6.04(d) and clause (p) of Article VII, Cash, excluding Cash
pledged as cash collateral for Letters of Credit).  Without limiting the
generality of the foregoing, it is understood and agreed that (A) any Portfolio
Investments that have been contributed or sold, purported to be contributed or
sold or otherwise transferred to any Excluded Asset, or held by any Controlled
Foreign Corporation that is not a Subsidiary Guarantor, or which secure
obligations in respect of the CP Facility or the JB Facility, shall not be
treated as Portfolio Investments, and (B) any Investment in which any Obligor
has sold a participation therein shall not be treated as a Portfolio Investment
to the extent of such participation.  Notwithstanding the foregoing, nothing
herein shall limit the provisions of Section 5.12(b)(i), which provides that,
for purposes of this Agreement, all determinations of whether an investment is
to be included as a Portfolio Investment shall be determined on a
settlement-date basis (meaning that any investment that has been purchased will
not be treated as a Portfolio Investment until such purchase has settled, and
any Portfolio Investment which has been sold will not be excluded as a Portfolio
Investment until such sale has settled), provided that no such investment shall
be included as a Portfolio Investment to the extent it has not been paid for in
full.

 

“Pounds Sterling” means the lawful currency of England.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

 

“Pro-Rata Borrowing” has the meaning set forth in Section 2.03(a).

 

“Pro-Rata Dollar Portion” means, in connection with any Pro-Rata Borrowing, an
amount equal to (i) the aggregate amount of such Pro-Rata Borrowing multiplied
by (ii) the aggregate Dollar Commitments of all Dollar Lenders at such time
divided by (iii) the aggregate Revolving Commitments of all Lenders at such
time.

 

“Pro-Rata Multicurrency Portion” means, in connection with any Pro-Rata
Borrowing, an amount equal to (i) the aggregate amount of such Pro-Rata
Borrowing multiplied by (ii) the aggregate Multicurrency Commitments of all
Multicurrency Lenders at such time divided by (iii) the aggregate Revolving
Commitments of all Lenders at such time.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year.

 

29

--------------------------------------------------------------------------------


 

“Quoted Investments” has the meaning set forth in Section 5.12(b)(ii)(A).

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is CAD or GBP, the first day of such
Interest Period, (ii) if the currency is Euro, two TARGET Days before the first
day of such Interest Period, and (iii) for any other currency, two Business Days
prior to the commencement of such Interest Period (unless, in each case under
this clause (iii), market practice differs in the relevant market where the LIBO
Rate for such currency is to be determined, in which case the Quotation Day will
be determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days).

 

“Reference Banks” means any banks as may be appointed by the Administrative
Agent with the approval of the Borrower (such approval not to be unreasonably
withheld).  No Lender shall be obligated to be a Reference Bank without its
consent.

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Administrative Agent at its request by
the Reference Banks (as the case may be):

 

(a) in relation to CDOR Rate, as the rate at which the relevant Reference Bank
is willing to extend credit by the purchase of bankers acceptances which have
been accepted by banks which are for the time being customarily regarded as
being of appropriate credit standing for such purpose with a term to maturity
equal to the relevant period; and

 

(b) in relation to LIBOR (other than CDOR Rate), as the rate at which the
relevant Reference Bank could borrow funds in the London interbank market in the
relevant currency and for the relevant period, were it to do so by asking for
and then accepting interbank offers in reasonable market size in that currency
and for that period.

 

provided, that, if the Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement

 

“Register” has the meaning set forth in Section 9.04.

 

“Regulations T, U and X” means, respectively, Regulations T, U and X of the
Board of Governors of the Federal Reserve System (or any successor), as the same
may be modified and supplemented and in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, trustees,
administrators, employees, agents and advisors of such Person and such Person’s
Affiliates.

 

30

--------------------------------------------------------------------------------


 

“Reinvestment Agreement” means a guaranteed reinvestment agreement from a bank,
insurance company or other corporation or entity having a credit rating of at
least A-1 from S&P and at least P-1 from Moody’s; provided that such agreement
provides that it is terminable by the purchaser, without penalty, if the rating
assigned to such agreement by either S&P or Moody’s is at any time lower than
such ratings.

 

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time; provided that the Credit Exposure
and unused Commitments of any Defaulting Lender shall be disregarded in the
determination of Required Lenders.  The Required Lenders of a Class (which shall
include the terms “Required Term Lenders”, “Required Revolving Lenders”,
“Required Dollar Lenders” and “Required Multicurrency Lenders”) means Lenders
having Credit Exposures and unused Commitments of such Class representing more
than 50% of the sum of the total Credit Exposures and unused Commitments of such
Class at such time.

 

“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Restricted Acquisition Asset” means any Portfolio Investment (a) that was
acquired by an Obligor in connection with the acquisition of Allied Capital
Corporation or American Capital, Ltd. by the Borrower and (b) the underlying
governing agreements for which (i) prohibit the grant of a Lien thereon or
(ii) require the satisfaction of certain conditions for the grant of a Lien
thereon.  Any such Portfolio Investment shall no longer constitute a “Restricted
Acquisition Asset” to the extent that a waiver of, or consent under, any
restriction on a pledge to the Collateral Agent contained in the underlying
governing agreements for such Restricted Acquisition Asset has been obtained or
the applicable conditions required thereunder for a pledge have been satisfied,
in each case, to permit the grant of a Lien on such Restricted Acquisition Asset
in favor of the Collateral Agent pursuant to the Security Documents.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower.

 

“Revolving Commitments” means, collectively, the Dollar Commitments and the
Multicurrency Commitments.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure at such time.

 

31

--------------------------------------------------------------------------------


 

“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Loans at such
time made or incurred under the Dollar Commitments.

 

“Revolving Loans” means the revolving loans made by the Lenders to the Borrower
pursuant to Section 2.01(a) or (b).

 

“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Loans at
such time, made or incurred under the Multicurrency Commitments, and its
LC Exposure.

 

“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Restatement Effective
Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons.  For
purposes of this definition, “Person” shall include a vessel.

 

“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.

 

“SBIC Subsidiary” means any direct or indirect wholly-owned Subsidiary
(including such Subsidiary’s general partner or managing entity to the extent
that the only material asset of such general partner or managing entity is its
equity interest in the SBIC Subsidiary) of the Borrower licensed as a small
business investment company under the Small Business Investment Act of 1958, as
amended (or that has applied for such a license and is actively pursuing the
granting thereof by appropriate proceedings promptly instituted and diligently
conducted), and which is designated by the Borrower (pursuant to a certificate
of a Financial Officer delivered to the Administrative Agent) as an SBIC
Subsidiary.

 

32

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., a New York corporation, or any successor thereto.

 

“Scheduled Payment Date” means (a) with respect to any Loans held by the 2016
Non-Extending Lenders, the 4th day of each calendar month after May 4, 2019
through and including May 4, 2020, (b) with respect to any Loans held by the
2018 Non-Extending Lenders, the 4th day of each calendar month after January 4,
2021 through and including January 4, 2022 and (c) with respect to any Loans
held by the Extending Lenders, the 4th day of each calendar month after the
Commitment Termination Date through and including the Maturity Date.

 

“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rates
collectively and individually as the context may require.

 

“Secured Obligations” has the meaning set forth in the Guarantee and Security
Agreement.  The Secured Obligations shall in no event include Excluded Swap
Obligations.

 

“Security Documents” means, collectively, the Guarantee and Security Agreement,
all Uniform Commercial Code financing statements filed with respect to the
security interests in personal property created pursuant to the Guarantee and
Security Agreement and all other assignments, pledge agreements, security
agreements, intercreditor agreements, control agreements and other instruments
executed and delivered at any time by any of the Obligors pursuant to the
Guarantee and Security Agreement or otherwise providing or relating to any
collateral security for any of the Secured Obligations.  Without limiting the
generality of the foregoing, the term “Security Documents” includes the
Guarantee and Security Agreement Confirmation.

 

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders’ equity for the Borrower and its Subsidiaries at such date.

 

“Shorter Term Unsecured Indebtedness” means (a) all unsecured indebtedness
issued after the Restatement Effective Date that has a maturity date earlier
than 6 months after the Maturity Date except to the extent such unsecured
indebtedness constitutes Special Longer Term Unsecured Indebtedness, and (b) any
Excess Special Longer Term Unsecured Indebtedness.

 

“Significant Subsidiary” means, at any time of determination, any (a) Obligor or
(b) any other Subsidiary that, on a consolidated basis with its Subsidiaries,
has aggregate assets or aggregate revenues greater than 10% of the aggregate
assets or aggregate revenues of the Borrower and its Subsidiaries, taken as a
whole, at such time.

 

“Similar Conversion Rights” means conversion rights that are substantially
consistent with the Conversion Rights (other than quantitative differences or
differences in the maturity, timing, or amounts with respect to such Conversion
Rights), including provision for “Physical Settlement”, “Cash Settlement” and/or
“Combination Settlement” in substantially the same manner as the Conversion
Rights.

 

33

--------------------------------------------------------------------------------


 

“Specified Debt” means any portion of unsecured Indebtedness of the Borrower
described in clauses (a) or (b) of the definition of Indebtedness incurred or
assumed from and after the Restatement Effective Date that (i) matures or comes
due more than six months after the Maturity Date, (ii) is not prepayable,
redeemable or purchasable by the Borrower or any of its Subsidiaries at any time
on or before the date six months after the Maturity Date (except for regularly
scheduled payments, prepayments or redemptions of principal and interest in
respect thereof required pursuant to the instruments evidencing such
Indebtedness), (iii) cannot be accelerated in circumstances that would not
constitute an Event of Default, (iv) is accounted for by the Borrower on a fair
value basis pursuant to Financial Accounting Standard No. 159 or by application
of Financial Accounting Standard No. 141(R), and (v) the Borrower elects to
treat as Specified Debt, provided that the Borrower shall not be permitted to
revoke or rescind any such election.

 

“Specified Debt Payment” means (a) any purchase, redemption, retirement or other
acquisition for value of, (b) any setting apart of any money for a sinking,
defeasance or other analogous fund for the purchase, redemption, retirement or
other acquisition of, or (c) any voluntary payment or prepayment of, in each
case, the principal of or interest on, or any other amount owing in respect of,
Specified Debt.

 

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest, provided that (a) such
Lien was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.

 

“Special Longer Term Unsecured Indebtedness” means indebtedness issued after the
Restatement Effective Date that (a) has a maturity date of at least five years
from its date of issue, (b) has terms substantially comparable to market terms
for substantially similar debt of other similarly situated borrowers as
determined by the Borrower in good faith, and (c) is not secured by any assets
of any Obligor.

 

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentations (in each case unrelated to the collectability of the
assets sold or the creditworthiness of the associated account debtors ) and
(c) representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
accounts receivable securitizations or securitizations of financial assets.

 

34

--------------------------------------------------------------------------------


 

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D).  Such reserve percentages
shall include those imposed pursuant to Regulation D.  Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries.  Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means any Subsidiary of the Borrower that is a Guarantor
under the Guarantee and Security Agreement.  It is understood and agreed that
Excluded Assets and Pledge LLC shall not be required to be Subsidiary
Guarantors.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Hedging Agreement that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system (or any successor settlement system
as determined by the Administrative Agent) is open for the settlement of
payments in Euros.

 

35

--------------------------------------------------------------------------------


 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Commitment” means as to each Term Lender, the obligation of such Lender to
make, on and subject to the terms and conditions hereof, a Term Loan to the
Borrower in Dollars pursuant to Section 2.01(c) in an aggregate principal amount
up to but not exceeding the amount set forth opposite the name of such Lender on
Schedule I.  The initial amount of each Lender’s Term Commitment is set forth on
Schedule I, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Term Commitment, as applicable.  The aggregate amount of
the Lenders’ Term Commitments as of the Restatement Effective Date is
$413,750,000.

 

“Term Lender” means each Lender having a Term Commitment or, as the case may be,
an outstanding Term Loan.

 

“Term Loans” means the term loans made by the Lenders to the Borrower pursuant
to Section 2.01(c).

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

 

“Unquoted Investments” has the meaning set forth in Section 5.12(b)(ii)(B).

 

“Unsecured Indebtedness” means any Indebtedness of an Obligor (which may be
Guaranteed by one or more other Obligors) that (a) has no amortization prior to,
and a final maturity date not earlier than, six months after the Maturity Date,
(b) has terms substantially comparable to market terms for substantially similar
debt of other similarly situated borrowers as determined by the Borrower in good
faith and (c) is not secured by any assets of any Obligor.

 

“USD” refers to lawful money of the United States of America.

 

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

 

36

--------------------------------------------------------------------------------


 

“Valuation Policy” has the meaning assigned to such term in
Section 5.12(b)(ii)(B).

 

“Value” has the meaning assigned to such term in Section 5.13.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
“complete withdrawal” or “partial withdrawal” from such Multiemployer Plan, as
such terms are defined in Sections 4203 and 4205 of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term Loan”
“or “Revolving Loan”), by Type (e.g., an “ABR Loan”) or by Class and Type (e.g.,
a “Revolving LIBOR Loan”).  Borrowings also may be classified and referred to by
Class (e.g., a “Term Borrowing” or “Revolving Borrowing”), by Type (e.g., an
“ABR Borrowing”) or by Class and Type (e.g., a “Multicurrency LIBOR
Borrowing”).  Loans and Borrowings may also be identified as “Multicurrency” or
“Dollar” or otherwise by Currency.

 

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented, renewed or
otherwise modified (subject to any restrictions on such amendments, supplements,
renewals or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  For the avoidance of doubt, (a) any
settlement in respect of a Permitted Conversion Feature to the extent made
through the delivery of common stock does not constitute a Restricted Payment
and (b) a Permitted Conversion

 

37

--------------------------------------------------------------------------------


 

Feature (or the triggering and/or settlement thereof) shall not (i) constitute
“amortization” for purposes of clause (a) of the definition of “Unsecured
Indebtedness”, and any cash payment made by the Borrower in respect thereof
shall constitute a “regularly scheduled payment, prepayment or redemption of
principal and interest” within the meaning of clause (a) of Section 6.12 or
(ii) constitute an event or condition described in clause (h) of Article VII
unless the Borrower’s actions or omissions in respect of such Permitted
Conversion Feature (or the triggering and/or settlement thereof) results in an
“Event of Default” as defined in the applicable Indenture.  Any cash payments
made in respect of a Permitted Conversion Feature shall otherwise comply with
the terms and conditions of this Agreement.

 

SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Restatement Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  The Borrower covenants and agrees with the Lenders that whether or
not the Borrower may at any time adopt Financial Accounting Standard No. 159 (or
successor standard solely as it relates to fair valuing liabilities) or accounts
for liabilities acquired in an acquisition on a fair value basis pursuant to
Financial Accounting Standard No. 141(R) (or successor standard solely as it
relates to fair valuing liabilities), all determinations of compliance with the
terms and conditions of this Agreement shall be made on the basis that the
Borrower has not adopted Financial Accounting Standard No. 159 (or such
successor standard solely as it relates to fair valuing liabilities) or, in the
case of liabilities acquired in an acquisition, Financial Accounting Standard
No. 141(R) (or such successor standard solely as it relates to fair valuing
liabilities); provided that, if the Borrower shall at any time adopt Financial
Accounting Standard No. 159, or if Financial Accounting Standard
No. 141(R) shall apply with respect to any acquired assets or liabilities, for
purposes of calculating compliance with Section 6.07(a) and
Section 6.07(b) after such adoption, or for any period ending after such
adoption, Specified Debt shall be valued as it is valued under Financial
Accounting Standard No. 159 or Financial Accounting Standard No. 141(R), as
applicable.

 

SECTION 1.05.  Currencies; Currency Equivalents.

 

(a)                                 Currencies Generally.  At any time, any
reference in the definition of the term “Agreed Foreign Currency” or in any
other provision of this Agreement to the Currency of any particular nation means
the lawful currency of such nation at such time whether or not the name of such
Currency is the same as it was on the Restatement

 

38

--------------------------------------------------------------------------------


 

Effective Date.  Except as provided in Section 2.09(b) and the last sentence of
Section 2.16(a), for purposes of determining (i) whether the amount of any
Borrowing or Letter of Credit under the Multicurrency Commitments, together with
all other Borrowings and Letters of Credit under the Multicurrency Commitments
then outstanding or to be borrowed at the same time as such Borrowing, would
exceed the aggregate amount of the Multicurrency Commitments, (ii) the aggregate
unutilized amount of the Multicurrency Commitments, (iii) the Revolving
Multicurrency Credit Exposure, (iv) the LC Exposure, (v) the Covered Debt Amount
and (vi) the Borrowing Base or the Value of any Portfolio Investment, the
outstanding principal amount of any Borrowing or Letter of Credit that is
denominated in any Foreign Currency or the Value of any Portfolio Investment
that is denominated in any Foreign Currency shall be deemed to be the Dollar
Equivalent of the amount of the Foreign Currency of such Borrowing, Letter of
Credit or Portfolio Investment, as the case may be, determined as of the date of
such Borrowing or Letter of Credit (determined in accordance with the last
sentence of the definition of the term “Interest Period”) or the date of
valuation of such Portfolio Investment, as the case may be.  Wherever in this
Agreement in connection with a Borrowing or Loan an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing or Loan
is denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar amount (rounded to the nearest 1,000 units of
such Foreign Currency).

 

(b)                                 Special Provisions Relating to Euro.  Each
obligation hereunder of any party hereto that is denominated in the National
Currency of a state that is not a Participating Member State on the Restatement
Effective Date shall, effective from the date on which such state becomes a
Participating Member State, be redenominated in Euro in accordance with the
legislation of the European Union applicable to the European Monetary Union;
provided that, if and to the extent that any such legislation provides that any
such obligation of any such party payable within such Participating Member State
by crediting an account of the creditor can be paid by the debtor either in
Euros or such National Currency, such party shall be entitled to pay or repay
such amount either in Euros or in such National Currency.  If the basis of
accrual of interest or fees expressed in this Agreement with respect to an
Agreed Foreign Currency of any country that becomes a Participating Member State
after the date on which such currency becomes an Agreed Foreign Currency shall
be inconsistent with any convention or practice in the interbank market for the
basis of accrual of interest or fees in respect of the Euro, such convention or
practice shall replace such expressed basis effective as of and from the date on
which such state becomes a Participating Member State; provided that, with
respect to any Borrowing denominated in such currency that is outstanding
immediately prior to such date, such replacement shall take effect at the end of
the Interest Period therefor.

 

Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after

 

39

--------------------------------------------------------------------------------


 

the Restatement Effective Date; provided that the Administrative Agent shall
provide the Borrower and the Lenders with prior notice of the proposed change
with an explanation of such change in sufficient time to permit the Borrower and
the Lenders an opportunity to respond to such proposed change.

 

ARTICLE II
THE CREDITS

 

SECTION 2.01.  The Commitments.  Subject to the terms and conditions set forth
herein (including Section 2.07(f)):

 

(a)                                 each Dollar Lender agrees to make Revolving
Loans in Dollars to the Borrower from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s Revolving Dollar Credit Exposure exceeding such Lender’s Dollar
Commitment, (ii) the aggregate Revolving Dollar Credit Exposure of all of the
Lenders exceeding the Dollar Commitments, or (iii) the total Covered Debt Amount
exceeding the Borrowing Base then in effect;

 

(b)                                 each Multicurrency Lender agrees to make
Revolving Loans in Dollars or in any Agreed Foreign Currency to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (i) such Lender’s Revolving Multicurrency Credit
Exposure exceeding such Lender’s Multicurrency Commitment, (ii) the aggregate
Revolving Multicurrency Credit Exposure of all of the Lenders exceeding the
Multicurrency Commitments, or (iii) the total Covered Debt Amount exceeding the
Borrowing Base then in effect; and

 

(c)                                  each Term Lender agrees to make a Term Loan
to the Borrower on the Restatement Effective Date in an aggregate principal
amount (i) up to but not exceeding such Term Lender’s Term Commitment and
(ii) that will not result in the total Covered Debt Amount exceeding the
Borrowing Base then in effect, provided that such Term Loans may be effected by
book entry to the extent such Term Loans were extended to the Borrower under the
Existing Credit Agreement and have not been repaid.

 

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans. Amounts
repaid or prepaid with respect to the Term Loans may not be reborrowed.  The
Term Commitment of each Term Lender shall automatically terminate upon such Term
Lender fully funding its Term Commitment.

 

SECTION 2.02.  Loans and Borrowings.

 

(a)                                 Obligations of Lenders.  Each Loan shall be
made as part of a Borrowing consisting of Loans of the same Class, Currency and
Type made by the applicable Lenders ratably in accordance with their respective
Commitments of the same Class.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

40

--------------------------------------------------------------------------------


 

(b)                                 Type of Loans.  Subject to Section 2.12,
(i) each Borrowing of a Class shall be constituted entirely of ABR Loans or of
Eurocurrency Loans of such Class denominated in a single Currency as the
Borrower may request in accordance herewith.  Each ABR Loan shall be denominated
in Dollars and (ii) each Pro-Rata Borrowing shall be constituted entirely of
ABR Loans or of Eurocurrency Loans denominated in Dollars.  Each Lender at its
option may make any Eurocurrency Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement.

 

(c)                                  Minimum Amounts.  Each Borrowing (whether
Eurocurrency or ABR) shall be in multiples of $1,000,000 or, with respect to any
Agreed Foreign Currency, such smaller minimum amount as may be agreed to by the
Administrative Agent; provided that (i) an ABR Borrowing of a Class may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments of such Class or that is required to finance the reimbursement of an
LC Disbursement of such Class as contemplated by Section 2.04(f) and (ii) any
Pro-Rata Borrowing may be in an aggregate amount of $1,000,000 or a larger
multiple of $1,000,000.  Borrowings of more than one Class, Currency and Type
may be outstanding at the same time.

 

(d)                                 Limitations on Interest Periods. 
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request (or to elect to convert to or continue as a Eurocurrency
Borrowing) any Borrowing if the Interest Period requested therefor would end
after the Maturity Date.

 

(e)                                  Restatement Effective Date Adjustments.  On
the Restatement Effective Date the Borrower will borrow from each of the
Lenders, and the Lenders will make Loans to the Borrower (in the case of
Eurocurrency Loans, with Interest Period(s) ending on the date(s) of any then
outstanding Interest Period(s) under the Existing Credit Facility, provided that
for any outstanding Interest Period of less than 1-month, the LIBO Rate will be
equal to 1-month LIBOR), and (notwithstanding the provisions in this Agreement
requiring that borrowings and prepayments be made ratably in accordance with the
principal amounts of the Loans held by the Lenders) taking into consideration
outstanding Revolving Dollar Credit Exposure, Revolving Multicurrency Credit
Exposure and Term Commitments as of the Restatement Effective Date, the Borrower
shall prepay the Loans held by the Lenders in such amounts as may be necessary,
together with any amounts payable under Section 2.14, so that after giving
effect to such Loans and prepayments, the Loans (and Interest Period(s) of
Eurocurrency Loan(s)) of each Class shall be held by the Lenders pro rata in
accordance with the respective amounts of their Commitments of such Class. 
Concurrently therewith, the Lenders shall be deemed to have adjusted their
participation interests in any outstanding Letters of Credit so that such
interests are held ratably in accordance with their Multicurrency

 

41

--------------------------------------------------------------------------------


 

Commitments as so modified.  In addition, Royal Bank of Canada shall acquire
from Natixis, New York Branch the Revolving Commitments and Term Commitments set
forth in the Assignment and Assumption dated as of the Restatement Effective
Date, among Royal Bank of Canada, Natixis, New York Branch, the Administrative
Agent and the Issuing Banks.

 

SECTION 2.03.  Requests for Borrowings.

 

(a)                                 Notice by the Borrower.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (i) in the case of a Eurocurrency Borrowing denominated in Dollars,
not later than 11:00 a.m., New York City time, three Business Days before the
date of the proposed Borrowing, (ii) in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency, not later than 11:00 a.m., London time, three
Business Days before the date of the proposed Borrowing or (iii) in the case of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or
electronic mail to the Administrative Agent of a written Borrowing Request in a
form approved by the Administrative Agent and signed by the Borrower. 
Notwithstanding the other provisions of this Agreement, in the case of any
Revolving Borrowing denominated in Dollars, the Borrower may request that such
Borrowing be split into a Dollar Loan in an aggregate principal amount equal to
the Pro-Rata Dollar Portion and a Multicurrency Loan in an aggregate amount
equal to the Pro-Rata Multicurrency Portion (any such Borrowing, a “Pro-Rata
Borrowing”).  Except as expressly set forth in this Agreement, a Pro-Rata
Borrowing shall be treated as being comprised of two separate Borrowings, a
Dollar Borrowing under the Dollar Commitments and a Multicurrency Borrowing
under the Multicurrency Commitments.

 

(b)                                 Content of Borrowing Requests.  Each
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i)                                    whether such Borrowing is to be made
under the Term Commitments, Dollar Commitments, the Multicurrency Commitments or
a Pro-Rata Borrowing;

 

(ii)                                 in the case of a Revolving Borrowing, if
such Borrowing is a Pro-Rata Borrowing, the Pro-Rata Dollar Portion and the
Pro-Rata Multicurrency Portion;

 

(iii)                              in the case of a Revolving Borrowing, the
aggregate amount and Currency of the requested Borrowing;

 

(iv)                              the date of such Borrowing, which shall be a
Business Day (or, in the case of the Borrowing of the Term Loans, the
Restatement Effective Date);

 

42

--------------------------------------------------------------------------------


 

(v)                                 in the case of the Term Loans or any
Revolving Borrowing denominated in Dollars, whether such Borrowing is to be an
ABR Borrowing or a Eurocurrency Borrowing;

 

(vi)                              in the case of a Eurocurrency Borrowing, the
Interest Period therefor, which shall be a period contemplated by the definition
of the term “Interest Period” and permitted under Section 2.02(d); and

 

(vii)                          the location and number of the Borrower’s account
to which funds are to be disbursed, which shall comply with the requirements of
Section 2.05.

 

(c)                                  Notice by the Administrative Agent to the
Lenders.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each applicable Lender of
the details thereof and of the amounts of such Lender’s Loan to be made as part
of the requested Borrowing.

 

(d)                                 Failure to Elect.  If no election as to the
Class of a Revolving Borrowing is specified, then the requested Borrowing shall
be denominated in Dollars and shall be a Pro-Rata Borrowing.  If no election as
to the Currency of a Revolving Borrowing is specified, then the requested
Borrowing shall be denominated in Dollars.  If no election as to the Type of a
Borrowing is specified, then the requested Borrowing shall be a
Eurocurrency Borrowing having an Interest Period of one month and, if an Agreed
Foreign Currency has been specified, the requested Borrowing shall be a
Eurocurrency Borrowing denominated in such Agreed Foreign Currency and having an
Interest Period of one month.  If a Eurocurrency Borrowing is requested but no
Interest Period is specified, (i) if the Currency specified for such Borrowing
is Dollars (or if no Currency has been so specified), the requested Borrowing
shall be a Eurocurrency Borrowing denominated in Dollars having an Interest
Period of one month’s duration, and (ii) if the Currency specified for such
Borrowing is an Agreed Foreign Currency, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

SECTION 2.04.  Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, in addition to the Loans provided for in
Section 2.01, the Borrower may request any Issuing Bank to issue, at any time
and from time to time during the Availability Period and under the Multicurrency
Commitments, Letters of Credit denominated in Dollars or in any Agreed Foreign
Currency for its own account or the account of its designee (provided the
Obligors shall remain primarily liable to the Lenders hereunder for payment and
reimbursement of all amounts payable in respect of such Letter of Credit
hereunder) in such form as is acceptable to such Issuing Bank in its reasonable
determination and for the benefit of such named beneficiary or beneficiaries as
are specified by the Borrower.  Letters of Credit issued hereunder shall
constitute utilization of the Multicurrency Commitments up to the aggregate
amount then available to be drawn thereunder.  Without limiting any rights of an
Issuing Bank under this Section 2.04, no Issuing Bank shall be obligated to
issue, amend, renew or extend any Letter of Credit denominated in any Foreign
Currency if at the time of such issuance, such Issuing Bank, in its capacity as
a Lender, would not be required to make Loans in such Foreign Currency
hereunder.

 

43

--------------------------------------------------------------------------------


 

(b)                                 Notice of Issuance, Amendment, Renewal or
Extension.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by such Issuing Bank) to any
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (d) of this
Section), the amount and Currency of such Letter of Credit, stating that such
Letter of Credit is to be issued under the Multicurrency Commitments, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  The
Administrative Agent will promptly notify the Lenders following the issuance of
any Letter of Credit.  If requested by the applicable Issuing Bank, the Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, any Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 

(c)                                  Limitations on Amounts.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the aggregate LC Exposure of the Issuing
Banks (determined for these purposes without giving effect to the participations
therein of the Lenders pursuant to paragraph (e) of this Section) shall not
exceed $150,000,000, (ii) the aggregate LC Exposure of the applicable Issuing
Bank requested to issue such Letter of Credit (determined for these purposes
without giving effect to the participations therein of the Lenders pursuant to
paragraph (e) of this Section) shall not exceed the amount set forth opposite
the name of such Issuing Bank in Schedule IX hereto, (iii) the total Revolving
Multicurrency Credit Exposures shall not exceed the aggregate Multicurrency
Commitments, and (iv) the total Covered Debt Amount shall not exceed the
Borrowing Base then in effect.

 

(d)                                 Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the date twelve months
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, twelve months after the then-current expiration
date of such Letter of Credit, so long as such renewal or extension occurs
within three months of such then-current expiration date); provided that any
Letter of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods; provided further, that in no event shall a Letter
of Credit which expires after the Commitment Termination Date be renewed and no
Letter of Credit shall have an expiry date after the Maturity Date.

 

44

--------------------------------------------------------------------------------


 

(e)                                  Participations.  By the issuance of a
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) by an Issuing Bank, and without any further action on the part of the
Issuing Banks or the Lenders, such Issuing Bank hereby grants to each
Multicurrency Lender, and each Multicurrency Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Multicurrency Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  Each Multicurrency Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the applicable Commitments, provided that no
Multicurrency Lender shall be required to purchase a participation in a Letter
of Credit pursuant to this Section 2.04(e) if (x) the conditions set forth in
Section 4.02 would not be satisfied in respect of a Borrowing at the time such
Letter of Credit was issued and (y) the Administrative Agent shall have so
notified such Issuing Bank in writing at least two Business Days prior to the
requested date of issuance of such Letter of Credit and shall not have
subsequently determined that the circumstances giving rise to such conditions
not being satisfied no longer exist.  Unless an Issuing Bank has received
written notice from any Lender, the Administrative Agent or the Borrower, at
least two Business Days prior to the requested date of issuance of the
applicable Letter of Credit, that one or more applicable conditions contained in
Section 4.02 shall not then be satisfied, then, subject to the terms and
conditions hereof, such Issuing Bank shall be entitled to assume all such
conditions are satisfied.

 

In consideration and in furtherance of the foregoing, each Multicurrency Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for account of each Issuing Bank, such Lender’s Applicable Multicurrency
Percentage of each LC Disbursement made by each such Issuing Bank in respect of
Letters of Credit promptly upon the request of each such Issuing Bank at any
time from the time of such LC Disbursement until such LC Disbursement is
reimbursed by the Borrower or at any time after any reimbursement payment is
required to be refunded to the Borrower for any reason.  Such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.  Each
such payment shall be made in the same manner as provided in Section 2.05 with
respect to Loans made by such Lender (and Section 2.05 shall apply, mutatis
mutandis, to the payment obligations of the Multicurrency Lenders), and the
Administrative Agent shall promptly pay to such Issuing Bank the amounts so
received by it from the Multicurrency Lenders.  Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to the next
following paragraph, the Administrative Agent shall distribute such payment to
the applicable Issuing Bank or, to the extent that the Multicurrency Lenders
have made payments pursuant to this paragraph to reimburse an Issuing Bank, then
to such Lenders and such Issuing Banks as their interests may appear.  Any
payment made by a Multicurrency Lender pursuant to this paragraph to reimburse
an Issuing Bank for any LC Disbursement shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.

 

45

--------------------------------------------------------------------------------


 

(f)                                   Reimbursement.  If an Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such Issuing Bank in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
12:00 noon, New York City time, on (i) the Business Day that the Borrower
receives notice of such LC Disbursement, if such notice is received prior to
10:00 a.m., New York City time, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time, provided that, if such LC Disbursement is not less than
$1,000,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Borrowing of either Class (or a Pro-Rata Borrowing) in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Borrowing.

 

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each applicable Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Multicurrency Percentage thereof.

 

(g)                                  Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (f) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by an Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply strictly with the terms of such Letter of Credit, and (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.

 

Neither the Administrative Agent, the Lenders nor the Issuing Banks, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Banks or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Banks; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of

 

46

--------------------------------------------------------------------------------


 

which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by any Issuing Bank’s gross
negligence or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree that:

 

(i)                                     the Issuing Banks may accept documents
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit without responsibility for further investigation, regardless of
any notice or information to the contrary, and may make payment upon
presentation of documents that appear on their face to be in substantial
compliance with the terms of such Letter of Credit;

 

(ii)                                  the Issuing Banks shall have the right, in
their sole discretion, to decline to accept such documents and to make such
payment if such documents are not in strict compliance with the terms of such
Letter of Credit; and

 

(iii)                               this sentence shall establish the standard
of care to be exercised by the Issuing Banks when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms thereof
(and the parties hereto hereby waive, to the extent permitted by applicable law,
any standard of care inconsistent with the foregoing).

 

(h)                                 Disbursement Procedures.  Each Issuing Bank
shall, within a reasonable time following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of
Credit.  Each Issuing Bank shall promptly after such examination notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
applicable Issuing Bank and the applicable Lenders with respect to any such
LC Disbursement.

 

(i)                                     Interim Interest.  If any Issuing Bank
shall make any LC Disbursement, then, unless the Borrower shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to
ABR Loans; provided that, if the Borrower fails to reimburse such
LC Disbursement within two Business Days following the date when due pursuant to
paragraph (f) of this Section, then the provisions of Section 2.11(c) shall
apply.  Interest accrued pursuant to this paragraph shall be for account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (f) of this Section to reimburse an
Issuing Bank shall be for account of such Lender to the extent of such payment.

 

47

--------------------------------------------------------------------------------


 

(j)                                    Replacement of an Issuing Bank.  Any
Issuing Bank may be replaced at any time by written agreement between the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  In addition, if any Issuing Bank, in its capacity as a Lender,
assigns all of its Loans and Commitments in accordance with the terms of this
Agreement, such Issuing Bank may, with the prior written consent of the Borrower
(such consent not to be unreasonably withheld or delayed; provided that no
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing), resign as an Issuing Bank hereunder upon not less than three
Business Days prior written notice to the Administrative Agent and the
Borrower.  The Administrative Agent shall notify the Lenders of any such
replacement or resignation of an Issuing Bank.  At the time any such replacement
or resignation shall become effective, the Borrower shall pay all unpaid fees
accrued for account of the replaced or retiring Issuing Bank pursuant to
Section 2.10(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank”
and/or “Issuing Banks” shall be deemed to refer to such successor or successors
(and the other current Issuing Banks, if applicable) or to any previous Issuing
Bank, or to such successor or successors (and all other current Issuing Banks)
and all previous Issuing Banks, as the context shall require.  After the
replacement or resignation of an Issuing Bank hereunder, the replaced or
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement or resignation, but
shall not be required to issue additional Letters of Credit.

 

(k)                                 Cash Collateralization.  If the Borrower
shall be required to provide cover for LC Exposure pursuant to Section 2.08(a),
Section 2.09(c), Section 2.09(d) or the last paragraph of Article VII, the
Borrower shall immediately deposit into a segregated collateral account or
accounts (herein, collectively, the “Letter of Credit Collateral Account”) in
the name and under the dominion and control of the Administrative Agent, Cash
denominated in the Currency of the Letter of Credit under which such LC Exposure
arises in an amount equal to the amount required under Section 2.08(a),
Section 2.09(c), Section 2.09(d) or the last paragraph of Article VII, as
applicable.  Such deposit shall be held by the Administrative Agent as
collateral in the first instance for the LC Exposure under this Agreement and
thereafter for the payment of the Secured Obligations, and for these purposes
the Borrower hereby grants a security interest to the Administrative Agent for
the benefit of the Lenders in the Letter of Credit Collateral Account and in any
financial assets (as defined in the Uniform Commercial Code) or other property
held therein.

 

(l)                                     Restatement Effective Date. 
Notwithstanding anything to the contrary contained herein, it is acknowledged
and agreed that, on and after the Restatement Effective Date, (i) each Letter of
Credit issued under the Multicurrency Commitments and outstanding immediately
prior to the Restatement Effective Date (each such Letter of Credit, a
“Converting Letter of Credit”) shall be deemed to be issued under the
Multicurrency Commitments and (ii) the interests and participations of the

 

48

--------------------------------------------------------------------------------


 

Multicurrency Lenders in the Converting Letters of Credit shall automatically
terminate and such interests and participations in the Converting Letters of
Credit shall without further action be reallocated to the Multicurrency Lenders
such that the interests and participations in the Converting Letters of Credit
shall be held ratably by the Multicurrency Lenders in accordance with their
respective Multicurrency Commitments.

 

SECTION 2.05.  Funding of Borrowings.

 

(a)                                 Funding by Lenders.  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 1:00 p.m., Local Time, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower designated by the Borrower in the applicable
Borrowing Request; provided that ABR Borrowings made to finance the
reimbursement of an LC Disbursement as provided in Section 2.04(f) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

 

(b)                                 Presumption by the Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the Federal Funds Effective Rate or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.  Nothing in this paragraph shall
relieve any Lender of its obligation to fulfill its commitments hereunder, and
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

SECTION 2.06.  Interest Elections.

 

(a)                                 Elections by the Borrower for Borrowings. 
Subject to Section 2.03(d), the Loans constituting each Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurocurrency Borrowing, shall have the Interest Period specified in
such Borrowing Request.  Thereafter, the Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing as a
Borrowing of the same Type and, in the case of a Eurocurrency Borrowing, may
elect the Interest Period therefor, all as provided in this Section;

 

49

--------------------------------------------------------------------------------


 

provided, however, that (i) a Borrowing of a Class may only be continued or
converted into a Borrowing of the same Class, (ii) a Borrowing denominated in
one Currency may not be continued as, or converted to, a Borrowing in a
different Currency, (iii) no Eurocurrency Borrowing denominated in a Foreign
Currency may be continued if, after giving effect thereto, the aggregate
Revolving Multicurrency Credit Exposures would exceed the aggregate
Multicurrency Commitments, and (iv) a Eurocurrency Borrowing denominated in a
Foreign Currency may not be converted to a Borrowing of a different Type.  The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders of the respective Class holding the Loans constituting such
Borrowing, and the Loans constituting each such portion shall be considered a
separate Borrowing.

 

(b)                                 Notice of Elections.  To make an election
pursuant to this Section, the Borrower shall notify the Administrative Agent of
such election by telephone by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly (but no later than the close of business on the
date of such request) by hand delivery, telecopy or electronic communication to
the Administrative Agent of a written Interest Election Request signed by the
Borrower.

 

(c)                                  Content of Interest Election Requests. 
Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)                                     the Borrowing (including the Class) to
which such Interest Election Request applies and, if different options are being
elected with respect to different portions thereof, the portions thereof to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) of this paragraph shall be
specified for each resulting Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether, in the case of a Borrowing
denominated in Dollars, the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurocurrency
Borrowing, the Interest Period therefor after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d).

 

(d)                                 Notice by the Administrative Agent to the
Lenders.  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

50

--------------------------------------------------------------------------------


 

(e)                                  Failure to Elect; Events of Default.  If
the Borrower fails to deliver a timely and complete Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
therefor, then, unless such Borrowing is repaid as provided herein, (i) if such
Borrowing is denominated in Dollars, at the end of such Interest Period such
Borrowing shall be converted to a Eurocurrency Borrowing of the same
Class having an Interest Period of one month, and (ii) if such Borrowing is
denominated in a Foreign Currency, the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.  Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing no outstanding
Eurocurrency Borrowing may have an Interest Period of more than one month’s
duration.

 

SECTION 2.07.  Termination, Reduction or Increase of the Commitments.

 

(a)                                 Scheduled Termination.  Unless previously
terminated (including as set forth in Section 2.07(f) below), the Revolving
Commitments of each Class shall terminate on the Commitment Termination Date.

 

(b)                                 Voluntary Termination or Reduction.  The
Borrower may at any time without premium or penalty terminate, or from time to
time reduce, the Commitments; provided that (i) each reduction of the
Commitments shall be in an amount that is $25,000,000 (or, if less, the entire
remaining amount of the Commitments of any Class) or a larger multiple of
$5,000,000 in excess thereof (or the entire amount of the Commitments of such
Class) and (ii) the Borrower shall not terminate or reduce the Revolving
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.09, the total Revolving Credit Exposures of either
Class would exceed the total Commitments of such Class.

 

(c)                                  Notice of Voluntary Termination or
Reduction.  The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments of a Class delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

 

(d)                                 Effect of Termination or Reduction.  Any
termination or reduction of the Commitments of a Class shall be permanent.  Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

 

51

--------------------------------------------------------------------------------


 

(e)                                  Increase of the Commitments.

 

(i)                                     Requests for Increase by Borrower.  The
Borrower shall have the right, at any time after the Restatement Effective Date
but prior to the Commitment Termination Date, to propose that the Commitments of
a Class hereunder be increased (each such proposed increase being a “Commitment
Increase”) by notice to the Administrative Agent, specifying each existing
Lender (each an “Increasing Lender”) and/or each additional lender (each an
“Assuming Lender”) that shall have agreed to an additional Commitment and the
date on which such increase is to be effective (the “Commitment Increase Date”),
which shall be a Business Day at least three Business Days (or such lesser
period as the Administrative Agent may reasonably agree) after delivery of such
notice and 30 days prior to the Commitment Termination Date; provided that:

 

(A)                               each increase shall be in a minimum amount of
at least $25,000,000 or a larger multiple of $5,000,000 in excess thereof (or
such lesser amount as the Administrative Agent may reasonably agree);

 

(B)                               the aggregate amount of all Commitment
Increases shall not exceed $1,000,000,000;

 

(C)                               no Non-Extending Lender may participate in any
Commitment Increase under the Revolving Commitment unless in connection
therewith, it shall have agreed to become an “Extending Lender” hereunder;

 

(D)                               in the case of a Commitment Increase under the
Revolving Commitments, each Assuming Lender shall be consented to by the
Administrative Agent and the Issuing Banks;

 

(E)                                no Default shall have occurred and be
continuing on such Commitment Increase Date or shall result from the proposed
Commitment Increase; and

 

(F)                                 the representations and warranties contained
in this Agreement shall be true and correct in all material respects (or, in the
case of the representations and warranties in Sections 3.01 (first sentence with
respect to the Obligors), 3.02, 3.04, 3.11 and 3.15 of this Agreement, and in
Sections 2.01, 2.02 and 2.04 through 2.09 of the Guarantee and Security
Agreement, true and correct in all respects) on and as of the Commitment
Increase Date as if made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date).  No Lender shall be obligated to provide any increased
Commitment.

 

52

--------------------------------------------------------------------------------


 

(ii)                                  Effectiveness of Commitment Increase by
Borrower.  The Assuming Lender, if any, shall become a Lender hereunder as of
such Commitment Increase Date and the Commitment of the respective Class of any
Increasing Lender and such Assuming Lender shall be increased as of such
Commitment Increase Date; provided that:

 

(x)                                 the Administrative Agent shall have received
on or prior to 11:00 a.m., New York City time, on such Commitment Increase Date
a certificate of a duly authorized officer of the Borrower stating that each of
the applicable conditions to such Commitment Increase set forth in the foregoing
paragraph (i) has been satisfied;

 

(y)                                 each Assuming Lender or Increasing Lender
shall have delivered to the Administrative Agent, on or prior to 11:00 a.m., New
York City time, on such Commitment Increase Date, an agreement, in form and
substance satisfactory to the Borrower and the Administrative Agent, pursuant to
which such Lender shall, effective as of such Commitment Increase Date,
undertake a Commitment or an increase of Commitment in each case of the
respective Class, duly executed by such Assuming Lender or Increasing Lender, as
applicable, and the Borrower and acknowledged by the Administrative Agent; and

 

(z)                                  in the case of a Commitment Increase under
the Term Commitments, each Assuming Lender and Increasing Lender shall on such
Commitment Increase Date make available their respective Term Loans to the
Borrower pursuant to procedures reasonably established by the Administrative
Agent.

 

(iii)                               Recordation into Register.  Upon its receipt
of an agreement referred to in clause (ii)(y) above executed by an Assuming
Lender or an Increasing Lender and, if applicable, upon the making of any
additional Term Loans pursuant to clause (ii)(z), together with the certificate
referred to in clause (ii)(x) above, the Administrative Agent shall, if such
agreement has been completed, (x) accept such agreement, (y) record the
information contained therein, and if applicable, the additional Term Loans, in
the Register and (z) give prompt notice thereof to the Borrower.

 

(iv)                              Adjustments of Borrowings upon Effectiveness
of Increase.  On the Commitment Increase Date, the Borrower shall (A) prepay the
outstanding Loans (if any) of the affected Class in full, (B) simultaneously
borrow new Loans of such Class hereunder in an amount equal to such prepayment
(in the case of Eurocurrency Loans,

 

53

--------------------------------------------------------------------------------


 

with LIBO Rates equal to the outstanding LIBO Rate and with Interest
Period(s) ending on the date(s) of any then outstanding Interest
Period(s) provided that for any outstanding Interest Period of less than
1-month, the LIBO Rate will be equal to 1-month LIBOR), as applicable (as
modified hereby); provided that with respect to subclauses (A) and (B), (x) the
prepayment to, and borrowing from, any existing Lender shall be effected by book
entry to the extent that any portion of the amount prepaid to such Lender will
be subsequently borrowed from such Lender and (y) the existing Lenders, the
Increasing Lenders and the Assuming Lenders shall make and receive payments
among themselves, in a manner acceptable to the Administrative Agent, so that,
after giving effect thereto, the Loans of such Class are held ratably by the
Lenders of such Class in accordance with the respective Commitments of such
Class of such Lenders (after giving effect to such Commitment Increase) and
(C) pay to the Lenders of such Class the amounts, if any, payable under
Section 2.14 as a result of any such prepayment.  Concurrently therewith, the
Lenders of such Class shall be deemed to have adjusted their participation
interests in any outstanding Letters of Credit of such Class so that such
interests are held ratably in accordance with their Commitments of such Class as
so increased.

 

(f)                                   Mandatory Termination of Commitments of
Non-Extending Lenders.  Unless previously terminated, the Revolving Commitments
of each 2016 Non-Extending Lender shall terminate on May 4, 2019 and the
Revolving Commitments of each 2018 Non-Extending Lender shall terminate on
January 4, 2021.  In connection with the foregoing, each Lender (other than any
2016 Non-Extending Lender and, with respect to the period on or after January 4,
2021, any 2018 Non-Extending Lender), hereby agrees that it shall not be
entitled to any pro-rata reduction in its Commitments of the same
Class notwithstanding Section 2.16(c) or other provision hereof to the contrary.

 

SECTION 2.08.  Repayment of Loans; Evidence of Debt.

 

(a)                                 Repayment.  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for account of the
applicable Lenders the outstanding principal amount of each Class of the Loans
on the Maturity Date.

 

In addition, on the Maturity Date, to the extent any Letter of Credit is
outstanding (notwithstanding the requirements of Section 2.04(d)), the Borrower
shall deposit into the Letter of Credit Collateral Account Cash in an amount
equal to 102% of the undrawn face amount of all Letters of Credit outstanding on
the close of business on the Maturity Date, such deposit to be held by the
Administrative Agent as collateral security for the LC Exposure under this
Agreement in respect of the undrawn portion of such Letters of Credit.

 

(b)                                 Manner of Payment.  Subject to
Section 2.09(d), prior to any repayment or prepayment of any Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be paid and
shall notify the Administrative Agent by telephone (confirmed by telecopy) of
such selection not later than 11:00 a.m., New York City time, three Business
Days before the scheduled date of such repayment; provided that, each repayment
of Borrowings within a Class shall be applied to repay any

 

54

--------------------------------------------------------------------------------


 

outstanding ABR Borrowings of such Class before any other Borrowings of such
Class.  If the Borrower fails to make a timely selection of the Borrowing or
Borrowings to be repaid or prepaid, such payment shall be applied, first, to pay
any outstanding ABR Borrowings pro rata between any outstanding Dollar ABR
Borrowings and outstanding Multicurrency ABR Borrowings, second, if no Class is
specified, to any Pro-Rata Borrowings in the order of the remaining duration of
their respective Interest Periods (the Pro-Rata Borrowing with the shortest
remaining Interest Period to be repaid first) and, third, within each Class, to
any remaining Borrowings in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first).  Each payment of a Pro-Rata Borrowing shall be
applied ratably between the Dollar Loans and Multicurrency Loans included in
such Pro-Rata Borrowing.  Each payment of a Borrowing of a Class shall be
applied ratably to the Loans of such Class included in such Borrowing.

 

(c)                                  Maintenance of Records by Lenders.  Each
Lender shall maintain in accordance with its usual practice records evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts and Currency of principal and interest
payable and paid to such Lender from time to time hereunder.

 

(d)                                 Maintenance of Records by the Administrative
Agent.  The Administrative Agent shall maintain records in which it shall record
(i) the amount and Currency of each Loan made hereunder, the Class and Type
thereof and each Interest Period therefor, (ii) the amount and Currency of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender of such Class hereunder and (iii) the amount and
Currency of any sum received by the Administrative Agent hereunder for account
of the Lenders and each Lender’s share thereof.

 

(e)                                  Effect of Entries.  The entries made in the
records maintained pursuant to paragraph (c) or (d) of this Section shall be
prima facie evidence, absent obvious error, of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such records or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(f)                                   Promissory Notes.  Any Lender may request
that Loans made by it be evidenced by a promissory note (or, in the case of any
Lender having Commitments of different Classes, by separate promissory notes in
respect of each Class of Commitments).  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).

 

55

--------------------------------------------------------------------------------


 

SECTION 2.09.  Prepayment of Loans.

 

(a)                                 Optional Prepayments.  The Borrower shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, without premium or penalty except for payments under
Section 2.14, subject to the requirements of this Section.

 

(b)                                 Mandatory Prepayments due to Changes in
Exchange Rates.

 

(i)                                     Determination of Amount Outstanding.  On
each Quarterly Date and, in addition, promptly upon the receipt by the
Administrative Agent of a Currency Valuation Notice (as defined below), the
Administrative Agent shall determine the aggregate Revolving Multicurrency
Credit Exposure.  For the purpose of this determination, the outstanding
principal amount of any Loan or LC Exposure that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount in the
Foreign Currency of such Loan or LC Exposure, determined as of such Quarterly
Date or, in the case of a Currency Valuation Notice received by the
Administrative Agent prior to 11:00 a.m., New York City time, on a Business Day,
on such Business Day or, in the case of a Currency Valuation Notice otherwise
received, on the first Business Day after such Currency Valuation Notice is
received.  Upon making such determination, the Administrative Agent shall
promptly notify the Multicurrency Lenders and the Borrower thereof.

 

(ii)                                  Prepayment.  If, on the date of such
determination the aggregate Revolving Multicurrency Credit Exposure minus the LC
Exposure fully cash collateralized pursuant to Section 2.04(k) on such date
exceeds 105% of the aggregate amount of the Multicurrency Commitments as then in
effect, the Borrower shall prepay the Multicurrency Loans (and/or provide cover
for LC Exposure as specified in Section 2.04(k)) within 15 Business Days
following such date of determination in such amounts as shall be necessary so
that after giving effect thereto the aggregate Revolving Multicurrency Credit
Exposure does not exceed the Multicurrency Commitments.

 

For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Multicurrency Lenders to the Administrative Agent stating that such
notice is a “Currency Valuation Notice” and requesting that the Administrative
Agent determine the aggregate Revolving Multicurrency Credit Exposure.  The
Administrative Agent shall not be required to make more than one valuation
determination pursuant to Currency Valuation Notices within any rolling three
month period.

 

Any prepayment pursuant to this paragraph shall be applied, first, to
Multicurrency Loans outstanding and second, as cover for LC Exposure.

 

56

--------------------------------------------------------------------------------


 

(c)                                  Mandatory Prepayments due to Borrowing Base
Deficiency.  In the event that at any time any Borrowing Base Deficiency shall
exist, the Borrower shall prepay the Loans (or provide cover for Letters of
Credit as contemplated by Section 2.04(k)), or either (y) if the aggregate
Credit Exposure (to the extent not cash collateralized as contemplated by
Section 2.04(k)) is greater than zero, in addition to prepaying the Loans (and
providing cover for Letters of Credit) pursuant to the immediately succeeding
proviso, reduce Other Secured Indebtedness and, only if such reduction of Other
Secured Indebtedness is insufficient to cure any Borrowing Base Deficiency,
Permitted Indebtedness (other than Other Secured Indebtedness), Special Longer
Term Unsecured Indebtedness, Shorter Term Unsecured Indebtedness or Indebtedness
incurred pursuant to Section 6.01(g) (in each case, that is included in the
Covered Debt Amount), or (z) if the aggregate Credit Exposure (to the extent not
cash collateralized as contemplated by Section 2.04(k)) is not greater than
zero, reduce Permitted Indebtedness, Special Longer Term Unsecured Indebtedness,
Shorter Term Unsecured Indebtedness or Indebtedness incurred pursuant to
Section 6.01(g) (in each case, that is included in the Covered Debt Amount), in
such amounts as shall be necessary so that such Borrowing Base Deficiency is
immediately cured, provided that (i) in the case of clause (y), the aggregate
amount of such prepayment of Loans (and cover for Letters of Credit) shall be at
least equal to the Revolving Credit Exposure’s ratable share of the aggregate
prepayment and reduction of Other Secured Indebtedness, other Permitted
Indebtedness, Special Longer Term Unsecured Indebtedness, Shorter Term Unsecured
Indebtedness, and Indebtedness incurred pursuant to Section 6.01(g) and (ii) if,
within five Business Days after delivery of a Borrowing Base Certificate
demonstrating such Borrowing Base Deficiency (and/or at such other times as the
Borrower has knowledge of such Borrowing Base Deficiency), the Borrower shall
present the Administrative Agent with a reasonably feasible plan to enable such
Borrowing Base Deficiency to be cured within 30 Business Days (which 30-Business
Day period shall include the five Business Days permitted for delivery of such
plan), then such prepayment or reduction shall not be required to be effected
immediately but may be effected in accordance with such plan (with such
modifications as the Borrower may reasonably determine), so long as such
Borrowing Base Deficiency is cured within such 30-Business Day period.

 

(d)                                 Scheduled Payments.  (i)  On each Scheduled
Payment Date on or prior to the Commitment Termination Date, the Borrower shall
prepay the Revolving Loans of the 2016 Non-Extending Lenders or 2018
Non-Extending Lenders, as applicable, in an aggregate amount equal to 1/12 of
the aggregate outstanding amount of such Loans for each Class and Currency of
such Loans, based on the outstanding principal amount of such Loans as of
(x) May 4, 2019 with respect to Loans held by any 2016 Non-Extending Lenders and
(y) January 4, 2021 with respect to Loans held by any 2018 Non-Extending
Lenders.  In connection with any repayment, pursuant to this clause (d)(i), of
the Loans held by the 2016 Non-Extending Lenders or 2018 Non-Extending Lenders,
as applicable, each other Lender hereby agrees that, so long as its Loans are
not otherwise due and payable hereunder, it shall not be entitled to any
pro-rata repayment of its Loans of the same Class notwithstanding
Section 2.16(c) or any other provision hereof to the contrary.  In addition, if
any LC Exposure exists at the time of such repayment to the 2016 Non-Extending
Lenders or 2018 Non-Extending Lenders, as applicable:

 

57

--------------------------------------------------------------------------------


 

(1)                                 an amount equal to 1/12 of such LC Exposure
held by the applicable Non-Extending Lenders shall be reallocated among the
other Lenders with Multicurrency Commitments in accordance with their respective
Applicable Multicurrency Percentages but only to the extent (x) the sum of all
Revolving Multicurrency Credit Exposures does not exceed the total of all
Extending Lenders’ Multicurrency Commitments, (y) no Lender’s Revolving
Multicurrency Credit Exposure will exceed such Lender’s Multicurrency
Commitment, and (z) the conditions set forth in Section 4.02 are satisfied at
such time; and

 

(2)                                 if the reallocation described in clause
(1) above cannot, or can only partially, be effected, the Borrower shall on the
day of such prepayment to the applicable Non-Extending Lenders also prepay Loans
in accordance with Section 2.09(a) in an amount such that after giving effect
thereto, an amount equal to 1/12 of the LC Exposure of the applicable
Non-Extending Lenders could be reallocated in accordance with clause (1) above
(whereupon such LC Exposure shall be so reallocated regardless of whether the
conditions set forth in Section 4.02 are satisfied at such time).

 

(ii)                                  On each Scheduled Payment Date after the
Commitment Termination Date, the Borrower shall prepay the Loans (and provide
cash collateral for Letters of Credit as contemplated by Section 2.04(k)) in an
aggregate amount equal to 1/12 of the aggregate outstanding amount of Loans, and
1/12 of the face amount of Letters of Credit, for each Class and Currency of
Loans (including, for the avoidance of doubt, the Term Loans) and Letters of
Credit outstanding, based on the outstanding Loans and Letters of Credit as of
the Commitment Termination Date.  Following the Commitment Termination Date, any
other optional or mandatory prepayment of Loans (or cash collateralization or
expiration of outstanding Letters of Credit) will reduce in direct order the
amount of any subsequent repayment of Loans or cash collateralization of Letters
of Credit required to be made pursuant to this clause (d)(ii).

 

(e)                                  Payments Following the Commitment
Termination Date.  Notwithstanding any provision to the contrary in Section 2.08
or this Section 2.09, following the Commitment Termination Date:

 

(i)  no optional prepayment of the Loans of any Class shall be permitted unless
at such time, the Borrower also prepays the Loans of the other Class or, to the
extent no Loans of the other Class are outstanding, provides cash collateral as
contemplated by Section 2.04(k) for outstanding Letters of Credit of such Class,
which prepayment (and cash collateral) shall be made on a pro-rata basis between
each outstanding Class of Credit Exposure; and

 

(ii)  any prepayment of Loans required to be made pursuant to clause (c) above
shall be applied to prepay Loans and cash collateralize outstanding Letters of
Credit on a pro-rata basis between each outstanding Class of Credit Exposure.

 

58

--------------------------------------------------------------------------------


 

(f)                                   Notices, Etc.  The Borrower shall notify
the Administrative Agent by telephone (confirmed by telecopy or electronic
communication) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 11:00 a.m., New York City time (or, in
the case of a Borrowing denominated in a Foreign Currency, 11:00 a.m., London
time), three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
on the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments of a Class as contemplated by Section 2.07, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.07.  Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
affected Lenders of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment or scheduled payment. 
Each prepayment of a Borrowing of a Class shall be applied ratably to the Loans
of such Class included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.11 and shall
be made in the manner specified in Section 2.08(b).

 

(g)                                  Special Mandatory Repayment to 2016
Non-Extending Lenders.  On May 4, 2020 (or, so long as no Default or Event of
Default has occurred and is continuing, on such earlier date on or after May 4,
2019 as the Borrower may elect by written notice in accordance with
Section 2.09(f)), the Borrower shall repay all of the Revolving Loans of the
2016 Non-Extending Lenders and, in connection therewith, each other Lender
hereby agrees that, so long as its Revolving Loans are not otherwise due and
payable hereunder, it shall not be entitled to any pro-rata repayment of its
Revolving Loans of the same Class notwithstanding Section 2.16(c) or any other
provision hereof to the contrary.  If any LC Exposure exists at the time of such
repayment to the 2016 Non-Extending Lenders:

 

(1)                                 all of such LC Exposure held by the 2016
Non-Extending Lenders shall be reallocated among the remaining Multicurrency
Lenders in accordance with their respective Applicable Multicurrency Percentages
but only to the extent (x) the sum of all Revolving Multicurrency Credit
Exposures of the Extending Lenders does not exceed the total of all Extending
Lenders’ Multicurrency Commitments, (y) no Extending Lender’s Revolving
Multicurrency Credit Exposure will exceed such Lender’s Multicurrency
Commitment, and (z) the conditions set forth in Section 4.02 are satisfied at
such time; and

 

(2)                                 if the reallocation described in clause
(1) above cannot, or can only partially, be effected, the Borrower shall on the
day of such prepayment to the 2016 Non-Extending Lenders also prepay Loans in
accordance with Section 2.09(a) in an amount such that after giving effect
thereto, all LC Exposure of the 2016 Non-Extending Lenders could be reallocated
in accordance with clause (1) above (whereupon such LC Exposure shall be so
reallocated regardless of whether the conditions set forth in Section 4.02 are
satisfied at such time).

 

59

--------------------------------------------------------------------------------


 

(h)                                 Special Mandatory Repayment to 2018
Non-Extending Lenders.  On January 4, 2022 (or, so long as no Default or Event
of Default has occurred and is continuing, on such earlier date on or after
January 4, 2021 as the Borrower may elect by written notice in accordance with
Section 2.09(f)), the Borrower shall repay all of the Revolving Loans of the
2018 Non-Extending Lenders and, in connection therewith, each Extending Lender
hereby agrees that, so long as its Revolving Loans are not otherwise due and
payable hereunder, it shall not be entitled to any pro-rata repayment of its
Revolving Loans of the same Class notwithstanding Section 2.16(c) or any other
provision hereof to the contrary.  If any LC Exposure exists at the time of such
repayment to the 2018 Non-Extending Lenders:

 

(1)                                 all of such LC Exposure held by the 2018
Non-Extending Lenders shall be reallocated among the remaining Multicurrency
Lenders in accordance with their respective Applicable Multicurrency Percentages
but only to the extent (x) the sum of all Revolving Multicurrency Credit
Exposures does not exceed the total of all Extending Lenders’ Multicurrency
Commitments, (y) no Extending Lender’s Revolving Multicurrency Credit Exposure
will exceed such Lender’s Multicurrency Commitment, and (z) the conditions set
forth in Section 4.02 are satisfied at such time; and

 

(2)                                 if the reallocation described in clause
(1) above cannot, or can only partially, be effected, the Borrower shall on the
day of such prepayment to the 2018 Non-Extending Lenders also prepay Loans in
accordance with Section 2.09(a) in an amount such that after giving effect
thereto, all LC Exposure of the 2018 Non-Extending Lenders could be reallocated
in accordance with clause (1) above (whereupon such LC Exposure shall be so
reallocated regardless of whether the conditions set forth in Section 4.02 are
satisfied at such time).

 

Upon termination of any Non-Extending Lenders’ Revolving Commitments pursuant to
Section 2.07(f) and the reallocation of such Non-Extending Lenders’ LC Exposure
and repayment of each such Non-Extending Lender’s Revolving Loans and all other
amounts then due and payable to such Non-Extending Lenders in accordance with
clauses (g) or (h) of this Section 2.09, such Non-Extending Lenders shall cease
being party to this Agreement in their capacity as “Revolving Lenders” but shall
continue to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03
with respect to facts and circumstances occurring prior to such date and, to the
extent of any Term Loans held by any Non-Extending Lender, such Non-Extending
Lender shall continue to be a party hereto as a Term Lender.

 

60

--------------------------------------------------------------------------------


 

SECTION 2.10.  Fees.

 

(a)                                 Commitment Fee.  The Borrower agrees to pay
to the Administrative Agent for account of each Revolving Lender a commitment
fee, which shall accrue at the Applicable Margin on the daily unused amount of
the Dollar Commitment and Multicurrency Commitment, as applicable, of such
Lender during the period from and including the Restatement Effective Date to
but excluding the earlier of the date such Commitment terminates and the
Commitment Termination Date.  Accrued commitment fees shall be payable within
one Business Day after each Quarterly Date and on the earlier of the date the
Commitments of the respective Class terminate and the Commitment Termination
Date, commencing on the first such date to occur after the Restatement Effective
Date.  All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  For purposes of computing commitment fees,
(i) the daily unused amount of the applicable Commitment shall be determined as
of the end of each day and (ii) the Commitment of any Class of a Lender shall be
deemed to be used to the extent of the outstanding Loans and LC Exposure of such
Class of such Lender.

 

(b)                                 Letter of Credit Fees.  The Borrower agrees
to pay (i) to the Administrative Agent for account of each Multicurrency Lender
a participation fee with respect to its participations in Letters of Credit,
which shall accrue at a rate per annum equal to the Applicable Margin applicable
to interest on Eurocurrency Loans on the daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Restatement Effective
Date to but excluding the later of the date on which such Lender’s Multicurrency
Commitment terminates and the date on which such Lender ceases to have any
LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate of 0.25% per annum on the daily amount of the LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) applicable to
Letters of Credit issued by such Issuing Bank during the period from and
including the Restatement Effective Date to but excluding the later of the date
of termination of the Commitments and the date on which there ceases to be any
LC Exposure, as well as each Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees and fronting fees accrued through
and including each Quarterly Date shall be payable on the third Business Day
following such Quarterly Date, commencing on the first such date to occur after
the Restatement Effective Date; provided that, all such fees with respect to the
Letters of Credit shall be payable on the date on which the Multicurrency
Commitments terminate (the “termination date”), the Borrower shall pay any such
fees that have accrued and that are unpaid on the termination date and, in the
event any Letters of Credit shall be outstanding that have expiration dates
after the termination date, the Borrower shall prepay on the termination date
the full amount of the participation and fronting fees that will accrue on such
Letters of Credit subsequent to the termination date through but not including
the date such outstanding Letters of Credit are scheduled to expire (and in that
connection, the Multicurrency Lenders agree not later than the date two Business
Days after the date upon which the last such Letter of Credit shall expire or be
terminated to

 

61

--------------------------------------------------------------------------------


 

rebate to the Borrower the excess, if any, of the aggregate participation and
fronting fees that have been prepaid by the Borrower over the amount of such
fees that ultimately accrue through the date of such expiration or
termination).  Any other fees payable to the Issuing Banks pursuant to this
paragraph shall be payable within 10 days after demand.  All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c)                                  Administrative Agent Fees.  The Borrower
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times as set forth in the Administrative Agent Fee Letter
dated March 6, 2018 between the Borrower and the Administrative Agent.

 

(d)                                 Payment of Fees.  All fees payable hereunder
shall be paid on the dates due, in Dollars and immediately available funds, to
the Administrative Agent (or to the Issuing Banks, in the case of fees payable
to them) for distribution, in the case of facility fees and participation fees,
to the Lenders entitled thereto.  Fees paid shall not be refundable under any
circumstances absent obvious error.

 

SECTION 2.11.  Interest.

 

(a)                                 ABR Loans.  The Loans constituting each
ABR Borrowing shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin.

 

(b)                                 Eurocurrency Loans.  The Loans constituting
each Eurocurrency Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBO Rate for the related Interest Period for such Borrowing plus the
Applicable Margin.

 

(c)                                  Default Interest.  Notwithstanding the
foregoing clauses (a) and (b), if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration, by mandatory prepayment or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided above
or (ii) in the case of any other amount, 2% plus the rate applicable to
ABR Loans as provided in paragraph (a) of this Section.

 

(d)                                 Payment of Interest.  Accrued interest on
each Loan shall be payable in arrears on each Interest Payment Date for such
Loan in the Currency in which such Loan is denominated and upon the Maturity
Date; provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
Maturity Date), accrued interest on the principal amount repaid or prepaid shall
be payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Borrowing denominated in Dollars prior to the
end of the Interest Period therefor, accrued interest on such Borrowing shall be
payable on the effective date of such conversion.

 

62

--------------------------------------------------------------------------------


 

(e)                                  Computation.  All interest hereunder shall
be computed on the basis of a year of 360 days, except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate and interest on all Loans denominated in Pounds Sterling
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

SECTION 2.12.  Market Disruption and Alternate Rate of Interest.

 

(a)                                 If at the time that the Administrative Agent
shall seek to determine the relevant Screen Rate on the Quotation Day for any
Interest Period for a Eurocurrency Borrowing the applicable Screen Rate shall
not be available for such Interest Period and/or for the applicable Currency
with respect to such Eurocurrency Borrowing for any reason and the
Administrative Agent shall determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then the applicable Reference Bank Rate shall be the LIBO Rate
for such Interest Period for such Eurocurrency Borrowing; provided, however, if
less than two Reference Banks shall supply a rate to the Administrative Agent
for purposes of determining the LIBO Rate for such Eurocurrency Borrowing (i) if
such Borrowing shall be requested in USD, then such Borrowing shall be made as
an ABR Borrowing at the Alternate Base Rate and (ii) if such Borrowing shall be
requested in any Foreign Currency then either, at the Borrower’s election,
(A) any Borrowing Request that requests a Eurocurrency Borrowing denominated in
the affected Currency shall be ineffective or (B) the LIBO Rate for such
Eurocurrency Borrowing shall be the cost to each Lender to fund its pro rata
share of such Eurocurrency Borrowing (from whatever source and using whatever
methodologies as such Lender may select in its reasonable discretion).  No
Lender shall be obligated to act as a Reference Bank.

 

(b)                                 If prior to the commencement of any Interest
Period for a Eurocurrency Borrowing of a Class (the Currency of such Borrowing
herein called the “Affected Currency”):

 

(i)                                     the Administrative Agent determines
(which determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate or the LIBO Rate, as applicable, for a Loan in the Affected Currency or for
the applicable Interest Period; or

 

63

--------------------------------------------------------------------------------


 

(ii)                                  the Administrative Agent is advised by the
Required Lenders of such Class or, in the case of a Pro-Rata Borrowing, the
Required Lenders, that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for a Loan in the applicable currency or for the applicable Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
affected Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and such Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing of such Class to,
or the continuation of any Borrowing of such Class as, a Eurocurrency Borrowing
denominated in the Affected Currency shall be ineffective and, if the Affected
Currency is Dollars, such Borrowing (unless prepaid) shall be continued as, or
converted to, an ABR Borrowing, (ii) if the Affected Currency is Dollars and any
Borrowing Request requests a Eurocurrency Borrowing from such Class denominated
in Dollars, such Borrowing shall be made as an ABR Borrowing and (iii) if the
Affected Currency is a Foreign Currency, then either, at the Borrower’s
election, (A), any Borrowing Request that requests a Eurocurrency Borrowing
denominated in the Affected Currency shall be ineffective, or (B) the LIBO Rate
for such Eurocurrency Borrowing shall be the cost to each Lender to fund its pro
rata share of such Eurocurrency Borrowing (from whatever source and using
whatever methodologies as such Lender may select in its reasonable discretion).

 

(c)                                  If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in clause (b)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (b)(i) have not arisen but the supervisor for the administrator of the
LIBOR Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBOR Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the LIBO Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Margin). Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within ten Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders of each Class stating that such
Required Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this clause (c) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 2.12(c), only to the extent the LIBOR Screen Rate for the applicable
currency and such Interest Period is not available or published at such time on
a current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any

 

64

--------------------------------------------------------------------------------


 

Borrowing as, a Eurodollar Borrowing shall be ineffective and (y) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing; provided that, if such alternate rate of interest shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

SECTION 2.13.  Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, compulsory loan, insurance charge, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or

 

(ii)                                  impose on any Lender or any Issuing Bank
or the London interbank market any other condition, cost or expense, affecting
this Agreement or Eurocurrency Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost (other than
costs which are Indemnified Taxes or Excluded Taxes) to such Lenders of making,
continuing, converting into or maintaining any Eurocurrency Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost (other
than costs which are Indemnified Taxes or Excluded Taxes) to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, in
Dollars, such additional amount or amounts as will compensate such Lender or
such Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or any
Issuing Bank determines that any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Bank’s capital or on the capital of such Lender’s or
such Issuing Bank’s holding company, if any, as a consequence of this Agreement
or the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), by an amount deemed to be material by such Lender or such
Issuing Bank, then from time to time the Borrower will pay to such Lender or
such Issuing Bank, as the case may be, in Dollars, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

 

65

--------------------------------------------------------------------------------


 

(c)                                  Certificates from Lenders.  A certificate
of a Lender or an Issuing Bank setting forth the amount or amounts, in Dollars,
necessary to compensate such Lender or such Issuing Bank or its holding company,
as the case may be, as specified in paragraph (a) or (b) of this Section shall
be promptly delivered to the Borrower and shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or such Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or any Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or such Issuing Bank’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section for
any increased costs or reductions incurred more than six months prior to the
date that such Lender or such Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing Bank’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.

 

SECTION 2.14.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of the occurrence of any Commitment
Increase Date or an Event of Default), (b) the conversion of any Eurocurrency
Loan other than on the last day of an Interest Period therefor, (c) the failure
to borrow, convert, continue or prepay any Loan on the date specified in any
notice delivered pursuant hereto (including, in connection with any Commitment
Increase Date, and regardless of whether such notice is permitted to be
revocable under Section 2.09(f) and is revoked in accordance herewith), or
(d) the assignment as a result of a request by the Borrower pursuant to
Section 2.18(b) of any Eurocurrency Loan other than on the last day of an
Interest Period therefor, then, in any such event, the Borrower shall compensate
each affected Lender for the loss, cost and expense attributable to such event. 
In the case of a Eurocurrency Loan, the loss to any Lender attributable to any
such event shall be deemed to include an amount determined by such Lender to be
equal to the excess, if any, of

 

(i)                                     the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan denominated
in the Currency of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for such Currency for such Interest
Period, over

 

66

--------------------------------------------------------------------------------


 

(ii)                                  the amount of interest that such Lender
would earn on such principal amount for such period if such Lender were to
invest such principal amount for such period at the interest rate that would be
bid by such Lender (or an affiliate of such Lender) for deposits denominated in
such Currency from other banks in the eurocurrency market at the commencement of
such period.

 

Payment under this Section shall be made upon request of a Lender delivered not
later than ten Business Days following the payment, conversion, or failure to
borrow, convert, continue or prepay that gives rise to a claim under this
Section accompanied by a certificate of such Lender setting forth the amount or
amounts that such Lender is entitled to receive pursuant to this Section, which
certificate shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

SECTION 2.15.  Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Loan Document shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)                                 Payment of Other Taxes by the Borrower.  In
addition, the Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent, each Lender and each Issuing
Bank for, and within 30 Business Days after written demand therefor, pay the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) paid by the Administrative Agent, such Lender or such Issuing
Bank, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.

 

67

--------------------------------------------------------------------------------


 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)                                  Foreign Lenders.  Any Foreign Lender that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which the Borrower is located, or any treaty to which
such jurisdiction is a party, with respect to payments under this Agreement
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.

 

In addition, any Foreign Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Foreign Lender is subject to backup withholding or
information reporting requirements.

 

Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(i)                                     duly completed copies of Internal
Revenue Service Form W-8BEN or any successor form claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

 

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8ECI or any successor form certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States,

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (A) a certificate to the effect that such Foreign Lender is not (1) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower

 

68

--------------------------------------------------------------------------------


 

within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (B) duly
completed copies of Internal Revenue Service Form W-8BEN (or any successor form)
certifying that the Foreign Lender is not a United States Person, or

 

(iv)                              any other form including Internal Revenue
Service Form W-8IMY as applicable prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.

 

In addition, upon reasonable request of the Borrower or the Administrative
Agent, each Foreign Lender shall deliver such forms promptly upon the expiration
or invalidity of any form previously delivered by such Foreign Lender, provided
it is legally able to do so at the time.  Each Foreign Lender shall promptly
notify the Borrower and the Administrative Agent at any time the chief tax
officer of such Foreign Lender becomes aware that it no longer satisfies the
legal requirements to provide any previously delivered form or certificate to
the Borrower (or any other form of certification adopted by the U.S. or other
taxing authorities for such purpose).

 

(f)                                   United States Lenders.  Each Lender and
each Issuing Bank that is not a Foreign Lender shall deliver to the Borrower
(with a copy to the Administrative Agent), prior to the date on which such
Issuing Bank or Lender becomes a party to this Agreement, upon the expiration or
invalidity of any forms previously delivered and at times reasonably requested
by the Borrower, duly completed copies of Internal Revenue Service Form W-9 or
any successor form, provided it is legally able to do so at the time.

 

(g)                                  FATCA.  If a payment made to a Lender under
any Loan Document would be subject to United States federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by Law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

69

--------------------------------------------------------------------------------


 

(h)                                 Treatment of Certain Refunds.  If the
Administrative Agent, any Lender or any Issuing Bank determines, in its sole
discretion, that it has received a refund or credit (in lieu of such refund) of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent, any Lender or any Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, any Lender or any Issuing Bank, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, any Lender or any Issuing Bank in the event the
Administrative Agent, any Lender or any Issuing Bank is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the Administrative Agent, any Lender or
any Issuing Bank be required to pay any amount to the Borrower pursuant to this
paragraph (h) the payment of which would place the Administrative Agent or such
Lender in a less favorable net after-Tax position than the Administrative Agent,
such Lender or such Issuing Bank would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid. 
This subsection shall not be construed to require the Administrative Agent, any
Lender or any Issuing Bank to make available its tax returns or its books or
records (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

SECTION 2.16.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)                                 Payments by the Borrower.  The Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or under
Section 2.13, 2.14 or 2.15, or otherwise) or under any other Loan Document
(except to the extent otherwise provided therein) prior to 2:00 p.m., Local
Time, on the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at the Administrative
Agent’s Account, except as otherwise expressly provided in the relevant Loan
Document and except payments to be made directly to an Issuing Bank as expressly
provided herein and payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03,
which shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.  All amounts owing under this
Agreement (including commitment fees, payments required under Section 2.13, and
payments required under Section 2.14 relating to any Loan denominated in
Dollars, but not including principal of, and interest on, any

 

70

--------------------------------------------------------------------------------


 

Loan denominated in any Foreign Currency or payments relating to any such Loan
required under Section 2.14 or any reimbursement or cash collateralization of
any LC Exposure denominated in any Foreign Currency, which are payable in such
Foreign Currency) or under any other Loan Document (except to the extent
otherwise provided therein) are payable in Dollars.  Notwithstanding the
foregoing, if the Borrower shall fail to pay any principal of any Loan when due
(whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise), the unpaid portion of such Loan shall, if such Loan is not
denominated in Dollars, automatically be redenominated in Dollars on the due
date thereof (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such principal shall be payable on demand; and if the Borrower shall fail to pay
any interest on any Loan that is not denominated in Dollars, such interest shall
automatically be redenominated in Dollars on the due date therefor (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such interest shall be
payable on demand.

 

(b)           Application of Insufficient Payments.  If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees of a
Class then due hereunder, such funds shall be applied (i) first, to pay interest
and fees of such Class then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees of such Class then
due to such parties, and (ii) second, to pay principal and unreimbursed
LC Disbursements of such Class then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed
LC Disbursements of such Class then due to such parties.

 

(c)           Pro Rata Treatment.  Except to the extent otherwise provided
herein: (i) each Borrowing of a Class shall be made from the Lenders of such
Class, and each termination or reduction of the amount of the Commitments of a
Class under Section 2.07 shall be applied to the respective Commitments of the
Lenders of such Class, pro rata according to the amounts of their respective
Commitments of such Class; (ii) each Borrowing of a Class shall be allocated pro
rata among the Lenders of such Class according to the amounts of their
respective Commitments of such Class (in the case of the making of Loans) or
their respective Loans of such Class that are to be included in such Borrowing
(in the case of conversions and continuations of Loans); (iii) each payment of
commitment fee under Section 2.10 shall be made for account of the Lenders pro
rata according to the average daily unused amounts of their respective
Commitments; (iv) each payment or prepayment of principal of Loans of a Class by
the Borrower shall be made for account of the Lenders of such Class pro rata in
accordance with the respective unpaid principal amounts of the Loans of such
Class held by them; and (v) each payment of interest on Loans of a Class by the
Borrower shall be made for account of the Lenders of such Class pro rata in
accordance with the amounts of interest on such Loans then due and payable to
such Lenders.

 

71

--------------------------------------------------------------------------------


 

(d)           Sharing of Payments by Lenders.  If any Lender of a Class shall,
by exercising any right of set-off or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of its Loans or participations
in LC Disbursements of such Class resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and accrued interest thereon of such Class then due than the
proportion received by any other Lender of such Class, then the Lender receiving
such greater proportion shall purchase (for cash at face value) participations
in the Loans and participations in LC Disbursements of other Lenders of such
Class to the extent necessary so that the benefit of all such payments shall be
shared by the Lenders of such Class ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements of such Class; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(e)           Presumptions of Payment.  Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for account of the Lenders or the Issuing Banks
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Banks, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or each of
the Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

 

(f)            Certain Deductions by the Administrative Agent.  If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.04(e), 2.05(b) or 2.16(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

72

--------------------------------------------------------------------------------


 

SECTION 2.17.  Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)           commitment fees pursuant to Section 2.10(a) shall cease to accrue
on the unfunded portion of the Revolving Commitment of such Defaulting Lender;

 

(b)           the Commitment and Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders, all Lenders of a Class, the
Required Lenders or the Required Lenders of a Class have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
Section 9.02), provided that any waiver, amendment or modification requiring the
consent of all Lenders (or all Lenders of a Class) or each affected Lender,
including as set forth in Section 9.02(b)(i), (ii), (iii), (iv) or (v), shall
require the consent of such Defaulting Lender;

 

(c)           if any LC Exposure exists at the time a Multicurrency Lender
becomes a Defaulting Lender then:

 

(i)            all or any part of such LC Exposure shall be reallocated among
the non-Defaulting Multicurrency Lenders in accordance with their respective
Applicable Multicurrency Percentages but only to the extent (x) the sum of all
non-Defaulting Lenders’ Revolving Multicurrency Credit Exposures plus such
Defaulting Lender’s LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Multicurrency Commitments, (y) no non-Defaulting Lender’s Revolving
Multicurrency Credit Exposure will exceed such Lender’s Multicurrency
Commitment, and (z) the conditions set forth in Section 4.02 are satisfied at
such time;

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under law, within three Business Days
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.04(k) for so long as such LC Exposure is outstanding;

 

(iii)          if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.10(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

73

--------------------------------------------------------------------------------


 

(iv)          if the LC Exposure of the non-Defaulting Multicurrency Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.10(a) and Section 2.10(b) shall be adjusted in accordance
with such non-Defaulting Multicurrency Lenders’ Applicable Multicurrency
Percentages; and

 

(v)           if any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.17(c), then, without
prejudice to any rights or remedies of any Issuing Bank or any Lender hereunder,
all facility fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s
Commitment that was utilized by such LC Exposure) and letter of credit fees
payable under Section 2.10(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the applicable Issuing Bank until such LC Exposure
is cash collateralized and/or reallocated; and

 

(d)           so long as any Multicurrency Lender is a Defaulting Lender, an
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Multicurrency Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section 2.17(c),
and participating interests in any such newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Multicurrency Lenders in a manner
consistent with Section 2.17(c)(i) (and Defaulting Lenders shall not participate
therein).

 

In the event that the Administrative Agent, the Borrower and the Issuing Banks
each agree that a Defaulting Lender that is a Multicurrency Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Borrower shall no longer be required to cash collateralize any
portion of such Lender’s LC Exposure cash collateralized pursuant to
Section 2.17(c)(ii) above and the LC Exposure of the Multicurrency Lenders shall
be readjusted to reflect the inclusion of such Lender’s Multicurrency Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Multicurrency Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Multicurrency Percentage.

 

SECTION 2.18.  Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.13, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.15, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce

 

74

--------------------------------------------------------------------------------


 

amounts payable pursuant to Section 2.13 or 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any cost or expense not
required to be reimbursed by the Borrower and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 2.13, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.15, or if any Lender becomes a Defaulting Lender or is a
non-consenting Lender (as provided in Section 9.02(d)), then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, the Issuing Banks), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

(c)           Defaulting Lender.  If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.04(e), 2.05 or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Banks to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under
such Sections; in the case of each of (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

 

75

--------------------------------------------------------------------------------


 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.  Organization; Powers.  Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required of the
Borrower or such Subsidiary, as applicable.

 

SECTION 3.02.  Authorization; Enforceability.  The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action.  This Agreement
has been duly executed and delivered by the Borrower and constitutes, and each
of the other Loan Documents when executed and delivered will constitute, a
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (i) such as have been or
will be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any other Obligors or any
order of any Governmental Authority, (c) will not violate or result in a default
in any material respect under any indenture, agreement or other instrument
binding upon the Borrower or any of its Subsidiaries or assets, or give rise to
a right thereunder to require any payment to be made by any such Person, and
(d) except for the Liens created pursuant to the Security Documents, will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any other Obligors.

 

SECTION 3.04.  Financial Condition; No Material Adverse Change.

 

(a)           Financial Statements.  The Borrower has heretofore delivered the
audited consolidated balance sheet and statements of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries as of and for the
fiscal year ended December 31, 2017, reported on by KPMG LLP, independent public
accountants.  Such financial statements present fairly, in all material
respects, the consolidated financial position and results of operations and cash
flows of the Borrower and its Subsidiaries as of such dates and for such periods
in accordance with GAAP applied on a consistent

 

76

--------------------------------------------------------------------------------


 

basis, subject to, in the case of such interim statements, year-end audit
adjustments and the absence of footnotes.  None of the Borrower or any of its
Subsidiaries had as of December 31, 2017 any material contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments not reflected in the
financial statements referred to above.

 

(b)           No Material Adverse Change.  Since December 31, 2017, there has
not been any event, development or circumstance that has had or could reasonably
be expected to have a material adverse effect on (i) the business, Portfolio
Investments and other assets, liabilities and financial condition of the
Borrower and its Subsidiaries taken as a whole (excluding in any case a decline
in the net asset value of the Borrower or a change in general market conditions
or values of the Portfolio Investments of the Borrower or any of its
Subsidiaries), or (ii) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
thereunder.

 

SECTION 3.05.  Litigation.

 

(a)           Actions, Suits and Proceedings.  There are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority now pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions (except, in each case, as disclosed to the Lenders
and the Administrative Agent prior to the Restatement Effective Date).

 

SECTION 3.06.  Compliance with Laws and Agreements.  Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  None of the Obligors is
subject to any contract or other arrangement, the performance of which by them
could reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.07.  Sanctions and Anti-Corruption Laws.  The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and investment advisors with Anti-Corruption Laws and applicable
Sanctions in all material respects, and the Borrower, its Subsidiaries and to
the knowledge of the Borrower, their respective employees, officers, directors
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects.  None of the Borrower or any Subsidiary nor, to the
knowledge of the Borrower, any director, officer, manager or agent of the
Borrower or any Subsidiary is the subject of any Sanctions.

 

77

--------------------------------------------------------------------------------


 

SECTION 3.08.  Taxes.  Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all material Tax returns and reports required to
have been filed and has paid or caused to be paid all material Taxes required to
have been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.09.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.10.  Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other written information furnished by or on behalf of the
Borrower to the Lenders in connection with the negotiation of this Agreement and
the other Loan Documents or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial information, other forward looking information relating to third
parties and information of a general economic or general industry nature, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

 

SECTION 3.11.  Investment Company Act; Margin Regulations.

 

(a)           Status as Business Development Company.  The Borrower is an
“investment company” that has elected to be regulated as a “business development
company” within the meaning of the Investment Company Act and qualifies as a
RIC.

 

(b)           Compliance with Investment Company Act.  The business and other
activities of the Borrower and its Subsidiaries, including the making of the
Loans hereunder, the application of the proceeds and repayment thereof by the
Borrower and the consummation of the Transactions contemplated by the Loan
Documents do not result in a violation or breach in any material respect of the
provisions of the Investment Company Act or any rules, regulations or orders
issued by the Securities and Exchange Commission thereunder, in each case, that
are applicable to the Borrower and its Subsidiaries.

 

(c)           Investment Policies.  The Borrower is in compliance with all
written investment policies, restrictions and limitations for the Borrower
delivered to the Lenders prior to the Restatement Effective Date (the
“Investment Policies”), except to the extent that the failure to so comply could
not reasonably be expected to result in a Material Adverse Effect.

 

78

--------------------------------------------------------------------------------


 

(d)           Use of Credit.  Neither the Borrower nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying Margin Stock, and no part of the proceeds of any extension
of credit hereunder will be used to buy or carry any Margin Stock.

 

SECTION 3.12.  Material Agreements and Liens.

 

(a)           Material Agreements.  Part A of Schedule II is a complete and
correct list of each credit agreement, loan agreement, indenture, note purchase
agreement, guarantee, letter of credit or other arrangement providing for or
otherwise relating to any Indebtedness or any extension of credit (or commitment
for any extension of credit) to, or guarantee by, the Borrower or any Obligor
outstanding on the Restatement Effective Date, and the aggregate principal or
face amount outstanding or that may become outstanding under each such
arrangement in each case as of the Restatement Effective Date is correctly
described in Part A of Schedule II.

 

(b)           Liens.  Part B of Schedule II is a complete and correct list of
each Lien securing Indebtedness of any Person outstanding on the Restatement
Effective Date covering any property of the Borrower or any Obligors, and the
aggregate Indebtedness secured (or that may be secured) by each such Lien and
the property covered by each such Lien is correctly described in Part B of
Schedule II.

 

SECTION 3.13.  Subsidiaries and Investments.

 

(a)           Subsidiaries.  Set forth in Part A of Schedule IV is a complete
and correct list of all of the Subsidiaries of the Borrower on the Restatement
Effective Date together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding ownership interests in
such Subsidiary, (iii) the nature of the ownership interests held by each such
Person and the percentage of ownership of such Subsidiary represented by such
ownership interests and (iv) whether such Subsidiary is a Designated Subsidiary
or an Excluded Asset.  Except as disclosed in Part A of Schedule IV, (x) the
Borrower owns, free and clear of Liens (other than any lien permitted by
Section 6.02 hereof), and has (and will have) the unencumbered right to vote,
all outstanding ownership interests in each Person shown to be held by it in
Part A of Schedule IV, (y) all of the issued and outstanding capital stock of
each such Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) there are no outstanding Equity Interests with respect to
such Person.  Each Subsidiary identified on said Part A of Schedule IV as a
“Designated Subsidiary” qualifies as such under the definition of “Designated
Subsidiary” set forth in Section 1.01.

 

79

--------------------------------------------------------------------------------


 

(b)           Investments.  Set forth in Part B of Schedule IV is a complete and
correct list of all Investments (other than Investments of the types referred to
in clauses (b), (c) and (d) of Section 6.04) held by any of the Obligors in any
Person on the Restatement Effective Date and, for each such Investment, (x) the
identity of the Person or Persons holding such Investment and (y) the nature of
such Investment.  Except as disclosed in Part B of Schedule IV, each of the
Borrower and its Subsidiaries owns, free and clear of all Liens (other than
Permitted Liens or Liens created pursuant to the Security Documents), all such
Investments.

 

SECTION 3.14.  Properties.

 

(a)           Title Generally.  Each of the Borrower and the other Obligors has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 

(b)           Intellectual Property.  Each of the Borrower and its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.15.  Affiliate Agreements.  As of the Restatement Effective Date, the
Borrower has heretofore delivered (to the extent not otherwise publicly filed
with the Securities and Exchange Commission) to each of the Lenders true and
complete copies of each of the Affiliate Agreements (including any amendments,
supplements or waivers executed and delivered thereunder and, except in the case
of the CP Facility Documents and the JB Facility Documents, any schedules and
exhibits thereto).  As of the date of hereof, each of the Affiliate Agreements
is in full force and effect.

 

SECTION 3.16.  Security Documents.  The provisions of the Security Documents are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 6.02) on all right, title and interest of the
respective Obligors in the Collateral described therein to secure the Secured
Obligations, except for any failure that would not constitute an Event of
Default under Section 7.01(p).  Except for filings completed prior to the
Restatement Effective Date and as contemplated hereby and by the Security
Documents, no filing or other action will be necessary to perfect such Liens to
the extent required thereunder, except for the failure to make any filing that
would not constitute an Event of Default under Section 7.01(p).

 

SECTION 3.17.  EEA Financial Institutions.  No Obligor is an EEA Financial
Institution.

 

80

--------------------------------------------------------------------------------


 

ARTICLE IV
CONDITIONS

 

SECTION 4.01.  Restatement Effective Date.  This Agreement (and the amendment
and restatement of the Existing Credit Facility to be effected hereby) shall
become effective on the date on which the Administrative Agent shall have
received each of the following documents, each of which shall be satisfactory to
the Administrative Agent (and to the extent specified below, to each Lender) in
form and substance (or such condition shall have been waived in accordance with
Section 9.02):

 

(a)                                 Executed Counterparts.  From each of the
parties hereto, either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page to this Agreement) that such party has signed a counterpart of this
Agreement.

 

(b)                                 Fees and Expenses.  The Administrative Agent
shall have received evidence of the payment by the Borrower of all fees payable
to the Lenders on the Restatement Effective Date that the Borrower has agreed to
pay in connection with this Agreement.  The Borrower shall have paid all
reasonable expenses (including the legal fees of Milbank, Tweed, Hadley & McCloy
LLP) for which invoices have been presented that the Borrower has agreed to pay
in connection with this Agreement.

 

(c)                                  Opinion of Counsel to the Obligors.  A
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated the Restatement Effective Date) of Latham & Watkins LLP, New York
counsel for the Obligors, in form and substance reasonably satisfactory to the
Administrative Agent and of Venable LLP, Maryland counsel for the Borrower, in
substantially the form of Exhibit C, and in each case covering such other
matters relating to the Obligors, this Agreement or the Transactions as the
Required Lenders shall reasonably request (and the Borrower hereby instructs
such counsel to deliver such opinion to the Lenders and the Administrative
Agent).

 

(d)                                 Opinion of Special New York Counsel to
JPMCB.  An opinion, dated the Restatement Effective Date, of Milbank, Tweed,
Hadley & McCloy, LLP, special New York counsel to JPMCB in substantially the
form of Exhibit D (and JPMCB hereby instructs such counsel to deliver such
opinion to the Lenders).

 

(e)                                  Corporate Documents.  Such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Obligors, the
authorization of the Transactions and any other legal matters relating to the
Obligors, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

 

81

--------------------------------------------------------------------------------


 

(f)                                   Officer’s Certificate.  A certificate,
dated the Restatement Effective Date and signed by the President, a Vice
President, the Chief Executive Officer or a Financial Officer of the Borrower,
confirming compliance with the conditions set forth in the lettered clauses of
the first sentence of Section 4.02.

 

(g)                                  Liens.  Results of a recent lien search in
each relevant jurisdiction with respect to the Borrower and such search shall
reveal no liens on any of the assets of the Obligors except for liens permitted
under Section 6.02.

 

(h)                                 Guarantee and Security Agreement
Confirmation.  The Guarantee and Security Agreement Confirmation, duly executed
and delivered by each of the parties to the Guarantee and Security Agreement.

 

(i)                                     Borrowing Base Certificate.  A Borrowing
Base Certificate as of a date not more than five days prior to the Restatement
Effective Date.

 

(j)                                    Restatement Effective Date Adjustments. 
Evidence that each Existing Lender shall have, as of the Restatement Effective
Date, received payment in full of all accrued and unpaid interest, facility fees
and LC participation fees owing to such Lender under the Existing Credit
Facility and the Borrowings and other adjustments to the Loans described in
Section 2.02(e) shall have occurred.

 

(k)                                 Valuation Policy.  A copy of the Valuation
Policy.

 

(l)                                     Other Documents.  Such other documents
as the Administrative Agent or any Lender or special New York counsel to JPMCB
may reasonably request.

 

SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make any
Loan (including, on the Restatement Effective Date, the Term Loans), and of each
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
additionally subject to the satisfaction of the following conditions:

 

(a)                                 the representations and warranties of the
Borrower set forth in this Agreement and in the other Loan Documents shall be
true and correct in all material respects (or, in the case of the
representations and warranties in Sections 3.01 (first sentence with respect to
the Obligors), 3.02, 3.04, 3.11 and 3.15 of this Agreement, and in Sections
2.01, 2.02 and 2.04 through 2.09 of the Guarantee and Security Agreement, true
and correct in all respects) on and as of the date of such Loan or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, or, as to any such representation or warranty that refers to a
specific date, as of such specific date;

 

(b)                                 at the time of and immediately after giving
effect to such Loan or the issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, no Default or Event of Default shall have
occurred and be continuing; and

 

82

--------------------------------------------------------------------------------


 

(c)                                  either (i) the aggregate Covered Debt
Amount (after giving effect to such extension of credit) shall not exceed the
Borrowing Base reflected on the Borrowing Base Certificate most recently
delivered to the Administrative Agent or (ii) the Borrower shall have delivered
an updated Borrowing Base Certificate demonstrating that the Covered Debt Amount
(after giving effect to such extension of credit) shall not exceed the Borrowing
Base after giving effect to such extension of credit as well as any concurrent
acquisitions of Portfolio Investments or payment of outstanding Loans or
Permitted Indebtedness or Indebtedness incurred pursuant to Section 6.01(g) or
Section 6.01(i).

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.

 

ARTICLE V
AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

SECTION 5.01.  Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:

 

(a)                                 within 90 days after the end of each fiscal
year of the Borrower, the audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of the Borrower
and its Subsidiaries as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by KPMG LLP or other independent public accountants of recognized national
standing to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied; provided that the requirements set
forth in this clause (a) may be fulfilled by providing to the Administrative
Agent and the Lenders the report of the Borrower to the SEC on Form 10-K for the
applicable fiscal year;

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower, the
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the corresponding

 

83

--------------------------------------------------------------------------------


 

period or periods of the previous fiscal year, all certified by a Financial
Officer of the Borrower as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes; provided that the requirements set forth in this clause (b) may be
fulfilled by providing to the Lenders the report of the Borrower to the SEC on
Form 10-Q for the applicable quarterly period;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) of this Section, a certificate of a Financial
Officer of the Borrower (i) certifying as to whether the Borrower has knowledge
that a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.01, 6.02, 6.04, 6.05 and 6.07 and (iii) stating
whether any change in GAAP as applied by (or in the application of GAAP by) the
Borrower has occurred since the date of the audited financial statements
referred to in Section 3.04 and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;

 

(d)                                 as soon as available and in any event not
later than the last Business Day of the calendar month following each monthly
accounting period (ending on the last day of each calendar month) of the
Borrower, a Borrowing Base Certificate as at the last day of such accounting
period presenting (i) the Borrower’s computation (and including the rationale
for any industry reclassification) and including a certification of a Financial
Officer as to compliance with Section 6.03(d) and 6.04(d) during the period
covered by such Borrowing Base Certificate and (ii) the ratio of the Borrowing
Base to the Combined Debt Amount (showing the components of the Combined Debt
Amount);

 

(e)                                  promptly but no later than five Business
Days after the Borrower shall at any time have knowledge that there is a
Borrowing Base Deficiency, a Borrowing Base Certificate as at the date the
Borrower has knowledge of such Borrowing Base Deficiency indicating the amount
of the Borrowing Base Deficiency as at the date the Borrower obtained knowledge
of such deficiency and the amount of the Borrowing Base Deficiency as of the
date not earlier than one Business Day prior to the date the Borrowing Base
Certificate is delivered pursuant to this paragraph;

 

(f)                                   promptly upon receipt thereof, copies of
all significant reports submitted by the Borrower’s independent public
accountants in connection with each annual, interim or special audit or review
of any type of the financial statements or related internal control systems of
the Borrower or any of its Subsidiaries delivered by such accountants to the
management or board of directors of the Borrower;

 

84

--------------------------------------------------------------------------------


 

(g)                                  promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by any of the Obligors with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, as the
case may be;

 

(h)                                 within 45 days after the end of the first
three fiscal quarters of each fiscal year of the Borrower and 90 days after the
end of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment where there has been a sale in
the most recently completed fiscal quarter, (i) the quantity sold of each
Portfolio Investment, (ii) the value assigned to each Portfolio Investment as of
the prior quarter end, (iii) the weighted average sale price of each Portfolio
Investment, and (iv) the variance between (ii) and (iii);

 

(i)                                     within 45 days after the end of the
first three fiscal quarters of each fiscal year of the Borrower and 90 days
after the end of each fiscal year of the Borrower, a schedule setting forth in
reasonable detail with respect to each Portfolio Investment, (i) the aggregate
amount of all accrued paid-in-kind interest for such Portfolio Investment during
the most recently ended fiscal quarter and (ii) the aggregate amount of all
paid-in-kind interest collected during the most recently ended fiscal quarter;

 

(j)                                    within 45 days after the end of the first
three fiscal quarters of each fiscal year of the Borrower and 90 days after the
end of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment, (i) the quantity held of each
Portfolio Investment, (ii) the value assigned to each Portfolio Investment as of
the prior quarter end, (iii) the value assigned to each Portfolio Investment as
of the current quarter end, and (iv) the variance between (ii) and (iii); and

 

(k)                                 promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any of its Subsidiaries, or compliance with the
terms of this Agreement and the other Loan Documents, as the Administrative
Agent or any Lender may reasonably request.

 

Notwithstanding anything in this Section 5.01 to the contrary, the Borrower
shall be deemed to have satisfied the requirements of this Section 5.01 (other
than Sections 5.01(c), (d) and (e)) if the reports, documents and other
information of the type otherwise so required are publicly available when
required to be filed on EDGAR at the www.sec.gov website or any successor
service provided by the Securities and Exchange Commission, provided notice of
such availability is provided to the Administrative Agent at or prior to the
time period required by this Section 5.01.

 

85

--------------------------------------------------------------------------------


 

SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Borrower or any of its Affiliates that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $50,000,000; and

 

(d)                                 any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution not prohibited under Section 6.03.

 

SECTION 5.04.  Payment of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including tax liabilities and
material contractual obligations, that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.05.  Maintenance of Properties; Insurance.  The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

 

86

--------------------------------------------------------------------------------


 

SECTION 5.06.  Books and Records; Inspection Rights.   The Borrower will, and
will cause each of its Subsidiaries to, keep books of record and account in
accordance with GAAP.  The Borrower will, and will cause each other Obligor to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties during
business hours, to examine and make extracts from its books and records
(including books and records maintained by it in its capacity as a “servicer” in
respect of Ares Capital CP, Ares Capital JB, or in a similar capacity with
respect to any other Designated Subsidiary, and any books, records and documents
held by the Custodian), and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested, in each case, to the extent such inspection or
requests for such information are reasonable and such information can be
provided or discussed without violation of law, rule, regulation or contract;
provided that the Borrower shall be entitled to have its representatives and
advisors present during any inspection of its books and records.

 

SECTION 5.07.  Compliance with Laws; Anti-Corruption; Sanctions.  The Borrower
will, and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations, including the Investment Company Act, any applicable rules,
regulations or orders issued by the Securities and Exchange Commission
thereunder and orders of any other Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions in all material respects.

 

SECTION 5.08.  Certain Obligations Respecting Subsidiaries; Further Assurances.

 

(a)                                 Subsidiary Guarantors.  In the event that
any Obligor shall form or acquire any new Domestic Subsidiary (other than an
Excluded Asset), the Borrower will cause such new Subsidiary to become a
“Subsidiary Guarantor” (and, thereby, an “Obligor”) under a Guarantee Assumption
Agreement and to deliver such proof of corporate or other action, incumbency of
officers, opinions of counsel and other documents as is consistent with those
delivered by the Borrower pursuant to Section 4.01 upon the Restatement
Effective Date or as the Administrative Agent shall have requested.

 

(b)                                 Ownership of Subsidiaries.  The Borrower
will, and will cause each of its Subsidiaries to, take such action from time to
time as shall be necessary to ensure that each of its Subsidiaries is a wholly
owned Subsidiary (other than any Subsidiary that is an Excluded Asset).

 

87

--------------------------------------------------------------------------------


 

(c)                                  Further Assurances.  The Borrower will, and
will cause each of the Subsidiary Guarantors to, take such action from time to
time as shall reasonably be requested by the Administrative Agent to effectuate
the purposes and objectives of this Agreement.  Without limiting the generality
of the foregoing, the Borrower will, and will cause each of the Subsidiary
Guarantors to, take such action from time to time (including filing appropriate
Uniform Commercial Code financing statements and executing and delivering such
assignments, security agreements and other instruments) as shall be reasonably
requested by the Administrative Agent

 

(i)                                     to create, in favor of the Collateral
Agent for the benefit of the Lenders (and any affiliate thereof that is a party
to any Hedging Agreement entered into with the Borrower) and the holders of any
Other Secured Indebtedness, perfected security interests and Liens in the
Collateral; provided that any such security interest or Lien shall be subject to
the relevant requirements of the Security Documents; provided further, that in
the case of any Collateral consisting of voting stock of any Controlled Foreign
Corporation, such security interest shall be limited to 65% of the issued and
outstanding voting stock of such Controlled Foreign Corporation,

 

(ii)                                  subject to Section 7.04 of the Security
Agreement, to cause any bank or securities intermediary (within the meaning of
the Uniform Commercial Code) to enter into such arrangements with the Collateral
Agent as shall be appropriate in order that the Collateral Agent has “control”
over each bank account or securities account of the Obligors (other than any
thereof that are maintained by the Obligors in their capacity as “servicer” for
Ares Capital CP, Ares Capital JB or any other Designated Subsidiary, or which
hold solely money or financial assets of Ares Capital CP, Ares Capital JB or any
other Excluded Asset), and in that connection, the Borrower agrees to cause all
cash and other proceeds of Portfolio Investments received by any Obligor to be
promptly deposited into such an account (or otherwise delivered to, or
registered in the name of, the Collateral Agent) and, until such deposit,
delivery or registration such cash and other proceeds shall be held in trust by
the Borrower for and as the property of the Collateral Agent and shall not be
commingled with any other funds or property of such Obligor or of any Designated
Subsidiary or other Person (including with any money or financial assets of any
Obligor in its capacity as “servicer” for Ares Capital CP, Ares Capital JB or
any other Excluded Asset, or any money or financial assets of any Excluded
Asset).

 

(iii)                               to cause its Designated Subsidiaries or any
Excluded Asset that is a Subsidiary, and any custodians or account banks and
securities intermediaries acting on their behalf, or trustee or representative
acting for any Person extending credit to any Designated Subsidiary or any such
Excluded Asset, to execute and deliver such intercreditor and other agreements,
in form and substance reasonably satisfactory to the Administrative Agent, as it
shall determine are necessary to confirm that none of such Designated
Subsidiaries or Excluded Assets or custodians claims any interest or Lien upon
any property of any Obligor and that any custodian that holds documentation on
behalf of both the Obligors and any Designated Subsidiary or such Excluded Asset
will provide access to such documentation consistent with the provisions of
Section 5.06,

 

88

--------------------------------------------------------------------------------


 

(iv)                              in the case of any Portfolio Investment
consisting of a Bank Loan that does not constitute all of the credit extended to
the underlying borrower under the relevant underlying loan documents and an
Excluded Asset holds any interest in the loans or other extensions of credit
under such loan documents, (x) cause such Excluded Asset to be party to such
underlying loan documents as a “lender” having a direct interest (or a
participation not acquired from an Obligor) in such underlying loan documents
and the extensions of credit thereunder and (y) ensure that all amounts owing to
such Obligor or Excluded Asset by the underlying borrower or other obligated
party are remitted by such borrower or obligated party directly to separate
accounts of such Obligor and such Excluded Asset,

 

(v)                                 in the event that any Obligor is acting as
an agent or administrative agent under any loan documents with respect to any
Bank Loan that does not constitute all of the credit extended to the underlying
borrower under the relevant underlying loan documents, ensure that all funds
held by such Obligor in such capacity as agent or administrative agent is
segregated from all other funds of such Obligor and clearly identified as being
held in an agency capacity and

 

(vi)                              cause all loan and other documents relating to
any Portfolio Investment to be held by (x) the Collateral Agent or (y) the
Custodian pursuant to the terms of the Custodian Agreement (or another custodian
reasonably satisfactory to the Administrative Agent), or pursuant to an
appropriate intercreditor agreement, so long as the Custodian (or custodian) has
agreed to grant access to such loan and other documents to the Administrative
Agent and the Lenders pursuant to an access or similar agreement between the
Borrower and such Custodian (or custodian) in form and substance reasonably
satisfactory to the Administrative Agent.

 

SECTION 5.09.  Use of Proceeds.  The Borrower will use the proceeds of the Loans
only for general corporate purposes of the Borrower in the ordinary course of
business, including in connection with the acquisition and funding (either
directly or through one or more wholly-owned Subsidiaries) of Portfolio
Investments; provided that neither the Administrative Agent nor any Lender shall
have any responsibility as to the use of any of such proceeds.  No part of the
proceeds of any Loan will be used in violation of Sanctions or any other
applicable law or, directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of buying or carrying any Margin Stock.  Margin Stock
shall be purchased by the Obligors only with the proceeds of Indebtedness not
directly or indirectly secured by Margin Stock (within the meaning of
Regulation U), or with the proceeds of equity capital of the Borrower.  Without
limiting the foregoing, no Obligor will directly or indirectly, use the proceeds
of the Loans (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-

 

89

--------------------------------------------------------------------------------


 

Corruption Laws, (B) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States, or (C)  in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

 

SECTION 5.10.  Status of RIC and BDC.  The Borrower shall at all times maintain
its status as a RIC under the Code, and as a “business development company”
under the Investment Company Act.

 

SECTION 5.11.  Investment and Valuation Policies.  The Borrower shall promptly
advise the Lenders and the Administrative Agent of any material change in either
its Investment Policies or Valuation Policy.

 

SECTION 5.12.  Portfolio Valuation and Diversification, Etc.

 

(a)                                 Industry Classification Groups.  For
purposes of this Agreement, the Borrower shall assign each Portfolio Investment
to an Industry Classification Group.  To the extent that any Portfolio
Investment is not correlated with the risks of other Portfolio Investments in an
Industry Classification Group established by Moody’s, such Portfolio Investment
may be assigned by the Borrower to an Industry Classification Group that is more
closely correlated to such Portfolio Investment.  In the absence of any
correlation, the Borrower shall be permitted, upon notice to the Administrative
Agent and each Lender to create up to three additional industry classification
groups for purposes of this Agreement.

 

(b)                                 Portfolio Valuation Etc.

 

(i)                                     Settlement Date Basis.  For purposes of
this Agreement, all determinations of whether an investment is to be included as
a Portfolio Investment shall be determined on a settlement-date basis (meaning
that any investment that has been purchased will not be treated as a Portfolio
Investment until such purchase has settled, and any Portfolio Investment which
has been sold will not be excluded as a Portfolio Investment until such sale has
settled), provided that no such investment shall be included as a Portfolio
Investment to the extent it has not been paid for in full.

 

(ii)                                  Determination of Values.  The Borrower
will conduct reviews of the value to be assigned to each of its Portfolio
Investments as follows:

 

(A)                               Quoted Investments—External Review.  With
respect to Portfolio Investments (including Cash Equivalents) for which market
quotations are readily available (“Quoted Investments”), the Borrower shall, not
less frequently than once each calendar week, determine the market value of such
Portfolio Investments which shall, in each case, be

 

90

--------------------------------------------------------------------------------


 

determined in accordance with one of the following methodologies (as selected by
the Borrower):

 

(w)                               in the case of public and 144A securities, the
average of the mean prices as determined by two Approved Dealers selected by the
Borrower,

 

(x)                                 in the case of bank loans, the mean price as
determined by one Approved Dealer or Approved Pricing Service selected by the
Borrower,

 

(y)                                 in the case of any Portfolio Investment
traded on an exchange, the closing price for such Portfolio Investment most
recently posted on such exchange, and

 

(z)                                  in the case of any other Portfolio
Investment, the fair value thereof as determined by an Approved Pricing Service;
and

 

(B)                               Unquoted Investments- External Review.  With
respect to Portfolio Investments for which market quotations are not readily
available (“Unquoted Investments”), the Borrower shall value such Portfolio
Investments quarterly in a manner consistent with its “Net Asset Valuation
Policy” (the “Valuation Policy”), including valuation of at least 35% by value
of all Unquoted Investments using the assistance of an Approved Third Party
Appraiser.

 

(C)                               Internal Review.  The Borrower shall conduct
an internal review of the aggregate value of the Portfolio Investments included
in the Borrowing Base, and of the Borrowing Base, at least once each calendar
week which shall take into account any events of which the Borrower has
knowledge that materially affects the aggregate value of the Portfolio
Investments included in the Borrowing Base or the Borrowing Base.  If, based
upon such weekly internal review, the Borrower determines that a Borrowing Base
Deficiency exists, then the Borrower shall, within five Business Days as
provided in Section 5.01(c), deliver a Borrowing Base Certificate reflecting the
new amount of the Borrowing Base and shall take the actions, and make the
payments and prepayments (and provide cover for Letters of Credit), all as more
specifically set forth in Section 2.09(c).

 

(D)                               Failure to Determine Values.  If the Borrower
shall fail to determine the value of any Portfolio Investment as at any date
pursuant to the requirements of the foregoing sub-clauses (A) through (C),  the
“Value” of such Portfolio Investment as at such date shall be deemed to be zero;

 

91

--------------------------------------------------------------------------------


 

provided that, in no event shall any Portfolio Investment be valued pursuant to
the foregoing requirements less frequently than annually.

 

(iii)                               Scheduled Testing of Values.

 

(A)                               Each April 30, July 31, October 31 and
February 28 of each calendar year (each a “Valuation Testing Date”), the
Administrative Agent through an independent valuation provider selected by the
Administrative Agent (the “Independent Valuation Provider”) will test the values
determined pursuant to Section 5.12(b)(ii) above of those Portfolio Investments
included in the Borrowing Base selected by the Administrative Agent; provided,
that the aggregate fair value of such Portfolio Investments tested on any
Valuation Testing Date will be approximately equal to the Tested Amount (as
defined below).

 

(B)                               For purposes of this Agreement, the “Tested
Amount” shall be equal to the greater of: (i) an amount equal to (y) 125% of the
Covered Debt Amount (as of the applicable Valuation Testing Date) minus (z) the
sum of the values of all Quoted Investments included in the Borrowing Base (as
of the applicable Valuation Testing Date) and (ii) 10% of the aggregate value of
all Unquoted Investments included in the Borrowing Base; provided, however, in
no event shall more than 25% (or, if clause (ii) applies, 10%, or as near
thereto as reasonably practicable) of the aggregate value of the Unquoted
Investments in the Borrowing Base be tested by the Independent Valuation
Provider in respect of any applicable Valuation Testing Date.

 

(C)                               With respect to any Portfolio Investment, if
the value of such Portfolio Investment determined pursuant to
Section 5.12(b)(ii) is not more than the lesser of (1) five (5) points more than
the midpoint of the valuation range (expressed as a percent of par) provided by
the Independent Valuation Provider (provided that the value of such Portfolio
Investment is customarily quoted as a percentage of par) and (2) 110% of the
midpoint of the valuation range provided by the Independent Valuation Provider ,
then the value for such Portfolio Investment determined in accordance with
Section 5.12(b)(ii) shall be used as the “Value” for purposes of this
Agreement.  If the value of any Portfolio Investment determined pursuant to
Section 5.12(b)(ii) is more than the lesser of the values set forth in clause
(C)(1) and (2) (to the extent applicable), then for such Portfolio Investment,
the “Value” for purposes of this Agreement shall be the lesser of (x) the
highest value of the valuation range provided by the Independent Valuation
Provider, (y) five (5) points more than the midpoint of the valuation range
(expressed as a percent of par) provided by the Independent Valuation Provider
(provided that the value of such Portfolio Investment is customarily quoted as a
percentage of par) and (z)

 

92

--------------------------------------------------------------------------------


 

110% of the midpoint of the valuation range provided by the Independent
Valuation Provider.  For the avoidance of doubt, any values determined by the
Independent Valuation Provider pursuant to this Section 5.12(b)(iii) or
Section 5.12(b)(iv) shall be used solely for purposes of determining the “Value”
of a Portfolio Investment under this Agreement and shall not be deemed to be the
fair value of such asset as required under ASC 820 and the Investment Company
Act.

 

(iv)                              Supplemental Testing of Values.

 

(A)                               Notwithstanding the foregoing, the
Administrative Agent, individually or at the request of the Required Lenders,
shall at any time have the right to request, in its reasonable discretion, any
Portfolio Investment included in the Borrowing Base with a value determined
pursuant to Section 5.12(b)(ii) to be independently tested by the Independent
Valuation Provider.  There shall be no limit on the number of such tests that
may be requested by the Administrative Agent in its reasonable discretion.  If
(x) the value determined pursuant to Section 5.12(b)(ii) is less than the value
determined by the Independent Valuation Provider, then the value determined
pursuant to Section 5.12(b)(ii) shall be used as the “Value” for purposes of
this Agreement and (y) if the value determined pursuant to
Section 5.12(b)(ii) is greater than the value determined by the Independent
Valuation Provider and the difference between such values is: (1) less than 5%
of the value determined pursuant to Section 5.12(b)(ii), then the value
determined pursuant to Section 5.12(b)(ii) shall be used as the “Value” for
purposes of this Agreement; (2) between 5% and 20% of the value determined
pursuant to Section 5.12(b)(ii), then the “Value” of such Portfolio Investment
for purposes of this Agreement shall be the average of the value determined
pursuant to Section 5.12(b)(ii) and the value determined by such Independent
Valuation Provider; and (3) greater than 20% of the value determined pursuant to
Section 5.12(b)(ii), then the Borrower and the Administrative Agent shall retain
an additional third-party appraiser and the “Value” of such Portfolio Investment
for purposes of this Agreement shall be the average of the three valuations
(with the Independent Valuation Provider’s value to be used as the “Value” until
the third value is obtained).

 

(B)                               The Value of any Portfolio Investment for
which the Independent Valuation Provider’s value is used shall be the midpoint
of the range (if any) determined by the Independent Valuation Provider.  The
Independent Valuation Provider shall apply a recognized valuation methodology
that is commonly accepted by the business development company industry for
valuing Portfolio Investments of the type being valued and held by the Obligors.

 

93

--------------------------------------------------------------------------------


 

(C)                               All valuations shall be on a settlement date
basis.  For the avoidance of doubt, the Value of any Portfolio Investment
determined in accordance with this Section 5.12 shall be the Value of such
Portfolio Investment for purposes of this Agreement until a new Value for such
Portfolio Investment is subsequently determined in good faith in accordance with
this Section 5.12.

 

(D)                               The documented out-of-pocket costs of any
valuation reasonably incurred by the Administrative Agent under this
Section 5.12 shall be at the expense of the Borrower.

 

(E)                                In addition, the values determined by the
Independent Valuation Provider shall be deemed to be “Information” hereunder and
subject to Section 9.13 hereof.

 

(c)                                  Investment Company Diversification
Requirements.  The Borrower will, and will cause its Subsidiaries (other than
Subsidiaries that are exempt from the Investment Company Act) at all times to
(i) comply in all material respects with the portfolio diversification and
similar requirements set forth in the Investment Company Act applicable to
business development companies and (ii) subject to applicable grace periods set
forth in the Code, comply with the portfolio diversification and similar
requirements set forth in the Code applicable to RICs, where applicable.

 

SECTION 5.13.  Calculation of Borrowing Base.  For purposes of this Agreement,
the “Borrowing Base” shall be determined, as at any date of determination, as
the sum of the Advance Rates of the Value of each Portfolio Investment, provided
that:

 

(a)                                 the Advance Rate applicable to that portion
of the aggregate Value of the Portfolio Investments of all issuers in a
consolidated group of corporations or other entities in accordance with GAAP
exceeding 6% of the aggregate Value of all Portfolio Investments in the
Collateral Pool, shall be 50% of the otherwise applicable Advance Rate.

 

(b)                                 the Advance Rate applicable to that portion
of the aggregate Value of the Portfolio Investments of all issuers in a
consolidated group of corporations or other entities in accordance with GAAP
exceeding 12% of the aggregate Value of all Portfolio Investments in the
Collateral Pool shall be 0%.

 

(c)                                  the Advance Rate applicable to that portion
of the aggregate Value of the Portfolio Investments in any single Industry
Classification Group that exceeds 25% of the aggregate Value of all Portfolio
Investments in the Collateral Pool shall be 0%.

 

(d)                                 the Advance Rate applicable to that portion
of the aggregate Value of the Borrower’s investments in Non-Core Investments
shall be 0% to the extent necessary so that no more than 20% of the Borrowing
Base is attributable to such investments.

 

94

--------------------------------------------------------------------------------


 

(e)                                  the Advance Rate applicable to the
Borrower’s investments in any Excluded Asset shall be 0%.

 

(f)                                   the Advance Rate applicable to that
portion of the aggregate Value of the Borrower’s investments in Lien Restricted
Investments and Pledge LLC shall be 0% to the extent necessary so that no more
than 2% of the Borrowing Base is attributable to such investments.

 

No Portfolio Investment may be included in the Borrowing Base until such time as
such Portfolio Investment has been Delivered (as defined in the Guarantee and
Security Agreement) to the Collateral Agent, and then only for so long as such
Portfolio Investment continues to be Delivered as contemplated therein; provided
that in the case of any Portfolio Investment in which the Collateral Agent has a
first-priority perfected security interest pursuant to a valid Uniform
Commercial Code filing (and for which no other method of perfection with a
higher priority is possible), such Portfolio Investment may be included in the
Borrowing Base so long as all remaining actions to complete “Delivery” are
satisfied within 7 days of such inclusion.  Voting stock of any Controlled
Foreign Corporation in excess of 65% of the issued and outstanding voting stock
of such Controlled Foreign Corporation shall not be included as a Portfolio
Investment for purposes of calculating the Borrowing Base.

 

The Borrower shall from time to time deliver a Borrowing Base Certificate to the
Administrative Agent and each Lender as provided in Sections 4.01(i), 5.01(d),
5.01(e) and 6.05(d).

 

For the avoidance of doubt, to avoid double-counting of excess concentrations,
any Advance Rate reductions set forth under this Section 5.13 shall be without
duplication of any other such Advance Rate reductions.

 

95

--------------------------------------------------------------------------------


 

As used herein, the following terms have the following meanings:

 

“Advance Rate” means, as to any Portfolio Investment and subject to adjustment
as provided in Section 5.13(a) through (f), the following percentages with
respect to such Portfolio Investment:

 

Portfolio Investment(1)

 

Quoted

 

Unquoted

 

Cash, Cash Equivalents and Short-Term U.S. Government Securities

 

100

%

n.a.

 

Long-Term U.S. Government Securities

 

95

%

n.a.

 

Performing First Lien Bank Loans

 

85

%

75

%

Performing Last Out First Lien Bank Loans

 

80

%

70

%

Performing Second Lien Bank Loans

 

75

%

65

%

Performing Cash Pay High Yield Securities

 

70

%

60

%

Performing Cash Pay Mezzanine Investments

 

65

%

55

%

Performing Non-Cash Pay High Yield Securities

 

60

%

50

%

Performing Non-Cash Pay Mezzanine Investments

 

55

%

45

%

Non-Performing First Lien Bank Loans

 

45

%

45

%

Non-Performing Last Out First Lien Bank Loans

 

40

%

35

%

Non-Performing Second Lien Bank Loans

 

40

%

30

%

Non-Performing High Yield Securities

 

30

%

30

%

Non-Performing Mezzanine Investments

 

30

%

25

%

Performing Common Equity*

 

30

%

20

%

Non-Performing Common Equity

 

0

%

0

%

 

--------------------------------------------------------------------------------

* To include investment in Pledge LLC so long as (A) there are no greater
restrictions or limitations in any material respect on the ability of the
Borrower to liquidate Pledge LLC or the investments therein (including any
material redemption restrictions or penalties) and use the proceeds thereof than
would be applicable if each investment held by Pledge LLC was held directly as a
Portfolio Investment by the Borrower and (B) there is no leverage employed in
Pledge LLC.

 

“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded and unfunded
portion of revolving credit lines and letter of credit facilities and other
similar loans and investments including interim loans and senior subordinated
loans) which are generally under a loan or credit facility.

 

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of, and any and all other equity interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

 

--------------------------------------------------------------------------------

(1)  The above categories are intended to be indicative of the traditional
investment types in a fully capitalized issuer.  All determinations of whether a
particular portfolio investment belongs to one category or another shall be made
by the Borrower on a consistent basis with the foregoing.

 

96

--------------------------------------------------------------------------------


 

“Cash” has the meaning assigned to such term in Section 1.01 of this Agreement.

 

“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.

 

“Cash Pay Bank Loans” means First Lien Bank Loans and Second Lien Bank Loans as
to which, at the time of determination, all of the interest on which is payable
not less frequently than quarterly and for which not less than 2/3rds of the
interest (including accretions and “pay-in-kind” interest) for the current
monthly or quarterly period (as applicable) is payable in cash.

 

“CDO Securities” means debt securities, equity securities or composite or
combination securities (i.e. securities consisting of a combination of debt and
equity securities that are issued in effect as a unit), including synthetic
securities that provide synthetic credit exposure to debt securities, equity
securities or composite or combination securities, that entitle the holders
thereof to receive payments that (i) depend on the cash flow from a portfolio
consisting primarily of ownership interests in debt securities, corporate loans
or asset-backed securities or (ii) are subject to losses owing to credit events
(howsoever defined) under credit derivative transactions with respect to debt
securities, corporate loans or asset-backed securities.

 

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest (subject to any
Permitted Prior Working Capital Lien and other customary encumbrances) on a
substantial portion of the assets of the respective borrower and guarantors
obligated in respect thereof.

 

“High Yield Securities” means debt Securities and Preferred Stock, in each case
(a) issued by public or private issuers, (b) issued pursuant to an effective
registration statement or pursuant to Rule 144A under the Securities Act (or any
successor provision thereunder) and (c) that are not Cash Equivalents, Mezzanine
Investments or Bank Loans.

 

“Last Out First Lien Bank Loan” means a Bank Loan that is a First Lien Bank
Loan, a portion of which is, in effect, subject to debt subordination and
superpriority rights of other lenders following an event of default (such
portion, a “last out” portion).  An Obligor’s investment in the last out portion
shall be treated as a Last Out First Lien Bank Loan for purposes of determining
the applicable Advance Rate for such Portfolio Investment under this Agreement. 
For the avoidance of doubt, an Obligor’s investment in the portion of such Bank
Loan that is not the last out portion shall be treated as a First Lien Bank Loan
for purposes of determining the applicable Advance Rate for such Portfolio
Investment under this Agreement.

 

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than one month from the applicable date of determination.

 

97

--------------------------------------------------------------------------------


 

“Mezzanine Investments” means debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) and
Preferred Stock in each case (a) issued by public or private issuers, (b) issued
without registration under the Securities Act, (c) not issued pursuant to
Rule 144A under the Securities Act (or any successor provision thereunder),
(d) that are not Cash Equivalents and (e) contractually subordinated in right of
payment to other debt of the same issuer.

 

“Non-Core Investments” means, collectively, Portfolio Investments in common
equity, warrants, Non-Performing Bank Loans, Non-Performing High Yield
Securities, Non-Performing Mezzanine Investments, Performing Non-Cash Pay High
Yield Securities, and Performing Non-Cash Pay Mezzanine Investments.

 

“Non-Performing Common Equity” means Capital Stock (other than Preferred Stock)
and warrants of an issuer having any debt outstanding that is non-Performing.

 

“Non-Performing First Lien Bank Loans” means First Lien Bank Loans other than
Performing First Lien Bank Loans.

 

“Non-Performing High Yield Securities” means High Yield Securities other than
Performing High Yield Securities.

 

“Non-Performing Bank Loans” means, collectively, Non-Performing First Lien Bank
Loans, Non-Performing Last Out First Lien Bank Loans and Non-Performing Second
Lien Bank Loans.

 

“Non-Performing Last Out First Lien Bank Loans” means Last Out First Lien Bank
Loans other than Performing Last Out First Lien Bank Loans.

 

“Non-Performing Mezzanine Investments” means Mezzanine Investments other than
Performing Mezzanine Investments.

 

“Non-Performing Second Lien Bank Loans” means Second Lien Bank Loans other than
Performing Second Lien Bank Loans.

 

“Performing” means (a) with respect to any Portfolio Investment that is debt,
the issuer of such Portfolio Investment is not in default of any payment
obligations in respect thereof, after the expiration of any applicable grace
period and (b) with respect to any Portfolio Investment that is Preferred Stock,
the issuer of such Portfolio Investment has not failed to meet any scheduled
redemption obligations or to pay its latest declared cash dividend, after the
expiration of any applicable grace period.

 

“Performing Cash Pay High Yield Securities” means High Yield Securities (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.

 

98

--------------------------------------------------------------------------------


 

“Performing Cash Pay Mezzanine Investments” means Mezzanine Investments (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.

 

“Performing Common Equity” means Capital Stock (other than Preferred Stock) and
warrants of an issuer all of whose outstanding debt is Performing.

 

“Performing First Lien Bank Loans” means First Lien Bank Loans which are Cash
Pay Bank Loans and are Performing.

 

“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities other than Performing Cash Pay High Yield Securities.

 

“Performing Non-Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments other than Performing Cash Pay Mezzanine Investments.

 

“Performing Second Lien Bank Loans” means Second Lien Bank Loans which are Cash
Pay Bank Loans and are Performing.

 

“Permitted Prior Working Capital Lien” means, with respect to any borrower under
a Bank Loan, a security interest to secure a revolving facility for such
borrower and any of its subsidiaries; provided that (i) such Bank Loan has a
second priority lien on the collateral that is subject to the first priority
lien of such revolving facility (or a pari passu lien on such collateral where
the revolving facility has a super-priority right of payment), (ii) such
revolving facility is not secured by any other assets (other than a pari passu
lien or a second priority lien, subject to the first priority lien of the Bank
Loan) and does not benefit from any standstill rights or other agreements (other
than customary rights) with respect to any other assets and (iii) the maximum
principal amount of such revolving facility is not greater than 15% of the
aggregate enterprise value (as determined as of the end of each quarter using
the most recent quarterly valuation determined in accordance with the Valuation
Policy) of the borrower under such Bank Loan.

 

“Pledge LLC” means Allied Asset Holdings LLC, a Delaware limited liability
company.

 

“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock.

 

99

--------------------------------------------------------------------------------


 

“Second Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
second lien and second priority perfected security interest (subject to
customary encumbrances) on a substantial portion of the assets of the respective
borrower and guarantors obligated in respect thereof.

 

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within one month of the applicable date of determination.

 

“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01 of this Agreement.

 

“Value” means with respect to any Portfolio Investment, the most recent value as
determined pursuant to Section 5.12.

 

ARTICLE VI
NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01.  Indebtedness.  The Borrower will not, nor will it permit any
other Obligor to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)                                 Indebtedness created hereunder or under any
other Loan Document;

 

(b)                                 Permitted Indebtedness and Special Longer
Term Unsecured Indebtedness in an aggregate amount that, in each case, taken
together with Indebtedness permitted under clauses (a), (g) and (i) of this
Section 6.01 (1) does not exceed the amount required to comply with the
provisions of Section 6.07(b)

 

100

--------------------------------------------------------------------------------


 

and, (2) will not result in the Covered Debt Amount exceeding the Borrowing
Base, so long as no Default or Event of Default shall have occurred or be
continuing after giving effect to the incurrence of such Permitted Indebtedness
or Special Longer Term Unsecured Indebtedness; provided that in no event shall
the aggregate amount of all such Special Longer Term Unsecured Indebtedness
taken together with all Shorter Term Unsecured Indebtedness exceed
$1,000,000,000 at any one time outstanding; provided further, that for purposes
of compliance with clause (2) hereof only the portion of Special Longer Term
Unsecured Indebtedness consisting of Excess Special Longer Term Unsecured
Indebtedness shall be included in the calculation of the Covered Debt Amount.

 

(c)                                  Other Permitted Indebtedness;

 

(d)                                 Indebtedness of the Borrower to or from any
other Obligor or Indebtedness of an Obligor to or from another Obligor;

 

(e)                                  repurchase obligations arising in the
ordinary course of business with respect to U.S. Government Securities;

 

(f)                                   obligations payable to clearing agencies,
brokers or dealers in connection with the purchase or sale of securities in the
ordinary course of business;

 

(g)                                  other Indebtedness (including the
amortizing portion of any Other Secured Indebtedness in excess of 1% per annum
described in clause (i) of the definition thereof) in an aggregate amount not
exceeding the Additional Debt Amount at any one time outstanding and that, taken
together with Indebtedness permitted under clauses (a), (b) and (i) of this
Section 6.01 (1) does not exceed the amount required to comply with the
provisions of Section 6.07(b) and (2) will not result in the Covered Debt Amount
exceeding the Borrowing Base, so long as no Default or Event of Default shall
have occurred or be continuing after giving effect to the incurrence of such
other indebtedness;

 

(h)                                 obligations (including Guarantees) in
respect of Standard Securitization Undertakings;

 

(i)                                     at any time, Shorter Term Unsecured
Indebtedness in an aggregate principal amount not exceeding $500,000,000 at any
one time outstanding that, taken together with Indebtedness permitted under
clauses (a), (b) and (g) of this Section 6.01 (1) does not exceed the amount
required to comply with the provisions of Section 6.07(b), and (2) will not
result in the Covered Debt Amount exceeding the Borrowing Base, so long as no
Default or Event of Default shall have occurred or be continuing after giving
effect to the incurrence of such Shorter Term Unsecured Indebtedness; provided
that in no event shall the aggregate amount of all such Shorter Term Unsecured
Indebtedness taken together with all Special Longer Term Unsecured Indebtedness
exceed $1,000,000,000 at any one time outstanding; and

 

101

--------------------------------------------------------------------------------


 

(j)                                    Permitted SBIC Guarantees.

 

SECTION 6.02.  Liens.  The Borrower will not, nor will it permit any other
Obligor to, create, incur, assume or permit to exist any Lien on any property or
asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof
(which, for the avoidance of doubt, shall not include participations in
Investments to the extent that the portion of such Investment represented by
such participation is not treated as a Portfolio Investment), except:

 

(a)                                 any Lien on any property or asset of the
Borrower existing on the Restatement Effective Date and set forth in Part B of
Schedule II, provided that (i) no such Lien shall extend to any other property
or asset of the Borrower or any Subsidiary Guarantors and (ii) any such Lien
shall secure only those obligations which it secures on the Restatement
Effective Date and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

 

(b)                                 Liens created pursuant to the Security
Documents;

 

(c)                                  Liens on Special Equity Interests included
in the Portfolio Investments but only to the extent securing obligations in the
manner provided in the definition of “Special Equity Interests” in Section 1.01;

 

(d)                                 Liens securing Indebtedness or other
obligations in an aggregate principal amount not exceeding the Additional Debt
Amount at any one time outstanding (which may cover Portfolio Investments, but
only to the extent released from the Lien in favor of the Collateral Agent in
accordance with the requirements of Section 10.03 of the Guarantee and Security
Agreement, or, if designated by the Borrower as “Designated Indebtedness” under
the Guarantee and Security Agreement, may be secured on a pari passu basis by
the Lien of the Security Documents), so long as at the time thereof the
aggregate amount of Indebtedness permitted under clauses (a), (b) and (g) of
Section 6.01 does not exceed the lesser of (i) the Borrowing Base and (ii) the
amount required to comply with the provisions of Section 6.07(b);

 

(e)                                  Liens on an Obligor’s direct ownership
interests in Excluded Assets (“Excluded Asset Liens”) but only to the extent
that at the time any such Lien is incurred, no more than 25% of the Value of all
Obligors’ direct ownership interests in all Excluded Assets (calculated as of
the most recently delivered financial statements) have become subject to an
Excluded Asset Lien or have been transferred pursuant to Section 6.03(e);

 

(f)                                   Permitted Liens; and

 

102

--------------------------------------------------------------------------------


 

(g)                                  Liens on an Obligor’s Equity Interests in
any SBIC Subsidiary created in favor of the SBA.

 

SECTION 6.03.  Fundamental Changes and Dispositions of Assets.  The Borrower
will not, nor will it permit any other Obligor to, enter into any transaction of
merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution).  The Borrower will not, nor
will it permit any other Obligor to, acquire any business or property from, or
capital stock of, or be a party to any acquisition of, any Person, except for
purchases or acquisitions of Portfolio Investments and other assets in the
normal course of the day-to-day business activities of the Borrower and its
Subsidiaries and not in violation of the terms and conditions of this Agreement
or any other Loan Document.  The Borrower will not, nor will it permit any other
Obligor to, convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, any part of its assets, whether now
owned or hereafter acquired, but excluding (x) assets sold or disposed of in the
ordinary course of business (including to make expenditures of cash in the
normal course of the day-to-day business activities of the Borrower and its
Subsidiaries) (other than the transfer of Portfolio Investments to Excluded
Assets), (y) subject to the provisions of clause (d) below, Portfolio
Investments (to the extent not otherwise included in clause (x) of this Section)
and (z) subject to the provisions of clause (e) below, any Obligor’s ownership
interest in any Excluded Asset.

 

Notwithstanding the foregoing provisions of this Section:

 

(a)                                 any Subsidiary Guarantor of the Borrower may
be merged or consolidated with or into the Borrower or any other Subsidiary
Guarantor; provided that if any such transaction shall be between a Subsidiary
Guarantor and a wholly owned Subsidiary Guarantor, the wholly owned Subsidiary
Guarantor shall be the continuing or surviving corporation;

 

(b)                                 any Obligor may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or any wholly owned Subsidiary Guarantor of the
Borrower;

 

(c)                                  the capital stock of any Subsidiary of the
Borrower may be sold, transferred or otherwise disposed of (including by way of
consolidation or merger) (i) to the Borrower or any wholly owned Subsidiary
Guarantor of the Borrower or (ii) so long as such transaction results in an
Obligor receiving the proceeds of such disposition, to any other Person,
provided that in the case of this clause (ii) if such Subsidiary is a Subsidiary
Guarantor or holds any Portfolio Investments, the Borrower would have been
permitted to designated such Subsidiary as a “Designated Subsidiary” hereunder
and would not have been prohibited from disposing of any such Portfolio
Investments to such other Person under any other term of this Agreement;

 

103

--------------------------------------------------------------------------------


 

(d)                                 the Obligors may sell, transfer or otherwise
dispose of Portfolio Investments (other than direct ownership interests in
Excluded Assets) to an Excluded Asset so long as (i) after giving effect to such
sale, transfer or disposition (and any concurrent acquisitions of Portfolio
Investments or payment of outstanding Loans) the Covered Debt Amount does not
exceed the Borrowing Base and (ii) either (x) the amount of any excess
availability under the Borrowing Base immediately prior to such sale, transfer
or disposition is not diminished as a result of such release or (y) the
Borrowing Base immediately after giving effect to such sale, transfer or
disposition is at least 110% of the Covered Debt Amount;

 

(e)                                  the Obligors may sell, transfer or
otherwise dispose of direct ownership interests in any Excluded Asset to any
Subsidiary that is not an Obligor, if after giving effect to such sale, transfer
or other disposition, no more than 25% of the Value of all Obligors’ direct
ownership interests in all Excluded Assets (calculated as of the date of the
most recently delivered financial statements on or prior to the date of such
sale, transfer or other disposition) are subject to Excluded Asset Liens or have
been sold, transferred or otherwise disposed of to a Subsidiary that is not an
Obligor pursuant to this clause (e); provided that, notwithstanding that a
transfer may violate such 25% limitation, such transfer shall nevertheless be
permitted if it is required by law, rule, regulation or interpretive position of
the Securities and Exchange Commission;

 

(f)                                   the Borrower may merge or consolidate
with, or acquire all or substantially all of the assets of, any other Person so
long as (i) the Borrower is the continuing or surviving entity in such
transaction and (ii) at the time thereof and after giving effect thereto, no
Default shall have occurred or be continuing;

 

(g)                                  the Borrower or the other Obligors may
dissolve or liquidate (i) any Subsidiary that does not own, legally or
beneficially, assets (including, without limitation, Portfolio Investments)
which in aggregate have a value of $1,000,000 or more at such time of
dissolution or liquidation or (ii) any SBIC Subsidiary, provided that no portion
of any Indebtedness or any other obligations (contingent or otherwise) of such
SBIC Subsidiary (a) is, or would as a result of dissolution or liquidation
hereunder become, recourse to or obligate the Borrower or any other Obligor
(other than any SBIC Subsidiary) in any way, or (b) subjects, or would as a
result of dissolution or liquidation hereunder subject, any property of the
Borrower or any other Obligor (other than any SBIC Subsidiary) to the
satisfaction of such Indebtedness; and

 

(h)                                 the Borrower and the other Obligors may
sell, lease, transfer or otherwise dispose of equipment or other property or
assets that do not consist of Portfolio Investments so long as the aggregate
amount of all such sales, leases, transfer and dispositions does not exceed
$50,000,000 in any fiscal year;

 

provided that in no event shall the Borrower enter into any transaction of
merger or consolidation or amalgamation, or effect any internal reorganization,
if the surviving entity would be organized under any jurisdiction other than a
jurisdiction of the United States.

 

104

--------------------------------------------------------------------------------


 

SECTION 6.04.  Investments.  The Borrower will not, nor will it permit any other
Obligor to, acquire, make or enter into, or hold, any Investments except:

 

(a)                                 operating deposit accounts with banks;

 

(b)                                 Investments by the Borrower and the
Subsidiary Guarantors in the Borrower and the Subsidiary Guarantors;

 

(c)                                  Hedging Agreements entered into in the
ordinary course of any Obligor’s financial planning and not for speculative
purposes;

 

(d)                                 Portfolio Investments by the Borrower and
its Subsidiaries (including investments in Excluded Assets) to the extent such
Portfolio Investments are permitted under the Investment Company Act and the
Borrower’s Investment Policies; provided that, if such Portfolio Investment is
not included in the Collateral Pool, then (i) after giving effect to such
Portfolio Investment (and any concurrent acquisitions of Portfolio Investments
in the Collateral Pool or payment of outstanding Loans), the Covered Debt Amount
does not exceed the Borrowing Base and (ii) either (x) the amount of any excess
availability under the Borrowing Base immediately prior to such Portfolio
Investment is not diminished as a result of such Portfolio Investment or (y) the
Borrowing Base immediately after giving effect to such Portfolio Investment is
at least 110% of the Covered Debt Amount; and

 

(e)                                  additional Investments up to but not
exceeding $100,000,000 in the aggregate at any time outstanding.

 

For purposes of clause (e) of this Section, the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair value of property, loaned, advanced,
contributed, transferred or otherwise invested that gives rise to such
Investment (calculated at the time such Investment is made) minus (B) the
aggregate amount of dividends, distributions or other payments received in cash
in respect of such Investment, provided that in no event shall the aggregate
amount of such Investment be deemed to be less than zero; the amount of an
Investment shall not in any event be reduced by reason of any write-off of such
Investment nor increased by any increase in the amount of earnings retained in
the Person in which such Investment is made that have not been dividended,
distributed or otherwise paid out.

 

105

--------------------------------------------------------------------------------


 

SECTION 6.05.  Restricted Payments.  The Borrower will not, nor will it permit
any other Obligor to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that the Borrower may declare and
pay:

 

(a)                                 dividends with respect to the capital stock
of the Borrower to the extent payable in additional shares of the Borrower’s
common stock;

 

(b)                                 dividends and distributions in either case
in cash or other property (excluding for this purpose the Borrower’s common
stock) in any taxable year of the Borrower in amounts not to exceed the amount
that is estimated in good faith by the Borrower to be required to (i) reduce to
zero for such taxable year or for the previous taxable year, its investment
company taxable income (within the meaning of section 852(b)(2) of the Code),
and reduce to zero the tax imposed by section 852(b)(3) of the Code, and
(ii) avoid federal excise taxes for such taxable year (or for the previous
taxable year) imposed by section 4982 of the Code;

 

(c)                                  dividends and distributions in each case in
cash or other property (excluding for this purpose the Borrower’s common stock)
in addition to the dividends and distributions permitted under the foregoing
clauses (a) and (b), so long as on the date of such Restricted Payment and after
giving effect thereto:

 

(i)                                     no Default shall have occurred and be
continuing; and

 

(ii)                                  the aggregate amount of Restricted
Payments made during any taxable year of the Borrower after the Restatement
Effective Date under this clause (c) shall not exceed the sum of (x) an amount
equal to 10% of the taxable income of the Borrower for such taxable year
determined under section 852(b)(2) of the Code, but without regard to
subparagraphs (A), (B) or (D) thereof, minus (y) the amount, if any, by which
dividends and distributions made during such taxable year pursuant to the
foregoing clause (b) (whether in respect of such taxable year or the previous
taxable year) based upon the Borrower’s estimate of taxable income exceeded the
actual amounts specified in subclauses (i) and (ii) of such foregoing
clause (b) for such taxable year; and

 

(d)                                 other Restricted Payments so long as (i) on
the date of such other Restricted Payment and after giving effect thereto
(x) the Covered Debt Amount does not exceed 90% of the Borrowing Base and (y) no
Default shall have occurred and be continuing and (ii) on the date of such other
Restricted Payment the Borrower delivers to the Administrative Agent and each
Lender a Borrowing Base Certificate as at such date demonstrating compliance
with subclause (x) after giving effect to such Restricted Payment.  For purposes
of preparing such Borrowing Base Certificate, (A) the Value of any Quoted
Investment shall be the most recent quotation available for such Portfolio
Investment and (B) the Value of any Unquoted Investment shall be the Value set
forth in the Borrowing Base Certificate most recently delivered by the Borrower
to the Administrative Agent

 

106

--------------------------------------------------------------------------------


 

and the Lenders pursuant to Section 5.01(d), provided that the Borrower shall
reduce the Value of any Portfolio Investment referred to in this
sub-clause (B) to the extent necessary to take into account any events of which
the Borrower has knowledge that adversely affect the value of such Portfolio
Investment.

 

In calculating the amount of Restricted Payments made by the Borrower during any
period referred to in paragraphs (b) or (c) above, any Restricted Payments made
by Designated Subsidiaries or any other Excluded Asset that is a Subsidiary
during such period (other than any such Restricted Payments that are made
directly or indirectly to Obligors) shall be treated as Restricted Payments made
by the Borrower during such period.

 

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary Guarantor of the Borrower to the Borrower or to any other
Subsidiary Guarantor.

 

For the avoidance of doubt, the Borrower shall not declare any dividend to the
extent such declaration violates the provisions of the Investment Company Act
applicable to it.

 

SECTION 6.06.  Certain Restrictions on Subsidiaries.  The Borrower will not
permit any of its Subsidiaries (other than Excluded Assets) to enter into or
suffer to exist any indenture, agreement, instrument or other arrangement (other
than the Loan Documents or any indenture, agreement, instrument or other
arrangement entered into in connection with Indebtedness permitted under
Section 6.01 to the extent any such indenture, agreement, instrument or other
arrangement does not prohibit or restrain, in each case in any material respect,
or impose materially adverse conditions upon, the requirements applicable to the
Subsidiaries under the Loan Documents) that prohibits or restrains, in each case
in any material respect, or imposes materially adverse conditions upon, the
incurrence or payment of Indebtedness, the granting of Liens, the declaration or
payment of dividends, the making of loans, advances, guarantees or Investments
or the sale, assignment, transfer or other disposition of property (except for
restrictions imposed by the underlying governing agreements of any Restricted
Acquisition Asset, or any asset held by Pledge LLC or an entity the equity
interests of which constitute a Lien Restricted Investment, and applicable only
to such Restricted Acquisition Asset, asset held by Pledge LLC or asset held by
an entity the equity interests of which constitute a Lien Restricted
Investment).

 

SECTION 6.07.  Certain Financial Covenants.

 

(a)                                 Minimum Shareholders’ Equity.  The Borrower
will not permit Shareholders’ Equity at the last day of any fiscal quarter of
the Borrower to be less than $3,900,000,000 plus 25% of the net proceeds of the
sale of Equity Interests by the Borrower and its Subsidiaries after the
Restatement Effective Date.

 

107

--------------------------------------------------------------------------------


 

(b)                                 Asset Coverage Ratio.  The Borrower will not
permit the Asset Coverage Ratio to be less than 2.00 to 1 at any time.

 

SECTION 6.08.  Transactions with Affiliates.  The Borrower will not, and will
not permit any other Obligors to enter into any transactions with any of its
Affiliates, even if otherwise permitted under this Agreement, except
(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such other Obligor than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and any other Obligors not
involving any other Affiliate, (c) Restricted Payments permitted by
Section 6.05, (d) the transactions provided in the Affiliate Agreements,
(e) transactions described or referenced on Schedule V, (f) any Investment that
results in the creation of an Affiliate, (g) transactions between or among the
Obligors and any SBIC Subsidiary at prices and on terms and conditions not less
favorable to the Obligors than could be obtained at the time on an arm’s-length
basis from unrelated third parties or (h) transactions approved by a majority of
the independent members of the board of directors of the Borrower.

 

SECTION 6.09.  Lines of Business.  The Borrower will not, nor will it permit any
of its Subsidiaries to, engage in any business in a manner that would violate
its Investment Policies in any material respect.

 

SECTION 6.10.  No Further Negative Pledge.  The Borrower will not, and will not
permit any other Obligors to, enter into any agreement, instrument, deed or
lease which prohibits or limits in any material respect the ability of any
Obligor to create, incur, assume or suffer to exist any Lien upon any of its
properties, assets or revenues, whether now owned or hereafter acquired, or
which requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (a) this Agreement and the
other Loan Documents; (b) covenants in documents creating Liens permitted by
Section 6.02 prohibiting further Liens on the assets encumbered thereby;
(c) customary restrictions contained in leases not subject to a waiver; (d) any
agreement that imposes such restrictions only on Equity Interests in Excluded
Assets; (e) the underlying governing agreements of any Restricted Acquisition
Asset that impose such restrictions only on such Restricted Acquisition Asset;
and (f) any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the Secured Obligations and does not require (other than pursuant to a
grant of a Lien under the Loan Documents) the direct or indirect granting of any
Lien securing any Indebtedness or other obligation by virtue of the granting of
Liens on or pledge of property of any Obligor to secure the Loans, or any
Hedging Agreement.

 

SECTION 6.11.  Modifications of Certain Documents.  The Borrower will not
consent to any modification, supplement or waiver of (a) any of the provisions
of any agreement, instrument or other document evidencing or relating to any
Permitted Indebtedness that would result in such Permitted Indebtedness not
meeting the requirements of the definition of “Permitted Indebtedness” set forth
in Section 1.01 of

 

108

--------------------------------------------------------------------------------


 

this Agreement or (b) any of the Affiliate Agreements or the Custodian
Agreement, unless such modification, supplement or waiver is not materially less
favorable to the Borrower than could be obtained on an arm’s-length basis from
unrelated third parties, in each case, without the prior consent of the
Administrative Agent (with the approval of the Required Lenders).

 

SECTION 6.12.  Payments of Other Indebtedness.  The Borrower will not, nor will
it permit any other Obligor to, purchase, redeem, retire or otherwise acquire
for value, or set apart any money for a sinking, defeasance or other analogous
fund for the purchase, redemption, retirement or other acquisition of, or make
any voluntary payment or prepayment of the principal of or interest on, or any
other amount owing in respect of, any Permitted Indebtedness or any Indebtedness
that is not then included in the Covered Debt Amount (other than the refinancing
of such Indebtedness with Indebtedness permitted under Section 6.01), except
for:

 

(a)                                 regularly scheduled payments, prepayments or
redemptions of principal and interest in respect thereof required pursuant to
the instruments evidencing such Indebtedness;

 

(b)                                 payments and prepayments thereof required to
comply with requirements of Section 2.09(c);

 

(c)                                  Specified Debt Payments permitted to be
made under Section 6.13; and

 

(d)                                 other payments and prepayments so long as at
the time of and immediately after giving effect to such payment, (i) no Default
shall have occurred and be continuing and (ii) if such payment were treated as a
“Restricted Payment” for the purposes of determining compliance with
Section 6.05(d), such payment would be permitted to be made under
Section 6.05(d);

 

provided that, in the case of clauses (a) through (c) above, in no event shall
any Obligor be permitted to prepay or settle (whether as a result of a mandatory
redemption, conversion or otherwise) any such Indebtedness, including any cash
settlement of convertible debt, if after giving effect thereto, the Covered Debt
Amount would exceed the Borrowing Base.

 

SECTION 6.13.  Specified Debt.  The Borrower will not, nor will it permit any of
its Subsidiaries to:

 

(a)                                 make any Specified Debt Payment at any time,
provided that the Borrower may make a Specified Debt Payment described in clause
(a) of the definition of Specified Debt Payment if (i) such Specified Debt
Payment does not exceed the then fair value (which fair value shall include
reasonable fees and premiums payable in connection therewith) as reasonably
determined by the Borrower of the Specified Debt purchased, redeemed, retired or
otherwise acquired thereby, (ii) at the time of and immediately after

 

109

--------------------------------------------------------------------------------


 

giving effect to such Specified Debt Payment, no Default shall have occurred and
be continuing and (iii) if such Specified Debt Payment were treated as a
“Restricted Payment” for the purposes of determining compliance with
Section 6.05, such Specified Debt Payment would be permitted to be made under
Section 6.05; and

 

(b)                                 notwithstanding anything to the contrary in
Section 6.02, create, incur, assume or permit to exist any Lien securing any
Specified Debt at any time.

 

ARTICLE VII
EVENTS OF DEFAULT

 

SECTION 7.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)                                 the Borrower shall (i) fail to pay any
principal of any Loan or any reimbursement obligation in respect of any
LC Disbursement when and as the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment thereof or otherwise or
(ii) fail to deposit any amount into the Letter of Credit Collateral Account as
required by Section 2.08(a) on the Commitment Termination Date;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement or under any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five or more Business Days;

 

(c)                                  any representation or warranty made (or
deemed made pursuant to Section 4.02) by or on behalf of the Borrower or any of
its Subsidiaries in or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, shall prove to have been incorrect when made or
deemed made in any material respect;

 

(d)                                 the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in (i) Section 5.03 (with
respect to the Borrower’s existence) or Sections 5.08(a) and (b) or in
Article VI or any Obligor shall default in the performance of any of its
obligations contained in Section 7 of the Guarantee and Security Agreement or
(ii) Sections 5.01(d) and (e) or 5.02 and such failure shall continue unremedied
for a period of five or more days after notice thereof by the Administrative
Agent (given at the request of any Lender) to the Borrower;

 

110

--------------------------------------------------------------------------------


 

(e)           a Borrowing Base Deficiency shall occur and continue unremedied
for a period of five or more Business Days after delivery of a Borrowing Base
Certificate demonstrating such Borrowing Base Deficiency pursuant to
Section 5.01(e), provided that it shall not be an Event of Default hereunder if
the Borrower shall present the Administrative Agent with a reasonably feasible
plan to enable such Borrowing Base Deficiency to be cured within 30 Business
Days (which 30-Business Day period shall include the five Business Days
permitted for delivery of such plan), so long as such Borrowing Base Deficiency
is cured within such 30-Business Day period;

 

(f)            the Borrower or any Obligor, as applicable, shall fail to observe
or perform any covenant, condition or agreement contained in this Agreement
(other than those specified in clause (a), (b), (d) or (e) of this Article) or
any other Loan Document and such failure shall continue unremedied for a period
of 30 or more days after notice thereof from the Administrative Agent (given at
the request of any Lender) to the Borrower;

 

(g)           the Borrower or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable,
taking into account (other than with respect to payments of principal) any
applicable grace period;

 

(h)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that shall continue
unremedied for any applicable period of time sufficient to enable or permit the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (for the avoidance of doubt, other than as permitted under Section 6.12
and that is not a result of a breach, default or other violation or failure in
respect of such Material Indebtedness by the Borrower or any of its Subsidiaries
and, after giving effect to any applicable grace period); provided that this
clause (h) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

 

(i)            an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary) or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Significant
Subsidiaries (or group of Subsidiaries that if consolidated would constitute a
Significant Subsidiary) or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed and unstayed
for a period of 60 or more days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

111

--------------------------------------------------------------------------------


 

(j)            the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Significant Subsidiaries (or group of Subsidiaries that if consolidated
would constitute a Significant Subsidiary) or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(k)           the Borrower or any of its Significant Subsidiaries (or group of
Subsidiaries that if consolidated would constitute a Significant Subsidiary)
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(l)            one or more judgments for the payment of money in an aggregate
amount in excess of $100,000,000  shall be rendered against the Borrower or any
of its Subsidiaries or any combination thereof and (i) the same shall remain
undischarged for a period of 30 consecutive days following the entry of such
judgment during which 30 day period such judgment shall not have been vacated,
stayed, discharged or bonded pending appeal, or liability for such judgment
amount shall not have been admitted by an insurer of reputable standing, or
(ii) any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Borrower or any of its Subsidiaries to enforce any such
judgment;

 

(m)          an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

(n)           a Change in Control shall occur;

 

(o)           Ares Capital Management or any Affiliate of Ares Capital
Management that is organized under the laws of a jurisdiction located in the
United States of America and in the business of managing or advising clients
shall cease to be the investment advisor for the Borrower;

 

(p)           the Liens created by the Security Documents shall, at any time
with respect to Portfolio Investments included in the Collateral Pool having an
aggregate Value in excess of 5% of the aggregate Value of all Portfolio
Investments included in the Collateral Pool, not be valid and perfected (to the

 

112

--------------------------------------------------------------------------------


 

extent perfection by filing, registration, recordation, possession or control is
required herein or therein) in favor of the Administrative Agent, free and clear
of all other Liens (other than Liens permitted under Section 6.02 or under the
respective Security Documents); provided that if such default is as a result of
any action of the Administrative Agent or Collateral Agent or a failure of the
Administrative Agent or Collateral Agent to take any action within its control,
such default shall continue unremedied for a period of ten (10) consecutive
Business Days after the Borrower receives written notice thereof from the
Administrative Agent;

 

(q)           except for expiration or termination in accordance with its terms,
any of the Security Documents shall for whatever reason be terminated or cease
to be in full force and effect in any material respect, or the enforceability
thereof shall be contested by the Borrower;

 

(r)            the Obligors shall at any time, without the consent of the
Required Lenders, (i) modify, supplement or waive in any material respect the
Investment Policies (other than any modification, supplement or waiver required
by any applicable law, rule or regulation), provided that it shall not be deemed
a modification in any material respect of the Investment Policies if the
permitted investment size of the Portfolio Investments proportionately increases
as the size of the Borrower’s capital base changes; (ii) modify, supplement or
waive in any material respect the Valuation Policy (other than any modification,
supplement or waiver required under GAAP or required by any applicable law,
rule or regulation), (iii) fail to comply with the Valuation Policy in any
material respect, or (iv) fail to comply with the Investment Policies if the
same could reasonably be expected to result in a Material Adverse Effect, and in
the case of sub-clauses (iii) and (iv) of this clause (r), such failure shall
continue unremedied for a period of 30 or more days after the earlier of notice
thereof by the Administrative Agent (given at the request of any Lender) to the
Borrower or knowledge thereof by a Financial Officer.

 

(s)            any Excluded Asset that is a Subsidiary shall either (i) make any
dividend or other distribution (whether in cash, securities or other property)
with respect to any shares of any class of capital stock of the Borrower, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares of capital stock of
the Borrower or any option, warrant or other right to acquire any such shares of
capital stock of the Borrower that, if such actions were undertaken by the
Obligors, would not be permitted under Section 6.05 or (ii) purchase, redeem,
retire or otherwise acquire for value, or set apart any money for a sinking,
defeasance or other analogous fund for the purchase, redemption, retirement or
other acquisition of, or make any voluntary payment or prepayment of the
principal of or interest on, or any other amount owing in respect of, any
Permitted Indebtedness that, if such actions were undertaken by the Obligors,
would not be permitted under Section 6.12;

 

113

--------------------------------------------------------------------------------


 

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in
clause (i) or (j) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

 

In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent or Lenders with LC Exposure representing more than 50% of
the total LC Exposure demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall immediately deposit into the Letter of Credit
Collateral Account cash in an amount equal to 102% of the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (i) or (j) of this Article.

 



ARTICLE VIII
THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

114

--------------------------------------------------------------------------------


 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders or in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

115

--------------------------------------------------------------------------------


 

The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrower.  Upon any such resignation, the Required Lenders
shall have the right, with the consent of the Borrower not to be unreasonably
withheld (or, if an Event of Default has occurred and is continuing in
consultation with the Borrower), to appoint a successor.  If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Banks
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and (2) the
Required Lenders shall perform the duties of the Administrative Agent (and all
payments and communications provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly) until
such time as the Required Lenders appoint a successor agent as provided for
above in this paragraph.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

Except as otherwise provided in Section 9.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, without the prior consent of each Lender
and each Issuing Bank, the Administrative Agent shall not (except as provided
herein or in

 

116

--------------------------------------------------------------------------------


 

the Security Documents) release all or substantially all of the Collateral or
otherwise terminate all or substantially all of the Liens under any Security
Document providing for collateral security, agree to additional obligations
being secured by all or substantially all of such collateral security, alter the
relative priorities of the obligations entitled to the benefits of the Liens
created under the Security Documents with respect to all or substantially all of
the Collateral, except that no such consent shall be required, and the
Administrative Agent is hereby authorized, to release any Lien covering property
that is the subject of either a disposition of property permitted hereunder or a
disposition to which the Required Lenders have consented.

 

The Administrative Agent may treat any Revolving Loans and Revolving Credit
Exposure of the Non-Extending Lenders that are outstanding at any time after
May 4, 2019 as a distinct Class of Revolving Loans and Revolving Credit Exposure
from any outstanding Commitments, Loans and Credit Exposure of the Extending
Lenders; provided that any such treatment is solely for administrative purposes
and will not affect any Lender’s rights or obligations hereunder.

 

ARTICLE IX
MISCELLANEOUS

 

SECTION 9.01.  Notices; Electronic Communications

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)            if to the Borrower, to it at 245 Park Avenue, 44th Floor, New
York, New York 10167, Attention of the Chief Financial Officer, and the General
Counsel (Telecopy No. (212) 750-1777; Telephone No. (212) 710-2122); with a copy
to Latham & Watkins LLP, 355 South Grand Avenue, Los Angeles, California 90071,
Attention of Dominic K.L. Yoong, Esq. (Telephone No. (213) 485-1234);

 

(ii)           if to the Administrative Agent, to JPMorgan Wholesale Loan
Services, 500 Stanton Christiana Road, Ops 2, 3rd Floor Newark, Delaware 19713,
Attention: Joseph Burke (Fax No. 1 (302) 634-4733), with a copy to JPMorgan
Wholesale Loan Services, 500 Stanton Christiana Road, Ops 2, 3rd Floor Newark,
Delaware 19713, Attention: Lauren Mayer (Fax No. 1 (302) 634-4733);

 

(iii)          if to an Issuing Bank, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire; and

 

(iv)          if to any Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

117

--------------------------------------------------------------------------------


 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt. 
Notices delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Section 2.05 if such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.  Unless otherwise notified by the Administrative Agent to the
Borrower, the Borrower may satisfy its obligation to deliver documents or
notices to the Administrative Agent or the Lenders under Sections 5.01 and
5.12(a) by delivering an electronic copy to: joseph.m.burke@jpmorgan.com and
lauren.mayer@jpmorgan.com (or such other e-mail address as provided to the
Borrower in a notice from the Administrative Agent) (and the Administrative
Agent shall promptly provide notice thereof to the Lenders).

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

In no event shall the Administrative Agent or any Lender have any liability to
the Borrower or any other Person for damages of any kind (whether in tort
contract or otherwise) arising out of any transmission of communications through
the internet, except in the case of direct damages, to the extent such damages
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the fraud, willful misconduct or gross negligence
of such relevant Person.

 

118

--------------------------------------------------------------------------------


 

(c)           Documents to be Delivered under Sections 5.01 and 5.12(a).  For so
long as an Intralinks™ or equivalent website is available to each of the Lenders
hereunder, the Borrower may satisfy its obligation to deliver documents to the
Administrative Agent or the Lenders under Sections 5.01 and 5.12(a) by
delivering either an electronic copy to: joseph.m.burke@jpmorgan.com and
lauren.mayer@jpmorgan.com (as provided in clause (b) above) or a notice
identifying the website where such information is located for posting by the
Administrative Agent on Intralinks™ or such equivalent website, provided that
the Administrative Agent shall have no responsibility to maintain access to
Intralinks™ or an equivalent website.

 

SECTION 9.02.  Waivers; Amendments.

 

(a)           No Deemed Waivers; Remedies Cumulative.  No failure or delay by
the Administrative Agent, any Issuing Bank or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.

 

(b)           Amendments to this Agreement.  Neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall

 

(i)            increase the Commitment of any Lender without the written consent
of such Lender,

 

(ii)           reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon (other than as the result of the one-time
amendment to this Agreement to change the rate basis upon which interest on
Canadian Dollar Loans is determined from the rate in effect as of the
Restatement Effective Date to the Canadian Dealer Offered Rate (CDOR)), or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby,

 

119

--------------------------------------------------------------------------------


 

(iii)          postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby,

 

(iv)          change Section 2.16(b), (c) or (d) in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender affected thereby, or

 

(v)           change any of the provisions of this Section or the definition of
the term “Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the written
consent of each Lender;

 

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank
hereunder without the prior written consent of the Administrative Agent, such
Issuing Bank, as the case may be and (y) the consent of Lenders holding not less
than two-thirds of the Credit Exposure and unused Commitments will be required
(A) for any adverse change affecting the provisions of this Agreement relating
to the calculation of the Borrowing Base (excluding changes to the provisions of
Section 5.12(b)(iii) or (iv), but including changes to the provisions of
Section 5.12(c)(ii) and the definitions set forth in Section 5.13) unless
otherwise expressly provided herein and (B) for any release of Collateral other
than for fair value or as otherwise permitted hereunder or under the other Loan
Documents.

 

For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount.  In addition, whenever a waiver, amendment
or modification requires the consent of a Lender “affected” thereby, such
waiver, amendment or modification shall, upon consent of such Lender, become
effective as to such Lender whether or not it becomes effective as to any other
Lender, so long as the Required Lenders consent to such waiver, amendment or
modification as provided above.

 

Anything in this Agreement to the contrary notwithstanding (x) no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver, amendment or modification as provided above;
provided, however, for the avoidance of doubt, in no other circumstances shall
the concurrence of the Required Lenders of a particular Class be required for
any waiver, amendment or modification of any provision of this Agreement or any
other Loan Document and (y) the Required Revolving Lenders may waive any
condition precedent to an extension of credit under the Revolving Commitments
(which, for the avoidance of doubt, shall not constitute a waiver of any ongoing
or resulting Default or Event of Default).

 

120

--------------------------------------------------------------------------------


 

(c)           Amendments to Security Documents.  No Security Document nor any
provision thereof may be waived, amended or modified, nor may the Liens thereof
be spread to secure any additional obligations (excluding any increase in the
Loans and Letters of Credit hereunder pursuant to a Commitment Increase under
Section 2.07(e)) except pursuant to an agreement or agreements in writing
entered into by the Borrower, and by the Administrative Agent with the consent
of the Required Lenders; provided that, (i) without the written consent of each
Lender and each Issuing Bank, no such agreement shall release all or
substantially all of the Obligors from their respective obligations under the
Security Documents and (ii) without the written consent of each Lender and each
Issuing Bank, no such agreement shall release all or substantially all of the
collateral security or otherwise terminate all or substantially all of the Liens
under the Security Documents, alter the relative priorities of the obligations
entitled to the Liens created under the Security Documents (except in connection
with securing additional obligations equally and ratably with the Loans and
other obligations hereunder) with respect to all or substantially all of the
collateral security provided thereby, or release all or substantially all of the
guarantors under the Guarantee and Security Agreement from their guarantee
obligations thereunder, except that no such consent shall be required, and the
Administrative Agent is hereby authorized (and so agrees with the Borrower) to
direct the Collateral Agent under the Guarantee and Security Agreement to, and
in addition to the rights of such parties under the Guarantee and Security
Agreement, the Administrative Agent and the Collateral Agent under the Guarantee
and Security Agreement may, (1) release any Lien covering property (and to
release any such guarantor) that is the subject of either a disposition of
property permitted hereunder or a disposition to which the Required Lenders have
consented and (2) release from the Guarantee and Security Agreement any
“Subsidiary Guarantor” (and any property of such Subsidiary Guarantor) that is
designated as a “Designated Subsidiary” or becomes an Excluded Asset in
accordance with this Agreement or which ceases to be consolidated on the
Borrower’s financial statements and is no longer required to be a “Subsidiary
Guarantor”, so long as (A) after giving effect to any such release under this
clause (2) (and any concurrent acquisitions of Portfolio Investments or payment
of outstanding Loans) the Covered Debt Amount does not exceed the Borrowing Base
and the Borrower delivers a certificate of a Financial Officer to such effect to
the Administrative Agent, (B) either (I) the amount of any excess availability
under the Borrowing Base immediately prior to such release is not diminished as
a result of such release or (II) the Borrowing Base immediately after giving
effect to such release is at least 110% of the Covered Debt Amount and (C) no
Event of Default has occurred and is continuing.

 

(d)           Replacement of Non-Consenting Lender.  If, in connection with any
proposed change, waiver, discharge or termination to any of the provisions of
this Agreement as contemplated by this Section 9.02, the consent of one or more
Lenders whose consent is required for such proposed change, waiver, discharge or
termination is not obtained, then (so long as no Event of Default has occurred
and is continuing) the Borrower shall have the right, at its sole cost and
expense, to replace each such non-consenting Lender or Lenders with one or more
replacement Lenders pursuant to Section 2.18(b) so long as at the time of such
replacement, each such replacement Lender consents to the proposed change,
waiver, discharge or termination.

 

121

--------------------------------------------------------------------------------


 

SECTION 9.03.  Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein (as amended and restated hereby), the preparation
and administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), subject to any limitation previously agreed in writing, (ii) all
reasonable and documented out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all documented out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect thereof and (iv) and all costs, expenses, taxes,
assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Security Document or any other document referred to therein.

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, the Issuing Banks, the Collateral Agent, the Lead
Arrangers and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities,
including environmental liabilities, and related expenses (other than Taxes or
Other Taxes which shall only be indemnified by the Borrower to the extent
provided in Section 2.15), including the fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Banks to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit) or (iii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent

 

122

--------------------------------------------------------------------------------


 

that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (i) the fraud, willful misconduct or gross
negligence of such Indemnitee, or (ii) a claim brought against such Indemnitee
for breach in bad faith of such Indemnitee’s obligations under this Agreement or
the other Loan Documents, if there has been a final and nonappealable judgment
against such Indemnitee on such claim as determined by a court of competent
jurisdiction.

 

The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor, provided that the foregoing limitation shall not be deemed to
impair or affect the Obligations of the Borrower under the preceding provisions
of this subsection.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower fails
to pay any amount required to be paid by it to the Administrative Agent, any
Issuing Bank under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent and such Issuing Bank, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or such Issuing Bank in its capacity
as such.

 

(d)           Waiver of Consequential Damages, Etc.  To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.

 

(e)           Payments.  All amounts due under this Section shall be payable
promptly after written demand therefor.

 

SECTION 9.04.  Successors and Assigns.

 

(a)           Assignments Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any

 

123

--------------------------------------------------------------------------------


 

Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)           Assignments by Lenders.

 

(i)            Assignments Generally.  Subject to the conditions set forth in
clause (ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans and LC Exposure at the time owing to it)
with the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

 

(A)          the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, or, if an
Event of Default has occurred and is continuing (except that so long as no Event
of Default under clause (a), (b), (i), (j), or (k) of Article VII is continuing,
the Borrower shall have a consent right over any assignment to a “direct
competitor” of the Borrower identified to the Administrative Agent and the
Lenders prior to the Restatement Effective Date and as may thereafter be agreed
between the Borrower and the Administrative Agent acting reasonably), any other
assignee; and

 

(B)          the Administrative Agent and, in the case of an assignment of
Multicurrency Commitments, the Issuing Banks.

 

(ii)           Certain Conditions to Assignments.  Assignments shall be subject
to the following additional conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans and LC Exposure of a Class, the amount of the
Commitment or Loans and LC Exposure of such Class of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than U.S. $5,000,000 (in the case of the Revolving
Commitments) or U.S. $1,000,000 (in the case of the Term Loans) unless each of
the Borrower and the Administrative Agent otherwise consent, provided that no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;

 

(B)          each partial assignment of any Class of Commitments or Loans and LC
Exposure shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement in respect of
such Class of Commitments, Loans and LC Exposure;

 

124

--------------------------------------------------------------------------------


 

(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of U.S. $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender) (for which the Borrower and the Guarantors shall
not be obligated); and

 

(D)          the assignee, if it shall not already be a Lender of the applicable
Class, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(iii)          Effectiveness of Assignments.  Subject to acceptance and
recording thereof pursuant to paragraph (c) of this Section, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

 

(c)           Maintenance of Registers by Administrative Agent.  The
Administrative Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices in New York City a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Registers” and each individually, a “Register”).  The
entries in the Registers shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Registers pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Registers shall be available for inspection by the
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(d)           Acceptance of Assignments by Administrative Agent.  Upon its
receipt of a duly completed Assignment and Assumption executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

125

--------------------------------------------------------------------------------


 

(e)           Participations.  Any Lender may, with the consent of the Borrower
(such consent not to be unreasonably withheld or delayed), sell participations
to one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitments and the Loans and LC
Disbursements owing to it); provided that (i) such Lender’s obligations under
this Agreement and the other Loan Documents shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrower, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents and (iv) no
consent of the Borrower shall be required for a participation to a Lender, an
Affiliate of a Lender, or, if an Event of Default has occurred and is continuing
(except that so long as no Event of Default under clause (a), (b), (i), (j), or
(k) of Article VII is continuing, the Borrower shall have a consent right over
any participation to a “direct competitor” of the Borrower identified to the
Administrative Agent and the Lenders prior to the Restatement Effective Date and
as may thereafter be agreed between the Borrower and the Administrative Agent
acting reasonably).  Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  Subject to paragraph (f) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.16(d) as though it were a
Lender hereunder.  Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Commitments
or other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

126

--------------------------------------------------------------------------------


 

(f)            Limitations on Rights of Participants.  A Participant shall not
be entitled to receive any greater payment under Section 2.13, 2.14 or 2.15 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.15 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.15 as though it were a Lender
and in the case of a Participant claiming exemption for portfolio interest under
Section 871(h) or 881(c) of the Code, the applicable Lender shall provide the
Borrower with satisfactory evidence that the participation is in registered form
and shall permit the Borrower to review such register as reasonably needed for
the Borrower to comply with its obligations under applicable laws and
regulations.

 

(g)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank or any other central bank, and this Section shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such assignee for such Lender as a
party hereto.

 

(h)           No Assignments to Natural Persons, the Borrower or Affiliates. 
Anything in this Section to the contrary notwithstanding, no Lender may assign
or participate any interest in any Loan or LC Exposure held by it hereunder to
any natural person or the Borrower or any of its Affiliates or Subsidiaries
without the prior consent of each Lender.

 

SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.13, 2.14, 2.15 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

127

--------------------------------------------------------------------------------


 

SECTION 9.06.  Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page to this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

(b)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

128

--------------------------------------------------------------------------------


 

SECTION 9.09.  Governing Law; Jurisdiction; Etc.

 

(a)           Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York.

 

(b)           Submission to Jurisdiction.  The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

 

(c)           Waiver of Venue.  The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)           Service of Process.  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR

 

129

--------------------------------------------------------------------------------


 

OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.  Judgment Currency.  This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency.  The payment
obligations of the Borrower under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder.  If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered.  The obligation of the Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Second Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and the Borrower
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Specified Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Specified Currency hereunder
exceeds the amount of the Specified Currency so purchased and transferred.

 

SECTION 9.12.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.  None of the Joint Lead
Arrangers, Syndication Agent or Documentation Agent shall have any
responsibility under this Agreement.

 

SECTION 9.13.  Treatment of Certain Information; Confidentiality.

 

(a)           Treatment of Certain Information.  The Borrower acknowledges that
from time to time financial advisory, investment banking and other services may
be offered or provided to the Borrower or one or more of its Subsidiaries (in
connection with

 

130

--------------------------------------------------------------------------------


 

this Agreement or otherwise) by any Lender or by one or more subsidiaries or
affiliates of such Lender and the Borrower hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder.  Such authorization shall survive the repayment
of the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

(b)                                 Confidentiality.  Each of the Administrative
Agent, the Lenders, the Lead Arrangers and the Issuing Banks agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority), (iii) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party hereto or to any rating agency,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement; provided that, (a) so long as no Event of Default is
continuing (or, in the case of a “direct competitor” of the Borrower, so long as
no Event of Default under clause (a), (b), (i), (j) or (k) of Article VII is
continuing), such Person would be permitted to be an assignee or participant
pursuant to the terms hereof, (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations or (z) any market data service, (vii) with the consent of the
Borrower or (viii) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, any Issuing Bank or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or its Affiliates.  In addition, the Administrative Agent and each
Lender may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent or any Lender in
connection with the administration or servicing of this Agreement, the other
Loan Documents and the Commitments.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses or any Portfolio Investment,
other than any such information that is available to the Administrative Agent,
any Lender or any Issuing Bank on a nonconfidential basis prior to disclosure by
the Borrower or any of

 

131

--------------------------------------------------------------------------------


 

its Subsidiaries, provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the Restatement Effective Date, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 9.14.  USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with said Act.

 

SECTION 9.15.  Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)  the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)  the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)  a reduction in full or in part or cancellation of any such liability;

 

(ii)  a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii)  the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

SECTION 9.16.  No Fiduciary Duty.  Each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Obligors, their stockholders
and/or their affiliates.  Each Obligor agrees that nothing in the Agreement or

 

132

--------------------------------------------------------------------------------


 

the Loan Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and such Obligor, its stockholders or its affiliates, on the
other.  The Obligors acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Obligors, on the other, and
(ii) solely in connection therewith and solely with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Obligor, its stockholders or its affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise any Obligor, its stockholders or its
Affiliates on other matters) or any other obligation to any Obligor except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Obligor, its
management, stockholders, creditors or any other Person.  Each Obligor
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to the transactions
contemplated by the Loan Documents and the process leading thereto.  Each
Obligor agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Obligor, solely in connection with the transactions contemplated by the Loan
Documents or the process leading thereto.

 

SECTION 9.17.  German Bank Separation Act.  Solely for so long as Deutsche Bank
AG New York Branch, or any Affiliate thereof, is a Lender, if any such Lender is
subject to the GBSA (as defined below) (any such Lender, a “GBSA Lender”) and
such GBSA Lender shall have determined in good faith (based on advice of counsel
(including in-house counsel)), which determination shall be made in consultation
with the Borrower subject to the terms hereof) that, due to the implementation
of the German Act on the Ring-fencing of Risks and for the Recovery and
Resolution Planning for Credit Institutions and Financial Groups (Gesetz zur
Abschirmung von Risiken und zur Planung der Sanierung und Abwicklung von
Kreditinstituten und Finanzgruppen) of 7 August 2013 (commonly referred to as
the German Bank Separation Act (Trennbankengesetz) (the “GBSA”), whether before
or after the date hereof, or any corresponding European legislation (such as the
proposed regulation on structural measures improving the resilience of European
Union credit institutions) that may amend or replace the GBSA in the future or
any regulation thereunder, or due to the promulgation of, or any change in the
interpretation by, any court, tribunal or regulatory authority with competent
jurisdiction of the GBSA or any corresponding future European legislation that
may amend or replace the GBSA in the future or any regulation thereunder, the
arrangements contemplated by this Agreement or the Loans have, or will, become
illegal, prohibited or otherwise unlawful (regardless of whether such
illegality, prohibition or unlawfulness could be prevented by transferring such
arrangements, Commitments and/or Loans to an Affiliate or other third party),
then, and in any such event, such GBSA Lender shall give written notice to the
Borrower and the Administrative Agent of such determination (which written
notice shall include a

 

133

--------------------------------------------------------------------------------


 

reasonably detailed explanation of such illegality, prohibition or unlawfulness,
including, without limitation, evidence and calculations used in the
determination thereof, a “GBSA Initial Notice”), whereupon until the fifth
Business Day after the date of such GBSA Initial Notice, such GBSA Lender shall
use commercially reasonable efforts to transfer to the extent permitted under
applicable law such arrangements, Commitments and/or Loans to an Affiliate or
other third party in accordance with Section 9.04.  If no such transfer is
effected in accordance with the preceding sentence, such GBSA Lender shall give
written notice thereof to the Borrower and the Administrative Agent a (“GBSA
Final Notice”), whereupon (i) all of the obligations of such GBSA Lender shall
become due and payable, and the Borrower shall repay the outstanding principal
of such obligations together with accrued interest thereon and all other amounts
due and payable to the GBSA Lender, on the fifth Business Day immediately after
the date of such GBSA Final Notice (the “Initial GBSA Termination Date”) and,
for the avoidance of doubt, such repayment shall not be subject to the terms and
conditions of Section 2.16(c) to the extent that there are no outstanding
amounts then due and payable to the other Lenders on such fifth Business Day and
(ii) the Commitment of such GBSA Lender shall terminate on the Initial GBSA
Termination Date; provided that, notwithstanding the foregoing, if, prior to
such Initial GBSA Termination Date, the Borrower and/or the Administrative Agent
in good faith reasonably believes that there is a mistake, error or omission in
the grounds used to determine such illegality, prohibition or unlawfulness under
the GBSA or any corresponding future European legislation that may amend or
replace the GBSA in the future or any regulation thereunder, then the Borrower
and/or the Administrative Agent, as applicable, may provide written notice
(which written notice shall include a reasonably detailed explanation of the
basis of such good faith belief, including, without limitation, evidence and
calculations used in the determination thereof, a “GBSA Consultation Notice”) to
that effect, at which point the obligations owed to such GBSA Lender hereunder
and under the Loans shall not become due and payable, and the Commitments of
such GBSA Lender shall not terminate, until the Business Day immediately
following the tenth Business Day immediately after the Initial GBSA Termination
Date (the period from, and including, the date of the GBSA Consultation Notice
until the tenth Business Day immediately thereafter being the “GBSA Consultation
Period”). In the event that the Borrower and/or the Administrative Agent, as
applicable, and such GBSA Lender cannot in good faith reasonably agree during
the GBSA Consultation Period whether the arrangements contemplated by this
Agreement or the Loans have, or will, become illegal, prohibited or otherwise
unlawful under the GBSA or any corresponding future European legislation that
may amend or replace the GBSA in the future or any regulation thereunder, then
all of the obligations owed to such GBSA Lender hereunder and under the Loans
shall become due and payable, and the Commitments of such GBSA Lender shall
terminate, on the Business Day immediately following the last day of such GBSA
Consultation Period.  Notwithstanding anything to the contrary contained herein,
no part of the proceeds of any extension of credit hereunder will be used to pay
any GBSA Lender or otherwise satisfy any obligation under this Section 9.17.  To
the extent that any LC Exposure exists at the time a GBSA Lender’s Commitments
are cancelled and its obligations under the Loan Documents are repaid in full,
such LC Exposure shall be reallocated as set forth in Section 2.17 treating for
purposes hereof each Lender (other than any GBSA Lender) as a non-Defaulting
Lender for purposes of such reallocation and treating the GBSA Lender as a
Defaulting Lender solely for such purposes.

 

[Signature pages follow]

 

134

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

ARES CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Penni Roll

 

 

Name:

Penni Roll

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

LENDERS

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender, an Issuing Bank and as

 

Administrative Agent

 

 

 

 

 

By:

/s/ Michael Kusner

 

 

Name:

Michael Kusner

 

 

Title:

Executive Director, J.P. Morgan

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

By:

/s/ William Soo

 

 

Name:

William Soo

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

By:

/s/ Doug Kennedy

 

 

Name:

Doug Kennedy

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as a Lender

 

 

 

 

 

By:

/s/ Brian Zaban

 

 

Name:

Brian Zaban

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Hitoshi Ryoji

 

 

Name:

Hitoshi Ryoji

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Industrial and Commercial Bank of China

 

Limited, New York Branch

 

 

 

 

 

By:

/s/ Arquelio Semidey

 

 

Name:

Arquelio Semidey

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

/s/ Shulin Peng

 

 

Name:

Shulin Peng

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

By:

/s/ Glenn Van Allen

 

 

Name:

Glenn Van Allen

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

State Street Bank and Trust Company

 

 

 

 

 

By:

/s/ Janet B. Nolin

 

 

Name:

Janet B. Nolin

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Capital One, N.A.,

 

As a Lender

 

 

 

 

 

 

 

By:

/s/ John Swain

 

 

Name: John Swain

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

Mizuho Bank, Ltd.

 

 

 

 

 

 

 

By:

/s/ David Lim

 

 

Name: David Lim

 

 

Title:  Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Michael King

 

 

Name: Michael King

 

 

Title:  Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

Natixis, New York Branch

 

 

 

 

 

 

 

By:

/s/ Ray Meyer

 

 

Name: Ray Meyer

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Rebecca Lo

 

 

Name: Rebecca Lo

 

 

Title:  Associate

 

--------------------------------------------------------------------------------


 

 

Barclays Bank PLC

 

 

 

 

 

 

 

By:

/s/ Jake Lam

 

 

Name: Jake Lam

 

 

Title:  Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

Citibank, N.A.

 

 

 

 

 

 

 

By:

/s/ Erik Anderson

 

 

Name: Erik Anderson

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

 

Name: Rebecca Kratz

 

 

Title:  Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

MUFG Union Bank, N.A.

 

 

 

 

 

 

 

By:

/s/ John Choi

 

 

Name: John Choi

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

SANTANDER BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Pierre A. Desbiens

 

 

Name: Pierre A. Desbiens

 

 

Title:  SVP

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Evan Glass

 

 

Name:

Evan Glass

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

 

Name:

Virginia Cosenza

 

 

Title:

 Vice President

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

 

Name:

Ming K. Chu

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

HSBC Bank USA, N.A.

 

 

 

 

 

By:

/s/ Myles Bae

 

 

Name:

Myles Bae

 

 

Title:

SVP, Structured Finance Group

 

--------------------------------------------------------------------------------


 

 

Comerica Bank

 

 

 

 

 

By:

/s/ Mark C. Skrzynski Jr.

 

 

Name:

Mark C. Skrzynski Jr.

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ Doreen Barr

 

 

Name:

Doreen Barr

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Shyam Kapadia

 

 

Name:

Shyam Kapadia

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

Stifel Bank & Trust

 

 

 

 

 

By:

/s/ Joseph L. Sooter, Jr.

 

 

Name:

Joseph L. Sooter, Jr.

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

The Bank of New York Mellon, as a Lender

 

 

 

 

 

By:

/s/ Bernard Lambert

 

 

Name:

Bernard Lambert

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

Signature Bank

 

 

 

 

 

By:

/s/ Richard Ohl

 

 

Name:

Richard Ohl

 

 

Title:

Vice President, Sr. Lender

 

--------------------------------------------------------------------------------